Exhibit 10.1
EXECUTION COPY
 
 
$300,000,000
CREDIT AGREEMENT
among
FIRST SOLAR, INC.,
The Borrowing Subsidiaries Parties Hereto,
The Several Lenders from Time to Time Parties Hereto,
and
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent
Dated as of September 4, 2009
 
 
BANK OF AMERICA, N.A.
and
THE ROYAL BANK OF SCOTLAND PLC,
as Documentation Agents,
CREDIT SUISSE, CAYMAN ISLANDS BRANCH,
as Syndication Agent,
J.P. MORGAN SECURITIES INC. and BANC OF AMERICA SECURITIES LLC,
as Joint-Lead Arrangers and Bookrunners

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                              Page          
 
        SECTION 1. DEFINITIONS     1     1.1    
Defined Terms
    1     1.2    
Other Definitional Provisions
    21          
 
        SECTION 2. AMOUNT AND TERMS OF REVOLVING COMMITMENTS     21     2.1    
Revolving Commitments
    21     2.2    
Procedure for Revolving Loan Borrowing
    22     2.3    
Increase in Revolving Commitments
    22     2.4    
Swingline Commitment
    23     2.5    
Procedure for Swingline Borrowing; Refunding of Swingline Loans
    24     2.6    
Commitment Fees, etc.
    25     2.7    
Termination or Reduction of Revolving Commitments
    25     2.8    
Optional Prepayments
    25     2.9    
Mandatory Prepayments
    26     2.10    
Conversion and Continuation Options
    26     2.11    
Limitations on Eurocurrency Tranches
    27     2.12    
Interest Rates and Payment Dates
    27     2.13    
Computation of Interest and Fees
    27     2.14    
Inability to Determine Interest Rate
    28     2.15    
Pro Rata Treatment and Payments
    28     2.16    
Requirements of Law
    29     2.17    
Taxes
    30     2.18    
Indemnity
    33     2.19    
Change of Lending Office
    33     2.20    
Replacement of Lenders
    34     2.21    
Defaulting Lenders
    34     2.22    
Borrowing Subsidiaries
    36          
 
        SECTION 3. LETTERS OF CREDIT     36     3.1    
L/C Commitment
    36     3.2    
Procedure for Issuance of Letter of Credit
    37     3.3    
Fees and Other Charges
    37     3.4    
L/C Participations
    38     3.5    
Reimbursement Obligation of the Borrowers
    39     3.6    
Obligations Absolute
    39     3.7    
Letter of Credit Payments
    39     3.8    
Applications
    40          
 
        SECTION 4. REPRESENTATIONS AND WARRANTIES     40     4.1    
Financial Condition
    40  

i 



--------------------------------------------------------------------------------



 



                              Page  
 
    4.2    
No Change
    40     4.3    
Existence; Compliance with Law
    40     4.4    
Power; Authorization; Enforceable Obligations
    40     4.5    
No Legal Bar
    41     4.6    
Litigation
    41     4.7    
No Default
    41     4.8    
Ownership of Property
    41     4.9    
Intellectual Property
    41     4.10    
Taxes
    41     4.11    
Federal Regulations
    42     4.12    
Labor Matters
    42     4.13    
ERISA; Foreign Benefit Arrangements and Plans
    42     4.14    
Investment Company Act; Other Regulations
    42     4.15    
Restricted Subsidiaries
    42     4.16    
Use of Proceeds
    42     4.17    
Environmental Matters
    42     4.18    
Accuracy of Information, etc
    43     4.19    
Security Documents
    43     4.20    
Repayment of Debt
    44          
 
        SECTION 5. CONDITIONS PRECEDENT     44     5.1    
Conditions to Initial Extension of Credit
    44     5.2    
Conditions to Each Extension of Credit
    45          
 
        SECTION 6. AFFIRMATIVE COVENANTS     46     6.1    
Financial Statements
    46     6.2    
Certificates; Other Information
    46     6.3    
Payment of Obligations
    48     6.4    
Maintenance of Existence; Compliance
    48     6.5    
Maintenance of Property; Insurance
    48     6.6    
Inspection of Property; Books and Records; Discussions
    48     6.7    
Notices
    48     6.8    
Environmental Laws
    49     6.9    
Additional Collateral, etc
    49     6.10    
Designation of Subsidiaries
    50     6.11    
Post-Closing Obligations
    51          
 
        SECTION 7. NEGATIVE COVENANTS     51     7.1    
Financial Condition Covenants
    51     7.2    
Indebtedness and Guarantee Obligations
    51     7.3    
Liens
    52     7.4    
Fundamental Changes
    54     7.5    
Disposition of Property
    55     7.6    
Restricted Payments
    56  

ii 



--------------------------------------------------------------------------------



 



                              Page  
 
    7.7    
Acquisitions
    56     7.8    
Transactions with Affiliates
    56     7.9    
Sales and Leasebacks
    56     7.10    
Swap Agreements
    56     7.11    
Changes in Fiscal Periods
    57     7.12    
Negative Pledge Clauses
    57     7.13    
Clauses Restricting Subsidiary Distributions
    57     7.14    
Lines of Business
    57          
 
        SECTION 8. EVENTS OF DEFAULT     57          
 
        SECTION 9. THE AGENTS     60     9.1    
Appointment
    60     9.2    
Delegation of Duties
    60     9.3    
Exculpatory Provisions
    61     9.4    
Reliance by Administrative Agent
    61     9.5    
Notice of Default
    61     9.6    
Non-Reliance on Agents and Other Lenders
    61     9.7    
Indemnification
    62     9.8    
Agent in Its Individual Capacity
    62     9.9    
Successor Administrative Agent
    62     9.10    
Documentation Agent and Syndication Agent
    63          
 
        SECTION 10. MISCELLANEOUS     63     10.1    
Amendments and Waivers
    63     10.2    
Notices
    64     10.3    
No Waiver; Cumulative Remedies
    65     10.4    
Survival of Representations and Warranties
    65     10.5    
Payment of Expenses and Taxes
    65     10.6    
Successors and Assigns; Participations and Assignments
    66     10.7    
Adjustments; Set-off
    69     10.8    
Counterparts
    70     10.9    
Severability
    70     10.10    
Integration
    70     10.11    
GOVERNING LAW
    70     10.12    
Submission To Jurisdiction; Waivers
    70     10.13    
Acknowledgements
    71     10.14    
Releases of Guarantees and Liens
    71     10.15    
Confidentiality
    71     10.16    
WAIVERS OF JURY TRIAL
    72     10.17    
No Fiduciary Duty
    72     10.18    
USA Patriot Act
    73  

iii 



--------------------------------------------------------------------------------



 



          CREDIT AGREEMENT (this “Agreement”), dated as of September 4, 2009,
among FIRST SOLAR, INC., a Delaware corporation (the “Company”), the Borrowing
Subsidiaries (as defined herein, and, together with the Company, the
“Borrowers”), the several banks and other financial institutions or entities
from time to time parties to this Agreement (the “Lenders”), BANK OF AMERICA,
N.A. and THE ROYAL BANK OF SCOTLAND PLC, as documentation agents (in such
capacity, the “Documentation Agents”), CREDIT SUISSE, CAYMAN ISLANDS BRANCH, as
syndication agent (in such capacity, the “Syndication Agent”), and JPMORGAN
CHASE BANK, N.A., as administrative agent.
          The parties hereto hereby agree as follows:
SECTION 1. DEFINITIONS
          1.1 Defined Terms. As used in this Agreement, the terms listed in this
Section 1.1 shall have the respective meanings set forth in this Section 1.1.
          “ABR”: for any day, a rate per annum equal to the greatest of (a) the
Prime Rate in effect on such day, (b) the Federal Funds Effective Rate in effect
on such day plus 1/2 of 1% and (c) the Eurocurrency Rate for a Eurocurrency Loan
with a one-month interest period commencing on such day plus 1.0%. Any change in
the ABR due to a change in the Prime Rate, the Federal Funds Effective Rate or
such Eurocurrency Rate shall be effective as of the opening of business on the
day of such change in the Prime Rate, the Federal Funds Effective Rate or such
Eurocurrency Rate, respectively.
          “ABR Loans”: Loans the rate of interest applicable to which is based
upon the ABR. Only Loans denominated in Dollars shall have an ABR option.
          “Acquisition”: as to any Person, any acquisition by such Person (i) of
a majority or controlling interest in the Capital Stock of any other Person,
(ii) of all or substantially all of the assets of any Person or (iii) of all or
substantially all of the assets constituting a division, business unit or line
of business of any other Person.
          “Adjustment Date”: as defined in the Applicable Pricing Grid.
          “Administrative Agent”: JPMorgan Chase Bank, N.A., together with its
affiliates, as the arranger of the Revolving Commitments and as the
administrative agent for the Lenders under this Agreement and the other Loan
Documents, together with any of its successors.
          “Affiliate”: as to any Person, any other Person that, directly or
indirectly, is in control of, is controlled by, or is under common control with,
such Person. For purposes of this definition, “control” of a Person means the
power, directly or indirectly, to direct or cause the direction of the
management and policies of such Person, whether by contract or otherwise.
          “Agents”: the collective reference to the Syndication Agent, the
Documentation Agents and the Administrative Agent.
          “Agreement”: as defined in the preamble hereto.
          “Applicable Margin”: for each Type of Loan, the rate per annum set
forth under the relevant column heading below:

1



--------------------------------------------------------------------------------



 



                      ABR Loans   Eurocurrency Loans
Revolving Loans and Swingline Loans
    1.75 %     2.75 %

; provided, that on and after the first Adjustment Date occurring after the
completion of the first full fiscal quarter of the Company ending after the
Closing Date or at any earlier time that the Revolving Extensions of Credit
under this Agreement shall have a debt rating as set forth in paragraph (a) of
the definition of Applicable Pricing Grid, the Applicable Margin with respect to
Revolving Loans and Swingline Loans will be determined pursuant to the
Applicable Pricing Grid.
          “Applicable Pricing Grid”: (a) at any time that the Revolving
Extensions of Credit under this Agreement shall have a debt rating of at least
Baa3 from Moody’s Investors Service, Inc. (“Moody’s) and BBB- from Standard &
Poor’s Rating Services (“S&P”), in each case with stable outlook or better, the
table set forth below:

                              Applicable Margin             for Eurocurrency  
Applicable Margin     Corporate Rating   Loans   for ABR Loans   Commitment Fee
Rate
BBB+/Baa1
    2.25 %     1.25 %     0.375 %
BBB/Baa2
    2.50 %     1.50 %     0.375 %
BBB-/Baa3
    2.75 %     1.75 %     0.375 %

          In the event of a split rating, the Applicable Margin will be
determined by reference to the level in the grid above that is one level lower
than the level in which the higher rating appears.
          Changes in the Applicable Margin resulting from changes in the rating
established by Moody’s or S&P shall become effective on the date which such
changes is first announced publicly by the rating agency making such change. If
Moody’s or S&P shall cease to issue debt ratings generally, then the
Administrative Agent and the Company shall negotiate in good faith to agree upon
a substitute rating agency (and to correlate the system of ratings of such
substitute agency with that of the rating agency for which it is substituting)
and (i) until such substitute rating agency is agreed upon, the foregoing
Applicable Margin will be determined on the basis of the rating assigned by the
other rating agency and (ii) after such substitute agency is agreed upon, the
Applicable Margin will be determined on the basis of the rating assigned by the
other rating agency and such substitute rating agency.
          (b) at any time that the Revolving Extensions of Credit under this
Agreement shall not have a debt rating as set forth in paragraph (a) above, the
table set forth below:

                          Consolidated   Applicable Margin for   Applicable
Margin     Leverage Ratio   Eurocurrency Loans   for ABR Loans   Commitment Fee
Rate
<1.00x
    2.75 %     1.75 %     0.375 %
>1.00x but <1.50x
    3.00 %     2.00 %     0.50 %
>1.50x
    3.25 %     2.25 %     0.625 %

          Changes in the Applicable Margin resulting from changes in the
Consolidated Leverage Ratio shall become effective on the date (the “Adjustment
Date”) that is three Business Days after the date on which financial statements
are delivered to the Lenders pursuant to Section 6.1 and shall remain in effect
until the next change to be effected pursuant to this paragraph. If any
financial statements referred to above are not delivered within the time periods
specified in Section 6.1 when the Applicable

2



--------------------------------------------------------------------------------



 



Margin is being determined pursuant to this paragraph (b), then, until the date
that is three Business Days after the date on which such financial statements
are delivered, the highest rate set forth in the column of this paragraph (b) of
the Applicable Pricing Grid shall apply.
In addition, at all times while an Event of Default shall have occurred and be
continuing the highest rate set forth in each column of the corresponding
Applicable Pricing Grid shall apply. Each determination of the Consolidated
Leverage Ratio pursuant to the Applicable Pricing Grid shall be made in a manner
consistent with the determination thereof pursuant to Section 7.1.
          “Application”: an application, in such form as an Issuing Lender may
specify from time to time, requesting such Issuing Lender to open a Letter of
Credit.
          “Approved Fund”: as defined in Section 10.6(b).
          “Assignee”: as defined in Section 10.6(b).
          “Assuming Lender”: as defined in Section 2.3(a).
          “Assignment and Assumption”: an Assignment and Assumption,
substantially in the form of Exhibit G.
          “Available Revolving Commitment”: as to any Lender at any time, an
amount equal to the excess, if any, of (a) such Lender’s Revolving Commitment
then in effect over (b) such Lender’s Revolving Extensions of Credit then
outstanding; provided, that in calculating any Lender’s Revolving Extensions of
Credit for the purpose of determining such Lender’s Available Revolving
Commitment pursuant to Section 2.6(a), the aggregate principal amount of
Swingline Loans then outstanding shall be deemed to be zero.
          “Benefitted Lender”: as defined in Section 10.7(a).
          “Board”: the Board of Governors of the Federal Reserve System of the
United States (or any successor).
          “Borrower”: the Company or any Borrowing Subsidiary, as applicable.
          “Borrowing Date”: any Business Day specified by the Company (on its
own behalf or on behalf of any other Borrower) as a date on which such Borrower
requests the relevant Lenders to make Loans hereunder.
          “Borrowing Subsidiary”: (i) at any time after the German Security
Documents are in full force and effect, and until such time as it ceases to be a
Borrowing Subsidiary pursuant to Section 2.22, First Solar Manufacturing GmbH,
and any other Restricted Subsidiary that is organized under the laws of the
Federal Republic of Germany and designated as a Borrowing Subsidiary pursuant to
Section 2.22, and (ii) any other Restricted Subsidiary designated as a Borrowing
Subsidiary pursuant to Section 2.22.
          “Business”: as defined in Section 4.17(b).
          “Business Day”: a day (i) that is not a Saturday or a Sunday and (ii)
(A) when used in connection with a Loan denominated in Euro, is both a TARGET
Settlement Day and a London Business Day, (B) when used in connection with a
Loan denominated in Dollars is a New York Business Day and (C) when used in
connection with matters not relating to Loans, unless otherwise provided, is a
New York

3



--------------------------------------------------------------------------------



 



Business Day, provided, that with respect to notices and determinations in
connection with, and payments of principal and interest on, Eurocurrency Loans,
such day is also a day for trading by and between banks in Dollar or Euro
deposits, as the case may be, in the interbank Eurocurrency market.
          “Calculation Date”: two Business Days prior to the last Business Day
of each calendar month (or any other day selected by the Administrative Agent
when an Event of Default has occurred and is continuing); provided, that the
second Business Day preceding each Borrowing Date with respect to any Revolving
Loan denominated in Euro and each issuance of any Letter of Credit denominated
in Euro shall also be a “Calculation Date”; provided, further, that the second
Business Day preceding each date on which any Interest Period in respect of a
Revolving Loan denominated in Euro is continued shall also be a “Calculation
Date”. The Administrative Agent will notify the Company of the applicable
amounts recalculated on each Calculation Date.
          “Capital Lease Obligations”: as to any Person, the obligations of such
Person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such Person under GAAP and, for the purposes of
this Agreement, the amount of such obligations at any time shall be the
capitalized amount thereof at such time determined in accordance with GAAP.
          “Capital Stock”: any and all shares, interests, participations or
other equivalents (however designated) of capital stock of a corporation, any
and all equivalent ownership interests in a Person (other than a corporation)
and any and all warrants, rights or options to purchase any of the foregoing.
          “Cash Equivalents”: (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States Government or issued by any
agency thereof with a minimum long-term credit rating of AA by S&P or Aa by
Moody’s, in each case maturing within three years from the date of acquisition;
(b) marketable direct obligations issued by, or unconditionally guaranteed by
any foreign sovereign state, or any agency thereof, with a minimum long-term
credit rating of AA by S&P and Aa by Moody’s, in each case maturing within three
years from the date of acquisition; (c) securities with maturities of three
years or less from the date of acquisition issued or fully guaranteed by any
state, commonwealth or territory of the United States, by any political
subdivision or taxing authority of any such state, commonwealth or territory,
with a minimum long-term credit rating of AA by S&P and Aa by Moody’s, in each
case maturing within three years from the date of acquisition; (d) certificates
of deposit, time deposits or overnight bank deposits having maturities of 1 year
or less from the date of acquisition, issued by any Lender or by any commercial
bank with a long-term credit rating of at least A by S&P or A by Moody’s; (e)
commercial paper maturing within nine months from the date of acquisition with a
minimum short-term credit rating of A-1 by S&P or P-1 by Moody’s; (f) repurchase
obligations of any Lender or of any commercial bank satisfying the requirements
of clause (d) of this definition, having a term of not more than 30 days, with
respect to securities issued or fully guaranteed or insured by the United States
government or a foreign sovereign state with a long-term credit rating of at
least AAA by S&P or Aaa by Moody’s; (g) corporate debt securities issued in the
U.S. or Europe with maturities of three years or less from the date of
acquisition and with a long-term credit rating of at least AA by S&P or Aa by
Moody’s; (h) supranational debt securities issued in the U.S. or Europe with
maturities of three years or less from the date of acquisition and with a
long-term credit rating of at least AA by S&P or Aa by Moody’s; (i) money market
mutual or similar funds that invest exclusively in assets satisfying the
requirements of clauses (a) through (h) of this definition; or (j) money market
funds that (i) comply with the criteria set forth in SEC Rule2a-7 under the
Investment Company Act of 1940, as amended, (ii) are rated AAA by S&P or Aaa by
Moody’s and (iii) have portfolio assets of at least $5,000,000,000.

4



--------------------------------------------------------------------------------



 



          “Closing Date”: the date on which the conditions precedent set forth
in Section 5.1 shall have been satisfied.
          “Code”: the Internal Revenue Code of 1986, as amended from time to
time.
          “Collateral”: the property of the Loan Parties, now owned or hereafter
acquired, upon which a Lien is purported to be created by any Security Document.
          “Commitment Fee Rate”: 0.375% per annum; provided, that on and after
the first Adjustment Date occurring after the completion of first full fiscal
quarter of the Company after the Closing Date, the Commitment Fee Rate will be
determined pursuant to the Applicable Pricing Grid.
          “Commitment Increase Supplement”: as defined in Section 2.3(b)(ii).
          “Company”: as defined in the preamble hereto.
          “Compliance Certificate”: a certificate duly executed by a Responsible
Officer substantially in the form of Exhibit B.
          “Conduit Lender”: any special purpose corporation organized and
administered by any Lender for the purpose of making Loans otherwise required to
be made by such Lender and designated by such Lender in a written instrument;
provided, that the designation by any Lender of a Conduit Lender shall not
relieve the designating Lender of any of its obligations to fund a Loan under
this Agreement if, for any reason, its Conduit Lender fails to fund any such
Loan, and the designating Lender (and not the Conduit Lender) shall have the
sole right and responsibility to deliver all consents and waivers required or
requested under this Agreement with respect to its Conduit Lender, and provided,
further, that no Conduit Lender shall (a) be entitled to receive any greater
amount pursuant to Section 2.16, 2.17, 2.18 or 10.5 than the designating Lender
would have been entitled to receive in respect of the extensions of credit made
by such Conduit Lender or (b) be deemed to have any Revolving Commitment.
          “Confidential Information Memorandum”: the Confidential Executive
Summary dated July 2009 and furnished to certain Lenders.
          “Consolidated EBITDA”: for any period, Consolidated Net Income of the
Company and its Restricted Subsidiaries for such period plus, without
duplication and to the extent deducted in the calculation of such Consolidated
Net Income for such period, the sum of (a) income Tax expense, (b) interest
expense, amortization or writeoff of debt discount and debt issuance costs and
commissions, discounts and other fees and charges associated with Indebtedness
(including the Loans), (c) depreciation and amortization expense,
(d) amortization of intangibles (including, but not limited to, goodwill) and
organization costs, (e) any extraordinary and non-recurring expenses or losses
(including, whether or not otherwise includable as a separate item in the
statement of such Consolidated Net Income for such period, losses on sales of
assets outside of the ordinary course of business exceeding $1,000,000),
(f) compensation expense attributable to the issuance or grant of Capital Stock
of the Company and (g) any other non-cash expenses, and minus, to the extent
included in the statement of such Consolidated Net Income for such period, the
sum of (i) interest income, (ii) any extraordinary and non-recurring income or
gains (including, whether or not otherwise includable as a separate item in the
statement of such Consolidated Net Income for such period, gains on the sales of
assets outside of the ordinary course of business exceeding $1,000,000),
(iii) income Tax credits (to the extent not netted from income Tax expense)
(iv) any other non-cash income, and (v) revenue in respect of any sale of
property to an Unrestricted Subsidiary or any Affiliate that is not a Group
Member until such revenue is received in cash. For the purposes of calculating
Consolidated EBITDA for any period of four consecutive fiscal

5



--------------------------------------------------------------------------------



 



quarters (each, a “Reference Period”) pursuant to any determination of the
Consolidated Leverage Ratio, (i) if at any time during such Reference Period (or
thereafter, for purposes of determining the Consolidated Leverage Ratio as of
any date by reference to Consolidated EBITDA for such Reference Period) the
Company or any Restricted Subsidiary shall have made any Material Disposition,
the Consolidated EBITDA for such Reference Period shall be reduced by an amount
equal to the Consolidated EBITDA (if positive) attributable to the property that
is the subject of such Material Disposition for such Reference Period or
increased by an amount equal to the Consolidated EBITDA (if negative)
attributable thereto for such Reference Period and (ii) if at any time during
such Reference Period (or thereafter, for purposes of determining the
Consolidated Leverage Ratio as of any date by reference to Consolidated EBITDA
for such Reference Period) the Company or any Restricted Subsidiary shall have
made a Material Acquisition, Consolidated EBITDA for such Reference Period shall
be calculated after giving pro forma effect thereto as if such Material
Acquisition occurred on the first day of such Reference Period. As used in this
definition, “Material Acquisition” means any acquisition of property or series
of related acquisitions of property that (a) constitutes assets comprising all
or substantially all of an operating unit of a business or constitutes all or
substantially all of the common stock (or similar equity interests) of a Person
and (b) involves the payment of consideration by the Company and its Restricted
Subsidiaries in excess of $10,000,000; and “Material Disposition” means any
Disposition of property or series of related Dispositions of property that
(a) constitutes assets comprising all or substantially all of an operating unit
of a business or constitutes all or substantially all of the common stock (or
similar equity interests) of a Person and (b) yields consideration to the
Company or any of its Restricted Subsidiaries in excess of $10,000,000.
          “Consolidated Leverage Ratio”: as at any day, the ratio of
(a) Consolidated Total Debt on such day to (b) Consolidated EBITDA for the
period of four consecutive fiscal quarters most recently ended on or prior to
such day.
          “Consolidated Net Income”: for any period, the consolidated net income
(or loss) of the Company and its Restricted Subsidiaries, determined on a
consolidated basis in accordance with GAAP; provided that there shall be
excluded (a) the income (or deficit) of any Person accrued prior to the date it
becomes a Restricted Subsidiary of the Company or is merged into or consolidated
with the Company or any of its Restricted Subsidiaries, (b) the income (or
deficit) of any Person (other than a Restricted Subsidiary of the Company) in
which the Company or any of its Restricted Subsidiaries has an ownership
interest, except to the extent that any such income is actually received by the
Company or such Restricted Subsidiary in the form of dividends or similar
distributions and (c) the undistributed earnings of any Restricted Subsidiary
(other than a Subsidiary Guarantor) of the Company to the extent that the
declaration or payment of dividends or similar distributions by such Restricted
Subsidiary is not at the time permitted by the terms of any Contractual
Obligation (other than under any Loan Document) or Requirement of Law applicable
to such Restricted Subsidiary.
          “Consolidated Tangible Assets”: at any date, the total assets of the
Company and its Restricted Subsidiaries at such date, as determined on a
consolidated basis in accordance with GAAP, less their consolidated Intangible
Assets. For purposes of this definition, “Intangible Assets” means the amount of
(a) all write-ups in the book value of any asset owned by the Company or a
Restricted Subsidiary and (b) all unamortized debt discount and expense,
unamortized deferred charges, goodwill, patents, trademarks, service marks,
trade names, copyrights and other intangible assets, determined on a
consolidated basis in accordance with GAAP.
          “Consolidated Total Debt”: at any date, the aggregate principal amount
of all Indebtedness (excluding any Defeased Debt) of the Company and its
Restricted Subsidiaries at such date, determined on a consolidated basis in
accordance with GAAP, provided that each Guarantee Obligation with respect to
Indebtedness of an Unrestricted Subsidiary or another Person that is not a Group
Member

6



--------------------------------------------------------------------------------



 



shall be included and valued at an amount equal to the maximum amount of
obligations that may be covered by such Guarantee Obligation, unless, in the
case of a Guarantee Obligation in respect of Indebtedness of an Unrestricted
Subsidiary which is a Wholly-Owned Subsidiary of, or otherwise controlled by,
the Company or any of its Restricted Subsidiaries, the terms of such Guarantee
Obligation (a) provide that, in the event of any exercise of remedies upon an
event of default in respect of such Indebtedness or following any notice by the
Administrative Agent to the holders of such Indebtedness (or to an agent,
trustee or other representative for them) that an Event of Default hereunder has
occurred and is continuing, such Guarantee Obligation shall be limited to an
amount not exceeding (i) Indebtedness and other obligations covered by such
Guarantee Obligation that are outstanding or accrued and owing at the time of
such exercise of remedies or such notice, as the case may be, (ii) accrued
interest on the amount referred to in clause (i) to the date of payment and
(iii) costs of collection under such Guarantee Obligation (or a substantially
similar limitation that may be approved by the Administrative Agent), or (b) is
otherwise reasonably satisfactory to the Administrative Agent (such Guarantee
Obligations, the “Specified Guarantee Obligations”).
          “Contractual Obligation”: as to any Person, any provision of any
security issued by such Person or of any agreement, instrument or other
contractually binding undertaking to which such Person is a party or by which it
or any of its property is bound.
          “Default”: any of the events specified in Section 8, whether or not
any requirement for the giving of notice, the lapse of time, or both, has been
satisfied.
          “Defaulting Lender”: any Lender, as reasonably determined by the
Administrative Agent, that has (a) failed to comply with its obligation to fund
any portion of its Loans or participations in Letters of Credit or Swingline
Loans within three Business Days of the date required to be funded by it
hereunder, (b) notified the Company, the Administrative Agent, the Issuing
Lenders, the Swingline Lender or any Lender in writing that it does not intend
to comply with any of its funding obligations under this Agreement or has made a
public statement to the effect that it does not intend to comply with its
funding obligations under this Agreement or generally under other agreements in
which it commits to extend credit, (c) failed, within five Business Days after
written request by the Administrative Agent (based on the reasonable belief that
it may not fulfill its funding obligations), to confirm that it will comply with
the terms of this Agreement relating to its obligations to fund prospective
Loans and participations in then outstanding Letters of Credit and Swingline
Loans, provided that said Lender shall cease to be a Defaulting Lender under
this clause (c) upon receipt of such information by the Administrative Agent
(d) otherwise failed to pay over to the Administrative Agent or any other Lender
any other amount (other than a de minimis amount) required to be paid by it
hereunder within five Business Days of the date when due, unless the subject of
a good faith dispute, or (e) (i) become or is insolvent or has a parent company
that has become or is insolvent or (ii) become the subject of a bankruptcy or
insolvency proceeding, or has had a receiver, conservator, trustee or custodian
appointed for it, or has taken any action indicating its consent to, approval of
or acquiescence in any such proceeding or appointment or has a parent company
that has become the subject of a bankruptcy or insolvency proceeding, or has had
a receiver, conservator, trustee or custodian appointed for it, or has taken any
action indicating its consent to, approval of or acquiescence in any such
proceeding or appointment; provided that the Administrative Agent shall provide
written notice to any Lender determined by the Administrative Agent to be a
Defaulting Lender hereunder (and the Administrative Agent shall provide a copy
of such determination to the Company) and provided further than a Lender shall
not be a Defaulting Lender solely by virtue of the ownership or acquisition of
any ownership interest in such Lender or parent company thereof or the exercise
of control over a Lender or parent company thereof by a Governmental Authority
or instrumentality thereof.

7



--------------------------------------------------------------------------------



 



          “Defeased Debt”: any Indebtedness of a Group Member that has been
legally or economically fully defeased by such Group Member in a manner that is
reasonably acceptable to the Administrative Agent.
          “Disposition”: with respect to any property, any sale, sale and
leaseback, conveyance, transfer or other disposition thereof. The terms
“Dispose” and “Disposed of” shall have correlative meanings.
          “Documentation Agent”: as defined in the preamble hereto.
          “Dollar Equivalent”: on any date, with respect to any amount
denominated in Euro, the equivalent in Dollars that may be purchased with such
currency at the Spot Exchange Rate (determined as of the most recent Calculation
Date) with respect to such currency at such date.
          “Dollars” and “$”: dollars in lawful currency of the United States.
          “Domestic Subsidiary”: any Subsidiary of the Company organized under
the laws of any jurisdiction within the United States.
          “Domestic Subsidiary Guarantor”: any Domestic Subsidiary of the
Company that guarantees the borrowing obligations of the Company and the
Borrowing Subsidiaries pursuant to the Security Documents.
          “Eligible Assignee”: (a) a Lender, (b) an Affiliate of a Lender,
(c) an Approved Fund, and (d) any other Person (other than a natural person)
approved by the Administrative Agent; provided that notwithstanding the
foregoing, “Eligible Assignee” shall not include the Borrower or any of the
Borrower’s Affiliates or Subsidiaries; and provided further that any Person that
is a Fee Receiver that is not a Permitted Fee Receiver will not be an Eligible
Assignee without the written consent of the Borrower and the Administrative
Agent.
          “Environmental Laws”: any and all foreign, Federal, state, local or
municipal laws, rules, orders, regulations, statutes, ordinances, codes,
decrees, legally-binding requirements of any Governmental Authority or other
Requirements of Law (including common law) regulating, relating to or imposing
liability or standards of conduct concerning protection of human health (as it
relates to exposure to hazardous substances) or the environment.
          “ERISA”: the Employee Retirement Income Security Act of 1974, as
amended from time to time.
          “ERISA Affiliate”: any trade or business (whether or not incorporated)
that, together with any Group Member, is treated as a single employer under
Section 414 of the Code.
          “ERISA Event”: (a) any Reportable Event; (b) the existence with
respect to any Plan of a non-exempt Prohibited Transaction; (c) any failure by
any Pension Plan to satisfy the minimum funding standards (within the meaning of
Sections 412 or 430 of the Code or Section 302 of ERISA) applicable to such
Pension Plan, whether or not waived; (d) the filing pursuant to Section 412 of
the Code or Section 303 of ERISA of an application for a waiver of the minimum
funding standard with respect to any Pension Plan, the failure to make by its
due date a required installment under Section 430(j) of the Code with respect to
any Pension Plan or the failure by any Group Member or any ERISA Affiliate to
make any required contribution to a Multiemployer Plan; (e) the incurrence by
any Group Member or any ERISA Affiliate of any liability under Title IV of ERISA
with respect to the termination of any Pension Plan,

8



--------------------------------------------------------------------------------



 



including but not limited to the imposition of any Lien in favor of the PBGC or
any Pension Plan; (f) a determination that any Pension Plan is, or is expected
to be, in “at risk” status (within the meaning of Section 430 of the Code or
Title IV of ERISA); (g) the receipt by any Group Member or any ERISA Affiliate
from the PBGC or a plan administrator of any notice relating to an intention to
terminate any Pension Plan or to appoint a trustee to administer any Pension
Plan under Section 4042 of ERISA; (h) the incurrence by any Group Member or any
ERISA Affiliate of any liability with respect to the withdrawal or partial
withdrawal from any Pension Plan or Multiemployer Plan; or (i) the receipt by
any Group Member or any ERISA Affiliate of any notice, or the receipt by any
Multiemployer Plan from a Group Member or any ERISA Affiliate of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, Insolvent, in Reorganization or in
endangered or critical status, within the meaning of Section 432 of the Code or
Section 305 or Title IV of ERISA.
          “Euro” or “€”: the single currency of participating member states of
the European Union.
          “Eurocurrency Reserve Requirements”: for any day as applied to a
Eurocurrency Loan, the aggregate (without duplication) of the maximum rates
(expressed as a decimal fraction) of reserve requirements in effect on such day
(including basic, supplemental, marginal and emergency reserves) under any
regulations of the Board or other Governmental Authority having jurisdiction
with respect thereto dealing with reserve requirements prescribed for
eurocurrency funding (currently referred to as “Eurocurrency Liabilities” in
Regulation D of the Board) maintained by a member bank of the Federal Reserve
System.
          “Eurocurrency Base Rate”: with respect to each day during each
Interest Period pertaining to a Eurocurrency Loan, the rate per annum determined
on the basis of the rate for deposits in Dollars or Euro, as the case may be,
for a period equal to such Interest Period commencing on the first day of such
Interest Period appearing on the Reuters Screen LIBOR01 Page as of 11:00 A.M.,
London time, two Business Days prior to the beginning of such Interest Period.
In the event that such rate does not appear on the Reuters Screen LIBOR01 Page
(or otherwise on such screen), the “Eurocurrency Base Rate” shall be determined
by reference to such other comparable publicly available service for displaying
Eurocurrency rates as may be reasonably selected by the Administrative Agent or,
in the absence of such availability, by reference to the rate at which the
Administrative Agent is offered Dollar deposits or Euro deposits, as applicable,
at or about 11:00 A.M., Local Time, two Business Days prior to the beginning of
such Interest Period in the relevant interbank market where its Eurocurrency and
foreign currency and exchange operations are then being conducted for delivery
on the first day of such Interest Period for the number of days comprised
therein.
          “Eurocurrency Loans”: Loans the rate of interest applicable to which
is based upon the Eurocurrency Rate.
          “Eurocurrency Rate”: with respect to each day during each Interest
Period pertaining to a Eurocurrency Loan, a rate per annum determined for such
day in accordance with the following formula:
Eurocurrency Base Rate
 
1.00 - Eurocurrency Reserve Requirements
          “Eurocurrency Tranche”: the collective reference to Eurocurrency Loans
the then current Interest Periods with respect to all of which begin on the same
date and end on the same later date (whether or not such Loans shall originally
have been made on the same day).

9



--------------------------------------------------------------------------------



 



          “Event of Default”: any of the events specified in Section 8, provided
that any requirement for the giving of notice, the lapse of time, or both, has
been satisfied.
          “Excluded Foreign Subsidiary”: as to the Obligations of any Borrower,
any Foreign Subsidiary in respect of which either (a) the pledge of all the
Capital Stock of such Subsidiary as Collateral for such Obligations or a
guarantee thereof or (b) the guaranteeing by such Subsidiary of such
Obligations, would, in the good faith judgment of the Company, result in adverse
tax consequences to the Company and its Subsidiaries or would not be permitted
by applicable law.
          “Excluded Taxes”: with respect to the Administrative Agent, any
Lender, any Issuing Lender or any other recipient of any payment to be made by
or on account of any obligation of any Loan Party hereunder or any other Loan
Document or Letter of Credit, (a) any Other Connection Taxes, (b) any
withholding Taxes imposed by a Requirement of Law in effect at the time a Lender
(other than an assignee under Section 2.20) becomes a party hereto (or
designates a new lending office), except to the extent that such Lender (or its
assignor, if any) was entitled, at the time of designation of a new lending
office (or assignment), to receive additional amounts with respect to such
withholding Tax under clause (a) of Section 2.17 or (c) Taxes attributable to a
Lender’s failure to comply with Section 2.17(g).
          “Existing Letters of Credit”: as defined in Section 3.1.
          “Federal Funds Effective Rate”: for any day, the weighted average of
the rates on overnight federal funds transactions with members of the Federal
Reserve System arranged by federal funds brokers, as published on the next
succeeding Business Day by the Federal Reserve Bank of New York, or, if such
rate is not so published for any day that is a Business Day, the average of the
quotations for the day of such transactions received by JPMorgan Chase Bank,
N.A. from three federal funds brokers of recognized standing selected by it.
          “Fee Payment Date”: (a) the third Business Day following the last day
of each March, June, September and December and (b) the last day of the
Revolving Commitment Period.
          “Fee Receiver”: any Person that receives, or through a participating
interest participates in, any payments of fees under Section 2.6(b) or 3.3.
          “Foreign Lender”: any Lender or Issuing Lender, (a) with respect to
any Borrower other than a U.S. Borrower and any Tax, that is treated as foreign
by the jurisdiction imposing such Tax, (b) with respect to any U.S. Borrower,
(1) that is not a “United States person” as defined by section 7701(a)(30) of
the Code (“US Person”), or (2) that is a partnership or other entity treated as
a partnership for United States federal income Tax purposes which is a US
Person, but only to the extent the beneficial owners (including indirect
partners if its direct partners are partnerships or other entities treated as
partnerships for United States federal income Tax purposes are US Persons) are
not US Persons.
          “Foreign Benefit Arrangement”: any employee benefit arrangement
mandated by non-US law that is maintained or contributed to by any Group Member
or any ERISA Affiliate.
          “Foreign Collateral Agreements”: the German Security Documents, the
Singapore Security Documents, and any other collateral agreement or guarantee
required to be executed and delivered by the Company, a Borrowing Subsidiary
that is a Foreign Subsidiary or a Foreign Subsidiary Guarantor after the Closing
Date pursuant to Section 6.9(c).

10



--------------------------------------------------------------------------------



 



          “Foreign Plan”: each employee benefit plan (within the meaning of
Section 3(3) of ERISA, whether or not subject to ERISA) that is not subject to
US law and is maintained or contributed to by any Group Member or any ERISA
Affiliate.
          “Foreign Subsidiary”: any Subsidiary that is not a Domestic
Subsidiary.
          “Foreign Subsidiary Guarantor”: any Foreign Subsidiary that guarantees
the borrowing obligations of any Borrowing Subsidiary pursuant to the Security
Documents.
          “Funding Office”: the U.S. Funding Office or the London Funding
Office, as applicable.
          “GAAP”: generally accepted accounting principles in the United States
as in effect from time to time. In the event that any “Accounting Change” (as
defined below) shall occur and such change results in a change in the method of
calculation of financial covenants, standards or terms in this Agreement, then,
upon notice by the Administrative Agent to the Company or vice versa, the
Company and the Administrative Agent agree to enter into negotiations in order
to amend such provisions of this Agreement so as to reflect equitably such
Accounting Changes with the desired result that the criteria for evaluating the
Company’s financial condition shall be the same after such Accounting Changes as
if such Accounting Changes had not been made. If any such notice is given with
respect to any Accounting Change then, until such time as such an amendment
shall have been executed and delivered by the Company, the Administrative Agent
and the Required Lenders, all financial covenants, standards and terms in this
Agreement shall continue to be calculated or construed as if such Accounting
Change had not occurred. “Accounting Changes” refers to changes in accounting
principles required by the promulgation of any rule, regulation, pronouncement
or opinion by the Financial Accounting Standards Board of the American Institute
of Certified Public Accountants or, if applicable, the SEC. Notwithstanding any
other provision contained herein, all terms of an accounting or financial nature
used herein shall be construed, and all computations of amounts and ratios
referred to herein shall be made, without giving effect to any election under
Statement of Financial Accounting Standards 159 (or any other Financial
Accounting Standard having a similar result or effect) to value any Indebtedness
or other liabilities of the Company or any Subsidiary at “fair value,” as
defined therein.
          “German Security Documents”: the collective reference to: (i) the
guarantee entered into by First Solar Holdings GmbH, First Solar Manufacturing
GmbH and First Solar GmbH for the benefit of the Administrative Agent; (ii) the
share pledge agreements entered into by the Company and the Administrative Agent
relating to the Capital Stock of First Solar Holdings GmbH; (iii) the share
pledge agreement entered into by First Solar Holdings GmbH and the
Administrative Agent relating to the Capital Stock of First Solar GmbH; (iv) the
share pledge agreement entered into by First Solar Holdings GmbH and the
Administrative Agent relating to the Capital Stock of First Solar Manufacturing
GmbH; (v) the assignment agreement between First Solar Holdings GmbH as assignor
and the Administrative Agent as assignee relating to intercompany receivables
and other intercompany monetary claims; (vi) the assignment agreement between
First Solar GmbH as assignor and the Administrative Agent as assignee relating
to intercompany receivables and other intercompany monetary claims; (vii) the
assignment agreement between First Solar Manufacturing GmbH as assignor and the
Administrative Agent as assignee relating to intercompany receivables and other
intercompany monetary claims; (viii) the security trust agreement entered into
by the Company, First Solar Holdings GmbH, First Solar GmbH, First Solar
Manufacturing GmbH, as security grantors, and the Administrative Agent and
(ix) all other security documents under the laws of Germany hereafter delivered
to the Administrative Agent granting a Lien on any property of any Person to
secure the obligations and liabilities of any Loan Party under any Loan
Document.

11



--------------------------------------------------------------------------------



 



          “Governmental Authority”: any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative functions of or
pertaining to government.
          “Group Members”: the collective reference to the Company and the
Restricted Subsidiaries.
          “Guarantee and Collateral Agreement”: the Guarantee and Collateral
Agreement to be executed and delivered by the Company and each Domestic
Subsidiary Guarantor, substantially in the form of Exhibit A.
          “Guarantee Obligation”: as to any Person (the “guaranteeing person”),
any obligation, including a reimbursement, counterindemnity or similar
obligation, of the guaranteeing Person that guarantees or in effect guarantees,
or which is given to induce the creation of a separate obligation by another
Person (including any bank under any letter of credit) that guarantees or in
effect guarantees, any Indebtedness (the “primary obligations”) of any other
third Person (the “primary obligor”) in any manner, whether directly or
indirectly, including any obligation of the guaranteeing person, whether or not
contingent, (i) to purchase any such primary obligation or any property
constituting direct or indirect security therefor, (ii) to advance or supply
funds (1) for the purchase or payment of any such primary obligation or (2) to
maintain working capital or equity capital of the primary obligor or otherwise
to maintain the net worth or solvency of the primary obligor, (iii) to purchase
property, securities or services primarily for the purpose of assuring the owner
of any such primary obligation of the ability of the primary obligor to make
payment of such primary obligation or (iv) otherwise to assure or hold harmless
the owner of any such primary obligation against loss in respect thereof;
provided, however, that the term Guarantee Obligation shall not include
endorsements of instruments for deposit or collection in the ordinary course of
business. The amount of any Guarantee Obligation of any guaranteeing person
shall be deemed to be the lower of (a) an amount equal to the stated or
determinable amount of the primary obligation in respect of which such Guarantee
Obligation is made and (b) the maximum amount for which such guaranteeing person
may be liable pursuant to the terms of the instrument embodying such Guarantee
Obligation, unless such primary obligation and the maximum amount for which such
guaranteeing person may be liable are not stated or determinable, in which case
the amount of such Guarantee Obligation shall be such guaranteeing person’s
maximum reasonably anticipated liability in respect thereof as determined by the
Company in good faith; provided, that for purposes of Section 7.2(B) and the
definition of “Consolidated Total Debt” only, each Guarantee Obligation with
respect to Indebtedness of an Unrestricted Subsidiary or another Person that is
not a Group Member shall be valued at an amount equal to the maximum amount of
obligations that may be covered by such Guarantee Obligation, except for
Specified Guarantee Obligations.
          “Increase Date”: as defined in Section 2.3(a).
          “Increasing Lender”: as defined in Section 2.3(a).
          “Indebtedness”: of any Person at any date, without duplication,
(a) all indebtedness of such Person for borrowed money, (b) all obligations of
such Person for the deferred purchase price of property or services (other than
current accounts payable), (c) all obligations of such Person evidenced by
notes, bonds, debentures or other similar instruments, (d) all indebtedness
created or arising under any conditional sale or other title retention agreement
with respect to property acquired by such Person (even though the rights and
remedies of the seller or lender under such agreement in the event of default
are limited to repossession or sale of such property), (e) all Capital Lease
Obligations of such Person, (f) all obligations of such Person, contingent or
otherwise, as an account party or applicant under or in respect of

12



--------------------------------------------------------------------------------



 



acceptances, letters of credit or similar arrangements, (g) the liquidation
value of all mandatorily redeemable preferred Capital Stock of such Person,
(h) all Guarantee Obligations of such Person in respect of obligations of the
kind referred to in clauses (a) through (g) above, (i) all obligations of the
kind referred to in clauses (a) through (g) above secured by (or for which the
holder of such obligation has an existing right, contingent or otherwise, to be
secured by) any Lien on property (including accounts and contract rights) owned
by such Person, whether or not such Person has assumed or become liable for the
payment of such obligation, and (j) for the purposes of Section 8(e) only, the
amount that would be payable by such Person in respect of any Swap Agreement if
such Swap Agreement were terminated on such date (giving effect to any
documented netting agreements). The Indebtedness of any Person shall include the
Indebtedness of any other entity (including any partnership in which such Person
is a general partner) to the extent such Person is liable therefor as a result
of such Person’s ownership interest in or other relationship with such entity,
except to the extent the terms of such Indebtedness expressly provide that such
Person is not liable therefor.
          “Indemnified Taxes”: Taxes other than Excluded Taxes.
          “Insolvency”: with respect to any Multiemployer Plan, the condition
that such plan is insolvent within the meaning of Section 4245 of ERISA.
          “Insolvent”: pertaining to a condition of Insolvency.
          “Intellectual Property”: the collective reference to all rights,
priorities and privileges relating to intellectual property, whether arising
under United States, multinational or foreign laws or otherwise, including
copyrights, copyright licenses, patents, patent licenses, trademarks, trademark
licenses, technology, know-how and processes.
          “Interest Payment Date”: (a) as to any ABR Loan (other than any
Swingline Loan), the last day of each March, June, September and December to
occur while such Loan is outstanding and the final maturity date of such Loan,
(b) as to any Eurocurrency Loan having an Interest Period of three months or
less, the last day of such Interest Period, (c) as to any Eurocurrency Loan
having an Interest Period longer than three months, each day that is three
months, or a whole multiple thereof, after the first day of such Interest Period
and the last day of such Interest Period, (d) as to any Loan (other than any
Revolving Loan that is an ABR Loan and any Swingline Loan), the date of any
repayment or prepayment made in respect thereof and (e) as to any Swingline
Loan, the day that such Loan is required to be repaid.
          “Interest Period”: as to any Eurocurrency Loan, (a) initially, the
period commencing on the borrowing or conversion date, as the case may be, with
respect to such Eurocurrency Loan and ending one, two, three or six months
thereafter, as selected by the Company (on its own behalf or on behalf of any
other Borrower) in its notice of borrowing or notice of conversion, as the case
may be, given with respect thereto; and (b) thereafter, each period commencing
on the last day of the next preceding Interest Period applicable to such
Eurocurrency Loan and ending one, two, three or months thereafter, as selected
by the Company (on its own behalf or on behalf of any other Borrower) by
irrevocable notice to the Administrative Agent not later than 1:00 P.M., Local
Time, on the date that is three Business Days prior to the last day of the then
current Interest Period with respect thereto; provided that, all of the
foregoing provisions relating to Interest Periods are subject to the following:
     (i) if any Interest Period would otherwise end on a day that is not a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless the result of such extension would be to carry such Interest
Period into another calendar month in which event such Interest Period shall end
on the immediately preceding Business Day;

13



--------------------------------------------------------------------------------



 



     (ii) the Company (on its own behalf or on behalf of any other Borrower) may
not select an Interest Period that would extend beyond the Revolving Termination
Date; and
     (iii) any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of a calendar month.
          “Issuing Lender”: each of JPMorgan Chase Bank N.A. and any other
Lender approved by the Administrative Agent and the Company that has agreed in
its sole discretion to act as an “Issuing Lender” hereunder, or any of their
respective affiliates, in each case in its capacity as issuer of any Letter of
Credit. Each reference herein to “the Issuing Lender” shall be deemed to be a
reference to the relevant Issuing Lender.
          “L/C Commitment”: $75,000,000.
          “L/C Obligations”: at any time, an amount equal to the sum of (a) the
aggregate then undrawn and unexpired amount of the then outstanding Letters of
Credit and (b) the aggregate amount of drawings under Letters of Credit that
have not then been reimbursed pursuant to Section 3.5 (in each case based on the
Dollar Equivalent thereof with respect to Letters of Credit denominated in
Euro).
          “L/C Participants”: the collective reference to all the Lenders other
than the Issuing Lenders.
          “Lenders”: as defined in the preamble hereto; provided, that unless
the context otherwise requires, each reference herein to the Lenders shall be
deemed to include any Conduit Lender.
          “Letters of Credit”: as defined in Section 3.1(a).
          “Lien”: any mortgage, pledge, hypothecation, deposit arrangement,
encumbrance, lien (statutory or other), charge or other security interest or any
preference, priority or any conditional sale or other title retention agreement
and any capital lease having substantially the same economic effect as any of
the foregoing.
          “Liquidity Availability”: on any date of determination, an amount
equal to (x) the unrestricted cash and Cash Equivalents of the Company and its
Restricted Subsidiaries minus (y) to the extent otherwise included therein the
amount of any such cash or Cash Equivalents used to defease any Defeased Debt.
          “Loan”: any loan made by any Lender pursuant to this Agreement.
          “Loan Documents”: this Agreement, the Security Documents, the Notes
and any amendment, waiver, supplement or other modification to any of the
foregoing.
          “Loan Party”: each Group Member that is a Borrower or a Subsidiary
Guarantor.
          “Local Time”: with respect to (i) fundings, continuations, payments
and prepayments in Dollars, New York City time, and (ii) fundings,
continuations, payments and prepayments in Euro, London, England, time.

14



--------------------------------------------------------------------------------



 



          “London Funding Office”: the office of the Administrative Agent
specified in Section 10.2 or such other office as may be specified from time to
time by the Administrative Agent as its London funding office by written notice
to the Company and the Lenders.
          “Malaysian Facility Agreement”: the Facility Agreement dated as of
May 6, 2008 between First Solar Malaysia Sdn. Bhd., as borrower, and IKB
Deutsche Industriebank AG, as arranger, as amended, modified or supplemented
from time to time.
          “Manufacturing Subsidiary”: any Subsidiary of the Company primarily
engaged in the business of manufacturing or selling solar modules using a thin
film semiconductor technology, and any Subsidiary of the Company holding the
Capital Stock of any such Subsidiary.
          “Material Adverse Effect”: a material adverse effect on (a) the
business, property, operations or condition (financial or otherwise) of the
Company and its Subsidiaries taken as a whole, (b) the Company’s ability to
perform its obligations with respect to this Agreement or any of the other Loan
Documents or (c) the validity or enforceability of this Agreement or any of the
other Loan Documents or the rights or remedies of the Administrative Agent or
the Lenders hereunder or thereunder.
          “Materials of Environmental Concern”: any gasoline or petroleum
(including crude oil or any fraction thereof) or petroleum products or any
hazardous or toxic substances, materials or wastes, defined or regulated as such
in or under any Environmental Law, including asbestos, polychlorinated biphenyls
and urea-formaldehyde insulation.
          “Multiemployer Plan”: any employee pension benefit plan that is a
multiemployer plan as defined in Section 4001(a)(3) of ERISA.
          “New Lender Supplement”: a supplement substantially in the form of
Exhibit C pursuant to which an Assuming Lender shall become a Lender for all
purposes and to the same extent as if originally a party hereto.
          “Notes”: the collective reference to any promissory note evidencing
Loans.
          “Obligations”: the unpaid principal of and interest on (including
interest accruing after the maturity of the Loans and Reimbursement Obligations
and interest accruing after the filing of any petition in bankruptcy, or the
commencement of any insolvency, reorganization or like proceeding, relating to
the applicable Borrower, whether or not a claim for post-filing or post-petition
interest is allowed in such proceeding) the Loans and all other obligations and
liabilities of the Borrowers to the Administrative Agent or to any Lender (or,
in the case of Specified Swap Agreements, any affiliate of any Lender), whether
direct or indirect, absolute or contingent, due or to become due, or now
existing or hereafter incurred, which may arise under, out of, or in connection
with, this Agreement, any other Loan Document, the Letters of Credit or any
Specified Swap Agreement, whether on account of principal, interest,
reimbursement obligations, fees, indemnities, costs, expenses (including all
fees, charges and disbursements of counsel to the Administrative Agent or to any
Lender that are required to be paid by the Borrowers pursuant hereto) or
otherwise.
          “Other Taxes”: all present or future stamp, court or documentary Taxes
and any other excise, property, intangible, recording, filing or similar Taxes
which arise from any payment made under, from the execution, delivery,
performance, enforcement or registration of, or from the receipt or perfection
of a security interest under, or otherwise with respect to, any Loan Document or
Letter of Credit.

15



--------------------------------------------------------------------------------



 



          “Other Connection Taxes”: with respect to the Administrative Agent,
any Lender, any Issuing Lender or any other recipient of any payment to be made
by or on account of any obligation of any Loan Party hereunder or under any
other Loan Document, Taxes imposed as a result of a present or former connection
between such recipient and the jurisdiction imposing such Tax (other than
connections arising solely from such recipient having executed, delivered, or
become a party to, performed its obligations or received payments under,
received or perfected a security interest under, sale or assignment of an
interest in any Loan or Loan Document, engaged in any other transaction pursuant
to, or enforced, any Loan Documents).
          “Participant”: as defined in Section 10.6(c).
          “Participant Register”: as defined in Section 10.6(c).
          “PBGC”: the Pension Benefit Guaranty Corporation established pursuant
to Subtitle A of Title IV of ERISA (or any successor).
          “Pension Plan”: any employee pension benefit plan (other than a
Multiemployer Plan) subject to the provisions of Title IV of ERISA or
Section 412 of the Code or Section 302 of ERISA, and in respect of which any
Group Member or any ERISA Affiliate is (or, if such plan were terminated, would
under Section 4069 of ERISA be deemed to be) an “employer” as defined in section
3(5) of ERISA.
          “Permitted Acquisition”: any Acquisition; provided that (i) at the
time thereof and after giving effect thereto no Default or Event of Default
shall have occurred and be continuing (including as a result of any
non-compliance with Section 7.1(c)), and (ii) the Company and its Restricted
Subsidiaries would be in compliance with Section 7.1(a) and (b) for the most
recent calculation period and as of the last day thereof, calculated as if such
Acquisition and any planned financing (including equity financing) therefor had
been completed on the first day of such calculation period.
          “Permitted Fee Receiver”: any Fee Receiver that, with respect to any
fees paid under Section 2.6(b) or 3.3, delivers to the Borrower and the
Administrative Agent, on or prior to the date on which such Person becomes a
party hereto (and from time to time thereafter upon the request of the Borrower
and the Administrative Agent, unless such Fee Receiver becomes legally unable to
do so solely as a result of a change in any Requirement of Law (including for
the avoidance of doubt, a change of interpretation by the applicable
Governmental Authority) after becoming a party hereto), accurate and duly
completed copies (in such number as requested) of one or more of Internal
Revenue Service Forms W-9, W-8ECI, W-8EXP, W-8BEN or W-8IMY (together with, if
applicable, one of the aforementioned forms duly completed from each direct or
indirect beneficial owner of such Fee Receiver) or any successor thereto that
entitle such Fee Receiver to a complete exemption from U.S. withholding Tax on
such payments (provided that, in the case of the Internal Revenue Service Form
W-8BEN, a Fee Receiver providing such form shall qualify as a Permitted Fee
Receiver only if such form establishes such exemption on the basis of the
“business profits” or “other income” articles of a Tax treaty to which the
United States is a party and provides a U.S. taxpayer identification number), in
each case together with such supplementary documentation as may be prescribed by
applicable law to permit the Borrower or the Administrative Agent to determine
whether such Fee Receiver is entitled to such complete exemption.
          “Person”: an individual, partnership, corporation, limited liability
company, business trust, joint stock company, trust, unincorporated association,
joint venture, Governmental Authority or other entity of whatever nature.
          “Plan”: any employee benefit plan as defined in Section 3(3) of ERISA,
including any employee welfare benefit plan (as defined in Section 3(1) of
ERISA), any employee pension benefit plan

16



--------------------------------------------------------------------------------



 



(as defined in Section 3(2) of ERISA), and any plan which is both an employee
welfare benefit plan and an employee pension benefit plan, and in respect of
which any Group Member or any ERISA Affiliate is an “employer” as defined in
Section 3(5) of ERISA.
          “Prime Rate”: the rate of interest per annum publicly announced from
time to time by JPMorgan Chase Bank, N.A. as its prime rate in effect at its
principal office in New York City (the Prime Rate not being intended to be the
lowest rate of interest charged by JPMorgan Chase Bank, N.A. in connection with
extensions of credit to debtors).
          “Prohibited Transaction”: as defined in Section 406 of ERISA and
Section 4975(f)(3) of the Code.
          “Properties”: as defined in Section 4.17(a).
          “Refunded Swingline Loans”: as defined in Section 2.5(b).
          “Register”: as defined in Section 10.6(b).
          “Regulation U”: Regulation U of the Board as in effect from time to
time.
          “Reimbursement Obligation”: the obligation of the applicable Borrower
to reimburse the applicable Issuing Lender pursuant to Section 3.5 for amounts
drawn under Letters of Credit.
          “Reorganization”: with respect to any Multiemployer Plan, the
condition that such plan is in reorganization within the meaning of Section 4241
of ERISA.
          “Reportable Event”: any of the events set forth in Section 4043(c) of
ERISA, other than those events as to which the thirty day notice period referred
to in Section 4043(c) of ERISA has been waived with respect to a Pension Plan.
          “Required Lenders”: at any time, the holders of more than 50% of
(a) until the Closing Date, the Revolving Commitments then in effect and
(b) thereafter, the Total Revolving Commitments then in effect or, if the
Revolving Commitments have been terminated, the Total Revolving Extensions of
Credit then outstanding.
          “Requirement of Law”: as to any Person, the Certificate of
Incorporation and By-Laws or other organizational or governing documents of such
Person, and any law, treaty, rule or regulation or determination of an
arbitrator or a court or other Governmental Authority, in each case applicable
to or binding upon such Person or any of its property or to which such Person or
any of its property is subject.
          “Responsible Officer”: the chief executive officer, president, chief
financial officer or treasurer of the Company, but in any event, with respect to
financial matters, the chief financial officer or treasurer of the Company.
          “Restricted Payments”: as defined in Section 7.6.
          “Restricted Subsidiary”: each Manufacturing Subsidiary and each other
Subsidiary of the Company listed as such on Schedule 1.1B or designated by the
Company as a Restricted Subsidiary pursuant to Section 6.10. Neither any
Subsidiary Guarantor in existence on the Closing Date nor any Borrowing
Subsidiary shall be designated as an Unrestricted Subsidiary at any time that it
remains a Subsidiary Guarantor or Borrowing Subsidiary. A Subsidiary of an
Unrestricted Subsidiary shall not be

17



--------------------------------------------------------------------------------



 



designated as a Restricted Subsidiary. A Restricted Subsidiary shall always be a
direct Subsidiary of the Company or another Restricted Subsidiary or of a
combination thereof for so long as it is a Restricted Subsidiary. Schedule 4.15
sets forth the Restricted Subsidiaries as of the Closing Date.
          “Revolving Commitment”: as to any Lender, the obligation of such
Lender, if any, to make Revolving Loans and participate in Swingline Loans and
Letters of Credit, as such commitment may be changed from time to time pursuant
to the terms hereof (including any increase in the Revolving Commitments
pursuant to Section 2.3). The initial amount of each Lender’s Revolving
Commitment is set forth opposite such Lender’s name on Schedule 1.1A or in the
Assignment and Assumption pursuant to which such Lender became a party hereto,
as applicable. The original amount of the total Revolving Commitments is
$300,000,000.
          “Revolving Commitment Increase”: as defined in Section 2.3(a).
          “Revolving Commitment Period”: the period from and including the
Closing Date to the Revolving Termination Date or earlier termination of the
Revolving Commitments.
          “Revolving Extensions of Credit”: as to any Lender at any time, an
amount equal to the sum of (a) the aggregate principal amount of all Revolving
Loans held by such Lender then outstanding that are denominated in Dollars,
(b) the Dollar Equivalent at such time of the aggregate principal amount of all
Revolving Loans held by such Lender then outstanding that are denominated in
Euro, (c) such Lender’s Revolving Percentage of the L/C Obligations then
outstanding and (d) such Lender’s Revolving Percentage of the aggregate
principal amount of Swingline Loans then outstanding.
          “Revolving Loans”: as defined in Section 2.1(a).
          “Revolving Percentage”: as to any Lender at any time, the percentage
which such Lender’s Revolving Commitment then constitutes of the Total Revolving
Commitments or, at any time after the Revolving Commitments shall have expired
or terminated, the percentage which the aggregate principal amount of such
Lender’s Revolving Extensions of Credit then outstanding constitutes of the
aggregate principal amount of the Revolving Extensions of Credit then
outstanding.
          “Revolving Termination Date”: September 4, 2012.
          “SEC”: the Securities and Exchange Commission, any successor thereto
and any analogous Governmental Authority.
          “Security Documents”: the collective reference to the Guarantee and
Collateral Agreement, the Foreign Collateral Agreements and all other security
documents hereafter delivered to the Administrative Agent granting a Lien on any
property of any Person to secure the obligations and liabilities of any Loan
Party under any Loan Document.
          “Singapore Security Documents”: the collective reference to (i) the
charge of company shares deed between the Company, as Chargor, and the
Administrative Agent relating to the pledge of 66 percent of the Capital Stock
of First Solar FE Holdings Pte. Ltd. and (ii) all other security documents under
the laws of Singapore hereafter delivered to the Administrative Agent granting a
Lien on any property of any Person to secure the obligations and liabilities of
any Loan Party under any Loan Document.
          “Specified Restricted Subsidiary”: a Restricted Subsidiary of the
Company listed in Schedule 1.1B.

18



--------------------------------------------------------------------------------



 



          “Specified Swap Agreement”: (a) the Swap Agreements set forth in
Schedule 1.1C and (b) any other Swap Agreement in respect of interest rates,
currency exchange rates or commodity prices entered into by the Company or any
Subsidiary Guarantor and any Person that is a Lender or an affiliate of a Lender
at the time such Swap Agreement is entered into so long as the Company has
agreed in writing with the applicable Lender or affiliate that such Swap
Agreement shall constitute a Specified Swap Agreement for purposes of the Loan
Documents.
          “Specified Guarantee Obligations”: as defined in the definition of the
term “Consolidated Total Debt”.
          “Spot Exchange Rate”: on any day the spot rate at which Dollars are
offered on such day by JPMorgan Chase Bank, N.A. in London for Euro at
approximately 11:00 A.M. London time for delivery two Business Days later. For
purposes of determining the Spot Exchange Rate in connection with
Euro-denominated Loans, such spot exchange rate shall be determined as of the
Calculation Date for such Loan with respect to transactions in Euro that will
settle on the date of such Loan.
          “State of Ohio Facility Agreements”: the credit facility agreements
entered into by (i) the Director of Development of the State of Ohio and the
Company, dated as of December 1, 2003 and (ii) the Director of Development of
the State of Ohio, the Company and First Solar Property, LLC, dated as of
July 1, 2005, in each case as amended, modified or supplemented from time to
time.
          “Subsidiary”: as to any Person, a corporation, partnership, limited
liability company or other entity of which shares of stock or other ownership
interests having ordinary voting power (other than stock or such other ownership
interests having such power only by reason of the happening of a contingency) to
elect a majority of the board of directors or other managers of such
corporation, partnership or other entity are at the time owned, or the
management of which is otherwise controlled, directly or indirectly through one
or more intermediaries, or both, by such Person. Unless otherwise qualified, all
references to a “Subsidiary” or to “Subsidiaries” in this Agreement shall refer
to a Subsidiary or Subsidiaries of the Company.
          “Subsidiary Guarantors”: the collective reference to the Domestic
Subsidiary Guarantors and the Foreign Subsidiary Guarantors.
          “Swap Agreement”: any agreement with respect to any swap, forward,
future or derivative transaction or option or similar agreement involving, or
settled by reference to, one or more rates, currencies, commodities, equity or
debt instruments or securities, or economic, financial or pricing indices or
measures of economic, financial or pricing risk or value or any similar
transaction or any combination of these transactions; provided that no phantom
stock or similar plan providing for payments only on account of services
provided by current or former directors, officers, employees or consultants of
the Company or any of its Subsidiaries shall be a “Swap Agreement”.
          “Swingline Commitment”: the obligation of the Swingline Lender to make
Swingline Loans pursuant to Section 2.4 in an aggregate principal amount at any
one time outstanding not to exceed $10,000,000.
          “Swingline Lender”: JPMorgan Chase Bank, N.A., in its capacity as the
lender of Swingline Loans.
          “Swingline Loans”: as defined in Section 2.4.
          “Swingline Participation Amount”: as defined in Section 2.5.

19



--------------------------------------------------------------------------------



 



          “Syndication Agent”: as defined in the preamble hereto.
          “Systems Subsidiary”: any Subsidiary of the Company primarily engaged
in the business of providing solar electricity solutions.
          “TARGET Settlement Day”: any day on which the Trans-European Automated
Real Time Gross Settlement Express Transfer System (or, if such clearing system
ceases to be operative, such other clearing system (if any) determined by the
Administrative Agent to be a suitable replacement) is open for settlement of
payment in Euro.
          “Taxes”: all present or future taxes, levies, imposts, duties,
deductions, withholdings, assessments, fees or other charges imposed by any
Governmental Authority, including any interest, additions to tax or penalties
applicable thereto.
          “Total Revolving Commitments”: at any time, the aggregate amount of
the Revolving Commitments then in effect.
          “Total Revolving Extensions of Credit”: at any time, the aggregate
amount of the Revolving Extensions of Credit of the Lenders outstanding at such
time.
          “Transferee”: any Assignee or Participant.
          “Type”: as to any Loan, its nature as an ABR Loan or a Eurocurrency
Loan.
          “United States”: the United States of America.
          “Unrestricted Subsidiary”: any Subsidiary of the Company that is not a
Restricted Subsidiary.
          “U.S. Borrower”: any Borrower that is a “United States person” within
the meaning of Section 7701(a)(30) of the Code.
          “U.S. Funding Office”: the office of the Administrative Agent
specified in Section 10.2 or such other office as may be specified from time to
time by the Administrative Agent as its U.S. funding office by written notice to
the Company and the Lenders.
          “U.S. Tax Compliance Certificate”: as defined in Section 2.17(g).
          “Walton Interests”: any of (i) S. Robson Walton, Jim C. Walton, Alice
L. Walton, the Estate of John T. Walton, JCL Holdings LLC and JTW Trust No.1 UAD
9/19/02, (ii) a parent, brother, sister or lineal descendent of the individuals
named in clause (i), (iii) the spouse of any individual identified in (i) or
(ii), (iv) the estate or any guardian, custodian or other legal representative
of any individual identified in clauses (i) through (iii), (v) any trust
established solely for the benefit of any one or more of the individuals
identified in clauses (i) through (iii), and (vi) any Person all of the equity
interests in which are beneficially owned, directly or indirectly, by any one or
more of the Persons identified in clauses (i) through (v).
          “Wholly Owned Subsidiary”: as to any Person, any other Person all of
the Capital Stock of which (other than directors’ qualifying shares required by
law) is owned by such Person directly and/or through other Wholly Owned
Subsidiaries.

20



--------------------------------------------------------------------------------



 



          “Wholly Owned Subsidiary Guarantor”: any Subsidiary Guarantor that is
a Wholly Owned Subsidiary of the Company.
          “Withdrawal Liability”: any liability to a Multiemployer Plan as a
result of a complete or partial withdrawal from such Multiemployer Plan, as such
terms are defined in Title IV of ERISA.
          “Withholding Agent”: any Loan Party and the Administrative Agent.
          1.2 Other Definitional Provisions. (a) Unless otherwise specified
therein, all terms defined in this Agreement shall have the defined meanings
when used in the other Loan Documents or any certificate or other document made
or delivered pursuant hereto or thereto.
          (b) As used herein and in the other Loan Documents, and any
certificate or other document made or delivered pursuant hereto or thereto,
(i) accounting terms relating to any Group Member not defined in Section 1.1 and
accounting terms partly defined in Section 1.1, to the extent not defined, shall
have the respective meanings given to them under GAAP, (ii) the use of the word
“consolidated” in any accounting or financial term that refers to the Company
and its Restricted Subsidiaries shall be construed as to exclude in any
calculation of the amount represented by such term any results, charges,
expenses, liabilities or other accounting or financial attributes of the
Unrestricted Subsidiaries as of the date or for the period such amount is being
determined, (iii) the words “include”, “includes” and “including” shall be
deemed to be followed by the phrase “without limitation”, (iv) the word “incur”
shall be construed to mean incur, create, issue, assume or become liable in
respect of (and the words “incurred” and “incurrence” shall have correlative
meanings), (v) the words “asset” and “property” shall be construed to have the
same meaning and effect and to refer to any and all tangible and intangible
assets and properties, including cash, Capital Stock, securities, revenues,
accounts, leasehold interests and contract rights, and (vi) references to
agreements or other Contractual Obligations shall, unless otherwise specified,
be deemed to refer to such agreements or Contractual Obligations as amended,
supplemented, restated or otherwise modified from time to time.
          (c) The words “hereof”, “herein” and “hereunder” and words of similar
import, when used in this Agreement, shall refer to this Agreement as a whole
and not to any particular provision of this Agreement, and Section, Schedule and
Exhibit references are to this Agreement unless otherwise specified.
          (d) The meanings given to terms defined herein shall be equally
applicable to both the singular and plural forms of such terms.
SECTION 2. AMOUNT AND TERMS OF REVOLVING COMMITMENTS
          2.1 Revolving Commitments. (a) Subject to the terms and conditions
hereof, each Lender severally agrees to make revolving credit loans denominated
in Dollars or Euro (“Revolving Loans”) to the Company or any Borrowing
Subsidiary from time to time during the Revolving Commitment Period in an
aggregate principal amount for all the Borrowers at any one time outstanding
which will not result in such Lender’s aggregate Revolving Extensions of Credit
exceeding such Lender’s Revolving Commitment. During the Revolving Commitment
Period the Company and each Borrowing Subsidiary may use the Revolving
Commitments by borrowing, prepaying the Revolving Loans in whole or in part, and
reborrowing, all in accordance with the terms and conditions hereof. The
Revolving Loans may from time to time be Eurocurrency Loans or ABR Loans, as
determined by the Company (on its own behalf or on behalf of the other
Borrowers) and notified to the Administrative Agent in accordance with
Sections 2.2 and 2.10.

21



--------------------------------------------------------------------------------



 



          (b) The Company and each Borrowing Subsidiary shall repay all its
outstanding Revolving Loans on the Revolving Termination Date.
           2.2 Procedure for Revolving Loan Borrowing. Each Borrower may borrow
under the Revolving Commitments during the Revolving Commitment Period on any
Business Day, provided that the Company (on behalf of such Borrower) shall give
the Administrative Agent irrevocable notice (which notice must be received by
the Administrative Agent prior to 1:00 P.M., Local Time, (a) three Business Days
prior to the requested Borrowing Date, in the case of Eurocurrency Loans, or
(b) one Business Day prior to the requested Borrowing Date, in the case of ABR
Loans) (provided that any such notice of a borrowing of ABR Loans under the
Revolving Commitments to finance payments required by Section 3.5 may be given
not later than 12:00 P.M., New York City time, on the date of the proposed
borrowing), specifying (i) the amount and Type of Revolving Loans to be
borrowed, (ii) the requested Borrowing Dates (iii) in the case of Eurocurrency
Loans, the respective amounts of each such Type of Loan and the respective
lengths of the initial Interest Period therefor, (iv) the location and number of
the account to which funds are to be disbursed, (v) the currency of the
Revolving Loans to be borrowed, and (vi) the applicable Borrower. Each borrowing
under the Revolving Commitments shall be in an initial amount equal to (x) in
the case of ABR Loans, $1,000,000 or a whole multiple thereof (or, if the then
aggregate Available Revolving Commitments are less than $1,000,000 or not a
whole multiple of $1,000,000, the amount thereof) and (y) in the case of
Eurocurrency Loans, $5,000,000 or €5,000,000, as applicable, or a whole multiple
of $1,000,000 or €1,000,000 in excess thereof; provided, that the Swingline
Lender may request, on behalf of the applicable Borrower, borrowings in Dollars
under the Revolving Commitments that are ABR Loans in other amounts pursuant to
Section 2.5. Upon receipt of any such notice from the Company, the
Administrative Agent shall promptly notify each Lender thereof. Each Lender will
make the amount of its pro rata share of each borrowing available to the
Administrative Agent for the account of the applicable Borrower at the
applicable Funding Office on the Borrowing Date requested by the Company in
funds immediately available to the Administrative Agent. Such borrowing will
then be made available to the applicable Borrower by the Administrative Agent
crediting the account of the applicable Borrower on the books of such office
with the aggregate of the amounts made available to the Administrative Agent by
the Lenders and in like funds as received by the Administrative Agent. If no
election as to the currency of a Revolving Loan is specified in any such notice,
then the requested Revolving Loan shall be denominated in Dollars. If no
election as to the Type of Revolving Loan is specified in any such notice, then
the requested Revolving Loan shall be a Eurocurrency Loan. If no Interest Period
with respect to any Eurocurrency Loan is specified in any such notice, then the
Company shall be deemed to have selected an Interest Period of one month’s
duration.
           2.3 Increase in Revolving Commitments. (a) The Company may, at any
time, by means of a notice to the Administrative Agent, request that the
aggregate Revolving Commitments be increased (a “Revolving Commitment Increase”)
as of the date specified in such notice (the “Increase Date”) by (i) increasing
the Revolving Commitment of one or more Lenders that have agreed to such
increase (an “Increasing Lender”) (it being understood that no Lender shall have
an obligation to increase its Revolving Commitment pursuant to this Section 2.3)
and/or (ii) adding one or more lenders (an “Assuming Lender”) as a party hereto
with a Revolving Commitment in an amount agreed to by such Assuming Lender;
provided that (A) in no event shall the aggregate amount of the aggregate
Revolving Commitments exceed $400,000,000 after giving effect to any such
increase and (B) the Revolving Commitment of each such Assuming Lender shall be
in an amount of $10,000,000 or more.
          (b) On each Increase Date, (x) each Assuming Lender that has agreed to
participate in the requested Revolving Commitment Increase in accordance with
Section 2.3(a) shall become a Lender party to this Agreement with a Revolving
Commitment in the amount set forth in its Commitment Increase Supplement,
(y) the Revolving Commitment of each Increasing Lender for such requested
Revolving Commitment Increase shall be increased by the amount set forth in its
Commitment Increase

22



--------------------------------------------------------------------------------



 



Supplement as provided in clause (b)(ii)(B) below, and (z) participating
interests in then outstanding Letters of Credit shall be reallocated to reflect
the respective Revolving Percentages of the L/C Obligations of the Lenders from
time to time, provided that:
          (i) on such Increase Date, the conditions in Section 5.2 shall be
satisfied and the Administrative Agent shall have received a certificate signed
by a Responsible Officer of the Company, dated such Increase Date, to the effect
that such conditions are satisfied; and
          (ii) on or before such Increase Date, the Administrative Agent shall
have received the following, each dated such Increase Date: (A) such documents
or legal opinions as the Administrative Agent may reasonably request in
connection with such Revolving Commitment Increase (of the nature referred to in
paragraphs (f) and (g) of Section 5.1); (B) a Commitment Increase Supplement
duly executed by the Increasing Lender or the Assuming Lender and each Borrower
and the Administrative Agent, substantially in the form of Exhibit D (each a
“Commitment Increase Supplement”); and (C) a New Lender Supplement executed by
the Assuming Lender (if any).
On each Increase Date, upon fulfillment of the conditions set forth in the
immediately preceding sentence, the Administrative Agent shall notify the
Lenders (including each Assuming Lender) and the Company of the occurrence of
the Revolving Commitment Increase to be effected on such Increase Date and shall
record in the Register the relevant information with respect to each Increasing
Lender and each Assuming Lender. If any Revolving Loans are outstanding, each
Increasing Lender and each Assuming Lender shall, before 2:00 P.M. (New York
City time) on the Increase Date, make available for the account of its
applicable lending office to the Administrative Agent, in same day funds, an
amount in Dollars and Euro to be distributed to the other Lenders as prepayments
for the account of their respective applicable lending offices such that the
amount of the outstanding Loan owing to each Lender in each borrowing after
giving effect to such distribution equals such Lender’s ratable portion of the
Loans then outstanding thereafter (calculated based on its Revolving Commitment
as a percentage of the aggregate Revolving Commitments outstanding after giving
effect to the relevant Revolving Commitment Increase, and including the Dollar
Equivalent of any Loans denominated in Euro), unless other arrangements
satisfactory to the Administrative Agent and the Company are made in order to
achieve ratable treatment.
          2.4 Swingline Commitment. (a) Subject to the terms and conditions
hereof, the Swingline Lender agrees to make a portion of the credit otherwise
available to the Company and the Borrowing Subsidiaries under the Revolving
Commitments from time to time during the Revolving Commitment Period by making
swing line loans denominated in Dollars (“Swingline Loans”) to the Company or
any Borrowing Subsidiary; provided that (i) the Borrowers shall not request and
the Swingline Lender shall not make any Swingline Loan if, after giving effect
to the making of such Swingline Loan, the aggregate principal amount of
Swingline Loans would exceed the Swingline Commitment then in effect
(notwithstanding that the Swingline Loans outstanding at any time, when
aggregated with the Swingline Lender’s other outstanding Revolving Loans, may
exceed the Swingline Commitment then in effect) and (ii) the Borrowers shall not
request, and the Swingline Lender shall not make, any Swingline Loan if, after
giving effect to the making of such Swingline Loan, the aggregate amount of the
Available Revolving Commitments would be less than zero. During the Revolving
Commitment Period, the Company and each Borrowing Subsidiary may use the
Swingline Commitment by borrowing, repaying and reborrowing, all in accordance
with the terms and conditions hereof. Swingline Loans shall be ABR Loans only.
          (b) The applicable Borrower shall repay to the Swingline Lender the
then unpaid principal amount of each Swingline Loan made to it on the earlier of
the Revolving Termination Date and

23



--------------------------------------------------------------------------------



 



the first date after such Swingline Loan is made that is the 15th or last day of
a calendar month and is at least two Business Days after such Swingline Loan is
made.
           2.5 Procedure for Swingline Borrowing; Refunding of Swingline Loans.
(a) Whenever the Company or a Borrowing Subsidiary desires that the Swingline
Lender make Swingline Loans, the Company (on its own behalf or on behalf of such
Borrowing Subsidiary, as the case may be) shall give the Swingline Lender
irrevocable telephonic notice confirmed promptly in writing (which telephonic
notice must be received by the Swingline Lender not later than 1:00 P.M., New
York City time, on the proposed Borrowing Date), specifying (i) the amount to be
borrowed, (ii) the requested Borrowing Date (which shall be a Business Day
during the Revolving Commitment Period), (iii) the location and number of the
account to which funds are to be disbursed, which shall comply with the
requirements of clause (b) below and (iv) the applicable Borrower. Each
borrowing under the Swingline Commitment shall be in an amount equal to $500,000
or a whole multiple of $100,000 in excess thereof. Not later than 3:00 P.M., New
York City time, on the Borrowing Date specified in a notice in respect of
Swingline Loans, the Swingline Lender shall make available to the Administrative
Agent at the applicable Funding Office an amount in immediately available funds
equal to the amount of the Swingline Loan to be made by the Swingline Lender.
The Administrative Agent shall make the proceeds of such Swingline Loan
available to the applicable Borrower on such Borrowing Date by depositing such
proceeds in the account of such Borrower with the Administrative Agent on such
Borrowing Date in immediately available funds.
          (b) The Swingline Lender, at any time and from time to time in its
sole and absolute discretion may, on behalf of the applicable Borrower (which
hereby irrevocably directs the Swingline Lender to act on its behalf), on one
Business Day’s notice given by the Swingline Lender (with a copy to the Company)
no later than 12:00 Noon, New York City Time, request each Lender to make, and
each Lender hereby agrees to make, a Revolving Loan, in an amount equal to such
Lender’s Revolving Percentage of the aggregate amount of the Swingline Loans
(the “Refunded Swingline Loans”) outstanding on the date of such notice, to
repay the Swingline Lender. Each Lender shall make the amount of such Revolving
Loan available to the Administrative Agent at the applicable Funding Office in
immediately available funds, not later than 10:00 A.M., New York City Time, one
Business Day after the date of such notice. The proceeds of such Revolving Loans
shall be immediately made available by the Administrative Agent to the Swingline
Lender for application by the Swingline Lender to the repayment of the Refunded
Swingline Loans. If the Administrative Agent shall notify the Company that the
amounts received from the Lenders are not sufficient to repay in full such
Refunded Swingline Loans, the Company shall pay such shortfall to the
Administrative Agent within two (2) Business Days after receipt of such notice.
Each of the Company and the Borrowing Subsidiaries irrevocably authorizes the
Swingline Lender to charge its accounts with the Administrative Agent in order
to pay any such shortfall remaining outstanding after such two following
Business Days.
          (c) If prior to the time a Revolving Loan would have otherwise been
made pursuant to Section 2.5(b), one of the events described in Section 8(f)
shall have occurred and be continuing with respect to the applicable Borrower or
if for any other reason, as determined by the Swingline Lender in its sole
discretion, Revolving Loans may not be made as contemplated by Section 2.5(b),
each Lender shall, on the date such Revolving Loan was to have been made
pursuant to the notice referred to in Section 2.8(b), purchase for cash an
undivided participating interest in the then outstanding Swingline Loans by
paying to the Swingline Lender an amount (the “Swingline Participation Amount”)
equal to (i) such Lender’s Revolving Percentage times (ii) the sum of the
aggregate principal amount of Swingline Loans then outstanding that were to have
been repaid with such Revolving Loans.
          (d) Whenever, at any time after the Swingline Lender has received from
any Lender such Lender’s Swingline Participation Amount, the Swingline Lender
receives any payment on account of the

24



--------------------------------------------------------------------------------



 



Swingline Loans, the Swingline Lender will distribute to such Lender its
Swingline Participation Amount (appropriately adjusted, in the case of interest
payments, to reflect the period of time during which such Lender’s participating
interest was outstanding and funded and, in the case of principal and interest
payments, to reflect such Lender’s pro rata portion of such payment if such
payment is not sufficient to pay the principal of and interest on all Swingline
Loans then due); provided, however, that in the event that such payment received
by the Swingline Lender is required to be returned, such Lender will return to
the Swingline Lender any portion thereof previously distributed to it by the
Swingline Lender.
          (e) Each Lender’s obligation to make the Loans referred to in
Section 2.5(b) and to purchase participating interests pursuant to
Section 2.5(c) shall be absolute and unconditional and shall not be affected by
any circumstance, including (i) any setoff, counterclaim, recoupment, defense or
other right that such Lender or such Borrower may have against the Swingline
Lender, such Borrower or any other Person for any reason whatsoever, (ii) the
occurrence or continuance of a Default or an Event of Default or the failure to
satisfy any of the other conditions specified in Section 5, (iii) any adverse
change in the condition (financial or otherwise) of such Borrower or the
Company, (iv) any breach of this Agreement or any other Loan Document by any of
the Borrowers, any other Loan Party or any other Lender or (v) any other
circumstance, happening or event whatsoever, whether or not similar to any of
the foregoing.
           2.6 Commitment Fees, etc. (a) The Company agrees to pay to the
Administrative Agent for the account of each Lender a commitment fee in Dollars
for the period from and including the Closing Date to the last day of the
Revolving Commitment Period, computed at the Commitment Fee Rate on the average
daily amount of the Available Revolving Commitment of such Lender during the
period for which payment is made, payable quarterly in arrears on each Fee
Payment Date, commencing on the first such date to occur after the date hereof.
          (b) The Company agrees to pay to the Administrative Agent the fees in
the amounts and on the dates as set forth in any fee agreements with the
Administrative Agent and to perform any other obligations contained therein.
           2.7 Termination or Reduction of Revolving Commitments. The Company
shall have the right, upon not less than three Business Days’ notice to the
Administrative Agent, to terminate the Revolving Commitments or, from time to
time, to reduce the amount of the Revolving Commitments; provided that no such
termination or reduction of Revolving Commitments shall be permitted if, after
giving effect thereto and to any prepayments of the Revolving Loans and
Swingline Loans made on the effective date thereof, the Total Revolving
Extensions of Credit would exceed the Total Revolving Commitments. Any such
reduction shall be in an amount equal to $10,000,000 or a whole multiple of
$5,000,000, and shall reduce permanently the Revolving Commitments then in
effect.
           2.8 Optional Prepayments. Each Borrower may at any time and from time
to time prepay its Loans, in whole or in part, without premium or penalty, upon
irrevocable notice of the Company (on its own behalf or on behalf of any other
Borrower) delivered to the Administrative Agent no later than 1:00 P.M., Local
Time, three Business Days prior thereto, in the case of Eurocurrency Loans, and
no later than 1:00 P.M., New York City time, one Business Day prior thereto, in
the case of ABR Loans, which notice shall specify the date and amount of
prepayment and whether the prepayment is of Eurocurrency Loans or ABR Loans;
provided, that if a Eurocurrency Loan is prepaid on any day other than the last
day of the Interest Period applicable thereto, the applicable Borrower shall
also pay any amounts owing pursuant to Section 2.18. Upon receipt of any such
notice the Administrative Agent shall promptly notify each relevant Lender
thereof. If any such notice is given, the amount specified in such notice shall
be due and payable on the date specified therein, together with (except in the
case of Revolving Loans that are ABR Loans and Swingline Loans) accrued interest
to such date on the amount

25



--------------------------------------------------------------------------------



 



prepaid. Partial prepayments of Revolving Loans shall be in an aggregate
principal amount of $5,000,000 or €5,000,000 or a whole multiple of $1,000,000
or €1,000,000. Partial prepayments of Swingline Loans shall be in an aggregate
principal amount of $100,000 or €100,000 or a whole multiple thereof.
Notwithstanding the foregoing, the Company may revoke or postpone any notice of
prepayment if such prepayment would have resulted from a refinancing of the
Loans or proceeds from another transaction, which refinancing or transaction
shall not be consummated or otherwise shall be delayed.
          2.9 Mandatory Prepayments. If on any Calculation Date, the Total
Revolving Extensions of Credit exceeds 105% of the Total Revolving Commitments
then in effect, the Company shall (or shall cause any Borrowing Subsidiary to),
within three Business Days after the Administrative Agent gives notice of such
excess to the Company, repay such of the outstanding Loans in an aggregate
principal amount such that, after giving effect thereto, the Total Revolving
Extensions of Credit does not exceed the Total Revolving Commitments.
          2.10 Conversion and Continuation Options. (a) The Company (on its own
behalf or on behalf of any other Borrower) may elect from time to time to
convert Eurocurrency Loans denominated in Dollars to ABR Loans by giving the
Administrative Agent prior irrevocable notice of such election no later than
1:00 P.M., New York City time, on the Business Day preceding the proposed
conversion date. The Company (on its own behalf or on behalf of any other
Borrower) may elect from time to time to convert ABR Loans to Eurocurrency Loans
or to convert Eurocurrency Loans into Eurocurrency Loans having a different
Interest Period by giving the Administrative Agent prior irrevocable notice of
such election no later than 1:00 P.M., New York City time, on the third Business
Day preceding the proposed conversion date (which notice shall specify the
length of the initial Interest Period therefor), provided that no ABR Loan may
be converted into a Eurocurrency Loan and no Eurocurrency Loan may be converted
into a Eurocurrency Loan having a different Interest Period when any Event of
Default has occurred and is continuing and the Administrative Agent or the
Required Lenders have determined in its or their sole discretion and notified
the Company not to permit such conversions. Upon receipt of any such notice the
Administrative Agent shall promptly notify each relevant Lender thereof.
          (b) Any Eurocurrency Loan may be continued as such upon the expiration
of the then current Interest Period with respect thereto by the Company (on its
own behalf or on behalf of any other Borrower) giving irrevocable notice to the
Administrative Agent, in accordance with the applicable provisions of the term
“Interest Period” set forth in Section 1.1, of the length of the next Interest
Period to be applicable to such Loans, (i) provided that no Eurocurrency Loan
denominated in Dollars may be continued as such when any Event of Default has
occurred and is continuing and the Administrative Agent has or the Required
Lenders have determined in its or their sole discretion and notified the Company
not to permit such continuations and, and provided, further, that if the Company
(on its own behalf or on behalf of any other Borrower) shall fail to give any
required notice as described above in this paragraph or if such continuation is
not permitted pursuant to the preceding proviso such Loans shall be
automatically converted to ABR Loans on the last day of such then expiring
Interest Period and (ii) provided that no Eurocurrency Loan denominated in Euro
may be continued with an Interest Period in excess of one month when any Event
of Default has occurred and is continuing and the Administrative Agent has or
the Required Lenders have determined in its or their sole discretion and
notified the Company as to permit such continuation, and provided further that
if the Company (on its own behalf or on behalf of any other Borrower) shall fail
to give any required notice as described above in this paragraph or if such
continuation is not permitted pursuant to the immediately preceding proviso such
Euro-denominated Loans shall be automatically continued as Eurocurrency Loans
having an Interest Period of one month . Upon receipt of any such notice the
Administrative Agent shall promptly notify each relevant Lender thereof.

26



--------------------------------------------------------------------------------



 



          (c) No Revolving Loans made in Dollars may be converted into Revolving
Loans denominated in Euro, and no Revolving Loans denominated in Euro may be
converted into Revolving Loans denominated in Dollars. For the avoidance of
doubt, Revolving Loans denominated in Dollars or Euro shall be repaid or prepaid
in such currency.
           2.11 Limitations on Eurocurrency Tranches. Notwithstanding anything
to the contrary in this Agreement, all borrowings, conversions and continuations
of Eurocurrency Loans and all selections of Interest Periods shall be in such
amounts and be made pursuant to such elections so that, (a) after giving effect
thereto, the aggregate principal amount of the Eurocurrency Loans comprising
each Eurocurrency borrowing shall be equal to $5,000,000 or €5,000,000 or a
whole multiple of $1,000,000 or €1,000,000 in excess thereof and (b) no more
than ten Eurocurrency borrowings shall be outstanding at any one time.
           2.12 Interest Rates and Payment Dates. (a) Each Eurocurrency Loan
shall bear interest for each day during each Interest Period with respect
thereto at a rate per annum equal to the Eurocurrency Rate determined for such
day plus the Applicable Margin.
          (b) Each ABR Loan shall bear interest at a rate per annum equal to the
ABR plus the Applicable Margin.
          (c) (i) If all or a portion of the principal amount of any Loan or
Reimbursement Obligation shall not be paid when due (whether at the stated
maturity, by acceleration or otherwise), such overdue amount shall bear interest
at a rate per annum equal to (x) in the case of the Loans, the rate that would
otherwise be applicable thereto pursuant to the foregoing provisions of this
Section plus 2% or (y) in the case of Reimbursement Obligations, the rate
applicable to ABR Loans plus 2%, and (ii) if all or a portion of any interest
payable on any Loan or Reimbursement Obligation or any commitment fee or other
amount payable hereunder shall not be paid when due (whether at the stated
maturity, by acceleration or otherwise), such overdue amount shall bear interest
at a rate per annum equal to the rate then applicable to ABR Loans plus 2% or,
in the case of amounts determined in Euro at the rate per annum determined by
the Administrative Agent to represent its cost of overnight or short-term funds
in Euro (which determination shall be conclusive absent manifest error) plus the
Applicable Margin then in effect with respect to Eurocurrency Loans plus 2%, in
each case, with respect to clauses (i) and (ii) above, from the date of such
non-payment until such amount is paid in full (as well after as before
judgment).
          (d) Interest shall be payable in arrears on each Interest Payment
Date, provided that interest accruing pursuant to paragraph (c) of this Section
shall be payable from time to time on demand.
           2.13 Computation of Interest and Fees. (a) Interest and fees payable
pursuant hereto shall be calculated on the basis of a 360-day year for the
actual days elapsed, except that, with respect to ABR Loans the rate of interest
on which is calculated on the basis of the Prime Rate, the interest thereon
shall be calculated on the basis of a 365- (or 366-, as the case may be) day
year for the actual days elapsed. The Administrative Agent shall as soon as
practicable notify the Company and the relevant Lenders of each determination of
a Eurocurrency Rate, or of a rate for an amount owing in Euro as a Swingline
Loan pursuant to Section 2.12(c). Any change in the interest rate on a Loan
resulting from a change in the ABR or the Eurocurrency Reserve Requirements
shall become effective as of the opening of business on the day on which such
change becomes effective. The Administrative Agent shall as soon as practicable
notify the Company and the relevant Lenders of the effective date and the amount
of each such change in interest rate.
          (b) Each determination of an interest rate by the Administrative Agent
pursuant to any provision of this Agreement shall be conclusive and binding on
the Borrowers and the Lenders in the

27



--------------------------------------------------------------------------------



 



absence of manifest error. The Administrative Agent shall, at the request of the
Company, deliver to the Company a statement showing the quotations used by the
Administrative Agent in determining any interest rate pursuant to
Section 2.12(a).
           2.14 Inability to Determine Interest Rate. If prior to the first day
of any Interest Period:
     the Administrative Agent shall have determined (which determination shall
be conclusive and binding upon the Borrowers) that, by reason of circumstances
affecting the relevant market, adequate and reasonable means do not exist for
ascertaining the Eurocurrency Rate for such Interest Period, or
     the Administrative Agent shall have received notice from the Required
Lenders that the Eurocurrency Rate determined or to be determined for such
Interest Period will not adequately and fairly reflect the cost to such Lenders
(as conclusively certified by such Lenders) of making or maintaining their
affected Loans during such Interest Period,
the Administrative Agent shall give telecopy or telephonic notice thereof to the
Company and the relevant Lenders as soon as practicable thereafter. If such
notice is given and until such notice has been withdrawn by the Administrative
Agent any request by the Company (on its own behalf or on behalf of any other
Borrower) for a Eurocurrency Loan of the affected type or in the affected
currency, or a conversion to or continuation of a Eurocurrency Loan of the
affected type or if the affected currency, pursuant to Sections 2.2 and 2.10(b),
shall be deemed rescinded; provided that in the circumstances giving rise to
such notice affect only one currency, then Eurocurrency Loans in the other
currency shall be permitted.
           2.15 Pro Rata Treatment and Payments. (a) Each borrowing by a
Borrower from the Lenders hereunder, each payment on account of any commitment
fee and any reduction of the Revolving Commitments of the Lenders shall be made
pro rata according to the respective Revolving Percentages of the relevant
Lenders.
          (b) Each payment (including each prepayment) by a Borrower on account
of principal of and interest on its Revolving Loans shall be made pro rata
according to the respective outstanding principal amounts of such Revolving
Loans then held by the Lenders.
          (c) All payments (including prepayments) to be made by a Borrower
hereunder, whether on account of principal, interest, fees or otherwise, shall
be made without setoff or counterclaim and shall be made prior to 1:00 P.M.,
Local Time, on the due date thereof to the Administrative Agent, for the account
of the Lenders, at the relevant Funding Office, in Dollars (with respect to
Obligations denominated in Dollars) and Euro (with respect to Obligations
denominated in Euro), and in immediately available funds. The Administrative
Agent shall distribute such payments to each relevant Lender promptly upon
receipt in like funds as received, net of any amounts owing by such Lender
pursuant to Section 9.7. If any payment hereunder (other than payments on the
Eurocurrency Loans) becomes due and payable on a day other than a Business Day,
such payment shall be extended to the next succeeding Business Day. If any
payment on a Eurocurrency Loan becomes due and payable on a day other than a
Business Day, the maturity thereof shall be extended to the next succeeding
Business Day unless the result of such extension would be to extend such payment
into another calendar month, in which event such payment shall be made on the
immediately preceding Business Day. In the case of any extension of any payment
of principal pursuant to the preceding two sentences, interest thereon shall be
payable at the then applicable rate during such extension.

28



--------------------------------------------------------------------------------



 



          (d) Unless the Administrative Agent shall have been notified in
writing by any Lender prior to a borrowing that such Lender will not make the
amount that would constitute its share of such borrowing available to the
Administrative Agent, the Administrative Agent may assume that such Lender is
making such amount available to the Administrative Agent, and the Administrative
Agent may, in reliance upon such assumption, make available to the applicable
Borrower a corresponding amount. If such amount is not made available to the
Administrative Agent by the required time on the Borrowing Date therefor, such
Lender shall pay to the Administrative Agent, on demand, such amount with
interest thereon, at a rate equal to (i) in the case of amounts denominated in
Dollars, the greater of (x) the Federal Funds Effective Rate and (y) a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation, for the period until such Lender makes such amount
immediately available to the Administrative Agent or (ii) in the case of amounts
denominated in Euro at the rate per annum determined by the Administrative Agent
to represent its cost of overnight or short-term funds in Euro. A certificate of
the Administrative Agent submitted to any Lender with respect to any amounts
owing under this paragraph shall be conclusive in the absence of manifest error.
If such Lender’s share of such borrowing is not made available to the
Administrative Agent by such Lender within three Business Days after such
Borrowing Date, the Administrative Agent shall also be entitled to recover such
amount with interest thereon at the rate per annum applicable to (i) in the case
of amounts denominated in Dollars, ABR Loans or (ii) in the case of amounts
denominated in Euro at the rate per annum determined by the Administrative Agent
to represent its cost of overnight or short-term funds in Euro plus the
Applicable Margin for Eurocurrency Loans, on demand, from the applicable
Borrower.
          (e) Unless the Administrative Agent shall have been notified in
writing by the Company (on its own behalf or on behalf of any other Borrower)
prior to the date of any payment due to be made by the applicable Borrower
hereunder that the applicable Borrower will not make such payment to the
Administrative Agent, the Administrative Agent may assume that the applicable
Borrower is making such payment, and the Administrative Agent may, but shall not
be required to, in reliance upon such assumption, make available to the Lenders
their respective pro rata shares of a corresponding amount. If such payment is
not made to the Administrative Agent by the applicable Borrower within three
Business Days after such due date, the Administrative Agent shall be entitled to
recover, on demand, from each Lender to which any amount which was made
available pursuant to the preceding sentence, such amount with interest thereon
at the rate per annum equal to (i) in the case of amounts denominated in
Dollars, the daily average Federal Funds Effective Rate and (ii) in the case of
amounts denominated in Euro, at the rate per annum determined by the
Administrative Agent to represent its cost of overnight or short term funds in
Euro. Nothing herein shall be deemed to limit the rights of the Administrative
Agent or any Lender against the applicable Borrower.
          (f) If any Lender shall fail to make any payment required to be made
by it pursuant to Section 2.5(b), 2.5(c), 2.15(e) or 3.4(a), unless subject to a
good faith dispute, then the Administrative Agent may, in its discretion
(notwithstanding any contrary provision of this Agreement), apply any amounts
thereafter received by the Administrative Agent, the Swingline Lender or the
Issuing Lender hereunder for the account of such Lender to satisfy such Lender’s
obligations under such Sections until all such unsatisfied obligations are fully
paid.
           2.16 Requirements of Law. (a) If the adoption of or any change in any
Requirement of Law or in the interpretation or application thereof or compliance
by any Lender with any request or directive (whether or not having the force of
law) from any central bank or other Governmental Authority made subsequent to
the date hereof:
          (i) shall subject any Lender or the Issuing Lender to any (or any
increase in any) Other Connection Taxes with respect to this Agreement or any
other Loan Document, any Letter of Credit, or any participation in a Letter of
Credit or any Loan made or Letter of Credit issued by

29



--------------------------------------------------------------------------------



 



it, except any such Taxes imposed on or measured by its net income or profits
(however denominated) or franchise taxes imposed in lieu of net income or
profits taxes;
          (ii) shall impose, modify or hold applicable any reserve, special
deposit, compulsory loan or similar requirement against assets held by, deposits
or other liabilities in or for the account of, advances, loans or other
extensions of credit by, or any other acquisition of funds by, any office of
such Lender that is not otherwise included in the determination of the
Eurocurrency Rate; or
          (iii) shall impose on such Lender any other condition;
and the result of any of the foregoing is to increase the cost to such Lender,
by an amount that such Lender deems to be material, of making, converting into,
continuing or maintaining Eurocurrency Loans (or, in the case of clause (i), any
Loan, any Letter of Credit, or any participation in a Letter of Credit or any
Loan made or Letter of Credit issued by it) or issuing or participating in
Letters of Credit, or to reduce any amount receivable hereunder in respect
thereof, then, in any such case, the applicable Borrower shall promptly pay such
Lender, promptly following its demand, any additional amounts necessary to
compensate such Lender for such increased cost or reduced amount receivable. If
any Lender becomes entitled to claim any additional amounts pursuant to this
paragraph, it shall promptly notify the applicable Borrower (with a copy to the
Administrative Agent) of the event by reason of which it has become so entitled.
          (b) If any Lender shall have determined that the adoption of or any
change in any Requirement of Law regarding capital adequacy or in the
interpretation or application thereof or compliance by such Lender or any
corporation controlling such Lender with any request or directive regarding
capital adequacy (whether or not having the force of law) from any Governmental
Authority made subsequent to the date hereof shall have the effect of reducing
the rate of return on such Lender’s or such corporation’s capital as a
consequence of its obligations hereunder or under or in respect of any Letter of
Credit to a level below that which such Lender or such corporation could have
achieved but for such adoption, change or compliance (taking into consideration
such Lender’s or such corporation’s policies with respect to capital adequacy)
by an amount deemed by such Lender to be material, then from time to time, after
submission by such Lender to the Company (with a copy to the Administrative
Agent) of a written request therefor, the Company shall pay to such Lender such
additional amount or amounts as will compensate such Lender or such corporation
for such reduction.
          (c) A certificate as to any additional amounts payable pursuant to
this Section submitted by any Lender to the Company (with a copy to the
Administrative Agent) shall be conclusive in the absence of manifest error.
Notwithstanding anything to the contrary in this Section, the applicable
Borrower shall not be required to compensate a Lender pursuant to this Section
for any amounts incurred more than nine months prior to the date that such
Lender notifies the Company of such Lender’s intention to claim compensation
therefor; provided that, if the circumstances giving rise to such claim have a
retroactive effect, then such nine-month period shall be extended to include the
period of such retroactive effect. The obligations of the Company pursuant to
this Section shall survive the termination of this Agreement and the payment of
the Loans and all other amounts payable hereunder.
           2.17 Taxes. (a) Any and all payments by or on account of any
obligation of any Loan Party hereunder or under any other Loan Document or
Letter of Credit shall be made free and clear of and without reduction or
withholding for any Taxes unless such withholding is required by any Requirement
of Law. If any Withholding Agent determines, in its sole discretion exercised in
good faith, that it (or in the case of any Lender that is treated as a
partnership for U.S. federal income Tax purposes, by such Lender for the account
of any of its direct or indirect beneficial owners) is so required to deduct and

30



--------------------------------------------------------------------------------



 



withhold Taxes, then such Withholding Agent (or such Lender, if applicable) may
so deduct and withhold and shall timely pay the full amount of withheld Taxes to
the relevant Governmental Authority in accordance with applicable law. If such
Taxes are Indemnified Taxes, then the sum payable by the applicable Loan Party
shall be increased as necessary so that after making all required withholdings
or deductions (including withholdings or deductions applicable to additional
sums payable under this Section) the Administrative Agent, Lender, any Issuing
Lender or its beneficial owner, as the case may be, receives an amount equal to
the sum it would have received had no such withholdings or deductions been made.
          (b) Without limiting the provisions of paragraph (a) above, the
Borrower shall timely pay, or at the option of the Administrative Agent timely
reimburse it for the payment of any Other Taxes to the relevant Governmental
Authority in accordance with applicable law.
          (c) The Borrower shall indemnify the Administrative Agent, each Lender
and the Issuing Lender, within 10 days after demand therefor, for the full
amount of any Indemnified Taxes or Other Taxes (including Indemnified Taxes or
Other Taxes imposed or asserted on or attributable to amounts payable under this
Section) payable by the Administrative Agent, such Lender (or its beneficial
owner) or the Issuing Lender, as the case may be, and any reasonable expenses
arising therefrom or with respect thereto, whether or not such Indemnified Taxes
or Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to the Borrower by a Lender or the Issuing Lender (with a
copy to the Administrative Agent), or by the Administrative Agent on its own
behalf or on behalf of a Lender or the Issuing Lender, shall be conclusive
absent manifest error.
          (d) Within 10 days after demand therefor, each Lender shall indemnify
the Administrative Agent (or any Loan Party) for the full amount of any Taxes
(or in the case of a Loan Party, any Excluded Taxes) attributable to such Lender
that are payable or paid by the Administrative Agent or such Loan Party
(provided that, with respect to the Administrative Agent, only to the extent
that the Administrative Agent has not already been reimbursed by the Borrower
and without limiting the obligation of the Borrower to do so) whether or not
such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority and together with reasonable expenses arising therefrom
or with respect thereto. A certificate as to the amount of such payment or
liability delivered to any Lender by the Administrative Agent or the Loan
Parties, as applicable, shall be conclusive absent manifest error.
          (e) As soon as practicable after any payment of Indemnified Taxes or
Other Taxes by a Loan Party to a Governmental Authority, the Borrower shall
deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.
          (f) Each Fee Receiver hereby represents that it is a Permitted Fee
Receiver and agrees to update Internal Revenue Service Form W-9 (or its
successor form) or applicable Internal Revenue Service Form W-8 (or its
successor form) upon any change in such Person’s circumstances or if such form
expires or becomes inaccurate or obsolete, and to promptly notify the Borrower
and the Administrative Agent if such Person becomes legally ineligible to
provide such form.
          (g) Any Lender that is entitled to an exemption from or reduction of
any applicable withholding Tax with respect to payments hereunder or under any
other Loan Document or Letter of Credit shall deliver to the Borrower (with a
copy to the Administrative Agent or, in the case of a Participant, to the
Administrative Agent and the Lender from which the related Participation shall
have

31



--------------------------------------------------------------------------------



 



been purchased), at the time or times reasonably requested by the Borrower or
the Administrative Agent, such properly completed and executed documentation
prescribed by applicable law (if any) as will permit such payments to be made
without withholding or at a reduced rate of withholding. In addition, any
Lender, if requested by the Borrower or the Administrative Agent, shall deliver
such other documentation prescribed by applicable law or reasonably requested by
the Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, in the case of any
withholding Tax other than the U.S. federal withholding Tax, the completion,
execution and submission of such forms shall not be required if (1) in the
Lender’s judgment such completion, execution or submission would subject such
Lender to any material unreimbursed cost or expense or would materially
prejudice the legal or commercial position of such Lender and (2) in the case of
German withholding Tax, such forms are not substantially similar to forms
prescribed by applicable law as of the date hereof for exemption from or
reduction of German withholding Tax. Without limiting the generality of the
foregoing, in the event that the Borrower is a U.S. Borrower, any Foreign Lender
shall, to the extent it is legally entitled to do so, deliver to the Borrower
and the Administrative Agent or, in the case of a Participant, to the
Administrative Agent and the Lender from which the related Participation shall
have been purchased (in such number of copies as shall be requested by the
recipient) on or prior to the date on which such Foreign Lender becomes a Lender
under this Agreement (and from time to time thereafter upon the request of the
Borrower or the Administrative Agent), whichever of the following is applicable:
          (i) duly completed copies of Internal Revenue Service Form W-8BEN
claiming eligibility for benefits of an income Tax treaty to which the United
States of America is a party,
          (ii) duly completed copies of Internal Revenue Service Form W-8ECI,
          (iii) in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under section 881(c) of the Code, (x) a
certificate substantially in the Form of Exhibit H to the effect that (A) such
Foreign Lender is not (1) a “bank” within the meaning of section 881(c)(3)(A) of
the Code, (2) a “10 percent shareholder” of the Borrower within the meaning of
section 881(c)(3)(B) of the Code or (3) a “controlled foreign corporation”
described in section 881(c)(3)(C) of the Code and (B) the interest payment in
question is not effectively connected with the United States trade or business
conducted by such Lender (a “U.S. Tax Compliance Certificate”) and (y) duly
completed copies of Internal Revenue Service Form W-8BEN,
          (iv) to the extent a Foreign Lender is not the beneficial owner (for
example, where the Foreign Lender is a partnership or participating Lender
granting a typical participation), an Internal Revenue Service Form W-8IMY,
accompanied by a Form W-8ECI, W-8BEN, U.S. Tax Compliance Certificate, Form W-9,
and/or other certification documents from each beneficial owner, as applicable;
provided that, if the Foreign Lender is a partnership (and not a participating
Lender) and one or more beneficial owners of such Foreign Lender are claiming
the portfolio interest exemption, such Foreign Lender may provide a U.S. Tax
Compliance Certificate on behalf of each such beneficial owner, or
          (v) any other form prescribed by applicable law as a basis for
claiming exemption from or a reduction in United States federal withholding Tax
duly completed together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower to determine the withholding
or deduction required to be made.

32



--------------------------------------------------------------------------------



 



Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify Borrower and the Administrative Agent
in writing of its legal inability to do so.
          (h) If the Administrative Agent, a Lender or the Issuing Lender
determines, in its sole discretion, that it has received a refund of any
Indemnified Taxes or Other Taxes as to which it has been indemnified pursuant to
this Section (including additional amounts paid by any Loan Party pursuant to
this Section), it shall pay to the indemnifying party an amount equal to such
refund (but only to the extent of indemnity payments made under this Section
with respect to the Indemnified Taxes or Other Taxes giving rise to such
refund), net of all out-of-pocket expenses (including any Taxes with respect to
such refund) of the Administrative Agent, such Lender or the Issuing Lender, as
the case may be, and without interest (other than any interest paid by the
relevant Governmental Authority with respect to the receipt of such refund),
provided that such indemnifying party, upon the request of the Administrative
Agent, such Lender or the Issuing Lender, agrees to repay the amount paid over
pursuant to this Section 2.17(h) (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) to the Administrative Agent,
such Lender or the Issuing Lender in the event the Administrative Agent, such
Lender or the Issuing Lender is required to repay such refund to such
Governmental Authority. Notwithstanding anything to the contrary in this
paragraph (h), in no event will any Issuing Lender or Lender be required to pay
any amount to any Loan Party the payment of which would place the Issuing Lender
or such Lender in a less favorable net after-Tax position than the Issuing
Lender or such Lender would have been in if the indemnification payments or
additional amounts giving rise to such refund had never been paid. This
paragraph shall not be construed to require the Administrative Agent, the
Issuing Lender or any Lender to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the Borrower or
any other Person.
          (i) The agreements in this Section shall survive the termination of
this Agreement and the payment of the Loans and all other amounts payable
hereunder.
           2.18 Indemnity. Each Borrower agrees to indemnify each Lender for,
and to hold each Lender harmless from, any loss or expense that such Lender may
sustain or incur as a consequence of (a) default by such Borrower in making a
borrowing of, conversion into or continuation of Eurocurrency Loans after the
Company has given a notice requesting the same in accordance with the provisions
of this Agreement, (b) default by such Borrower in making any prepayment of or
conversion from Eurocurrency Loans after the Company has given a notice thereof
in accordance with the provisions of this Agreement or (c) the making of a
prepayment of Eurocurrency Loans, or a conversion of Eurocurrency Loans into
Eurocurrency Loans with a different Interest Period, on a day that is not the
last day of an Interest Period with respect thereto. Such indemnification may
include an amount equal to the excess, if any, of (i) the amount of interest
that would have accrued on the amount so prepaid, or not so borrowed, converted
or continued, for the period from the date of such prepayment or of such failure
to borrow, convert or continue to the last day of such Interest Period (or, in
the case of a failure to borrow, convert or continue, the Interest Period that
would have commenced on the date of such failure) in each case at the applicable
rate of interest for such Loans provided for herein (excluding, however, the
Applicable Margin included therein, if any) over (ii) the amount of interest (as
reasonably determined by such Lender) that would have accrued to such Lender on
such amount by placing such amount on deposit for a comparable period with
leading banks in the interbank eurocurrency market. A certificate as to any
amounts payable pursuant to this Section submitted to the Company by any Lender
shall be conclusive in the absence of manifest error. This covenant shall
survive the termination of this Agreement and the payment of the Loans and all
other amounts payable hereunder.
           2.19 Change of Lending Office. Each Lender agrees that, upon the
occurrence of any event giving rise to the operation of Section 2.16 or 2.17(a)
with respect to such Lender, it will, if requested by the Company, use
reasonable efforts (subject to overall policy considerations of such

33



--------------------------------------------------------------------------------



 



Lender) to designate another lending office for any Loans affected by such event
with the object of avoiding the consequences of such event; provided, that such
designation is made on terms that, in the sole judgment of such Lender, cause
such Lender and its lending office(s) to suffer no economic, legal or regulatory
disadvantage, and provided, further, that nothing in this Section shall affect
or postpone any of the obligations of any Borrower or the rights of any Lender
pursuant to Section 2.16 or 2.17(a). Each Lender may at any time and for any
period, by notice to the Administrative Agent and the Company, designate another
lending office (including an Affiliate of a Lender) for any Loans so long as
such designation would not give rise to any additional obligation on the part of
any Borrower under Section 2.16 or 2.17(a).
           2.20 Replacement of Lenders. The Company shall be permitted to
replace any Lender that (a) requests reimbursement for amounts owing pursuant to
Section 2.16 or 2.17(a), (b) is a Defaulting Lender, or (c) does not consent to
any proposed amendment, supplement, modification, consent or waiver of any
provision of this Agreement or any other Loan Document that requires the consent
of each of the Lenders or each of the Lenders affected thereby and with respect
to which the Required Lenders shall have granted their consent, with a
replacement financial institution; provided that (i) such replacement does not
conflict with any Requirement of Law, (ii) no Event of Default shall have
occurred and be continuing at the time of such replacement, (iii) prior to any
such replacement, such Lender shall have taken no action under Section 2.19 so
as to eliminate the continued need for payment of amounts owing pursuant to
Section 2.16 or 2.17(a), (iv) the replacement financial institution shall
purchase, at par, all Loans and other amounts owing to such replaced Lender on
or prior to the date of replacement, (v) each applicable Borrower shall be
liable to such replaced Lender under Section 2.18 if any Eurocurrency Loan owing
to such replaced Lender shall be purchased other than on the last day of the
Interest Period relating thereto, (vi) the replacement financial institution
shall be reasonably satisfactory to the Administrative Agent, (vii) the replaced
Lender shall be obligated to make such replacement in accordance with the
provisions of Section 10.6 (provided that the replaced Lender shall be deemed to
have consented to an Assignment and Acceptance and shall not be required to
execute an Assignment and Acceptance), (viii) until such time as such
replacement shall be consummated, the Borrower shall pay all additional amounts
(if any) required pursuant to Section 2.16 or 2.17(a), as the case may be, and
(ix) any such replacement shall not be deemed to be a waiver of any rights that
any Borrower, the Administrative Agent or any other Lender shall have against
the replaced Lender.
           2.21 Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:
          (a) fees shall cease to accrue on the unfunded portion of the
Revolving Commitment of such Defaulting Lender pursuant to Section 2.6;
          (b) the Revolving Commitments and Revolving Extensions of Credit of
such Defaulting Lender shall not be included in determining whether the Required
Lenders have taken or may take any action hereunder, provided that any waiver,
amendment or modification requiring the consent of all Lenders shall require the
consent of such Defaulting Lender, and any waiver, amendment or modification
requiring the consent of any affected Lender or all affected Lenders or such
Lender shall require the consent of such Defaulting Lender that is an affected
Lender or such Lender;
          (c) if any Swingline Loans or L/C Obligations exists at the time a
Lender becomes a Defaulting Lender then:
          (i) all or any part of such Swingline Loans and L/C Obligations shall
be reallocated among the non-Defaulting Lenders in accordance with their
respective Revolving Percentages but

34



--------------------------------------------------------------------------------



 



only to the extent that (x) the sum of all non-Defaulting Lenders’ Revolving
Extensions of Credit does not exceed the total of all non-Defaulting Lenders’
Revolving Commitments and (y) the conditions set forth in Section 5.2 are
satisfied at such time; and
          (ii) if the reallocation described in clause (i) above cannot, or can
only partially, be effected, the applicable Borrower shall within one Business
Day following notice by the Administrative Agent (x) first, prepay such
Defaulting Lender’s Revolving Percentage of the Swingline Loans and (y) second,
cash collateralize such Defaulting Lender’s Revolving Percentage of the L/C
Obligations (after giving effect to any partial reallocation pursuant to clause
(i) above) in accordance with the procedures set forth in Section 8 for so long
as such L/C Obligations are outstanding, unless the Swingline Lender or the
applicable Issuing Lender, as applicable, have agreed on an alternate
arrangement;
          (iii) if the applicable Borrower cash collateralizes any portion of
such Defaulting Lender’s Revolving Percentage of the L/C Obligations pursuant to
Section 2.21(c), such Borrower shall not be required to pay any fees to such
Defaulting Lender pursuant to Section 3.3 with respect to such Defaulting
Lender’s Revolving Percentage of the L/C Obligations during the period of such
collateralization;
          (iv) if the Revolving Percentages of the L/C Obligations of the
non-Defaulting Lenders are reallocated pursuant to Section 2.21(c), then the
fees payable to the Lenders pursuant to Section 3.3 shall be correspondingly
adjusted for the benefit of such non-Defaulting Lenders in accordance with their
Revolving Percentages; or
          (v) if any Defaulting Lender’s Revolving Percentage of the L/C
Obligations is neither cash collateralized nor reallocated pursuant to
Section 2.21(c), then, without prejudice to any rights or remedies of the
applicable Issuing Lender or any Lender hereunder, all fees that otherwise would
have been payable to such Defaulting Lender under Section 3.3 with respect to
such Defaulting Lender’s Revolving Percentage of the L/C Obligations shall be
payable to the applicable Issuing Lender until such Revolving Percentage of the
L/C Obligations is cash collateralized and/or reallocated;
          (d) so long as any Lender is a Defaulting Lender, the Swingline Lender
shall not be required to fund any Swingline Loan and the Issuing Lenders shall
not be required to issue, amend or increase any Letter of Credit, unless it is
satisfied that the related exposure will be 100% covered by the Revolving
Commitments of the non-Defaulting Lenders and/or cash collateral will be
provided by the Borrowers in accordance with Section 2.21(c), and participating
interests in any such newly issued or increased Letter of Credit or newly made
Swingline Loan shall be allocated among non-Defaulting Lenders in a manner
consistent with Section 2.21(c)(i) (and Defaulting Lenders shall not participate
therein);
          (e) if no Swingline Loans or L/C Obligations then exist, or all the
obligations of the Defaulting Lender in respect of the outstanding Swingline
Loans or L/C Obligations have been reallocated, cash collateralized or prepaid
as contemplated in paragraph (c)(i) or (ii) of this Section 2.21, the Company
shall have the right, notwithstanding Section 2.15, to terminate the Revolving
Commitment of such Defaulting Lender only upon not less than three Business Days
prior notice to the Administrative Agent and payment in full on the date of such
termination to the Administrative Agent, for the account of such Defaulting
Lender, of the principal and accrued interest and fees then owing to such
Defaulting Lender, with the Company remaining liable to such Defaulting Lender
under Section 2.18 if such payment is made in respect of any Eurocurrency Loan
other than on the last day of the Interest Period relating thereto; and

35



--------------------------------------------------------------------------------



 



          (f) any amount payable to such Defaulting Lender hereunder on account
of any fees shall, in lieu of being distributed to such Defaulting Lender, be
retained by the Administrative Agent in a segregated account and, subject to any
applicable requirements of law, be applied at such time or times as may be
determined by the Administrative Agent (i) first, to the payment of any amounts
owing by such Defaulting Lender to the Administrative Agent hereunder,
(ii) second, pro rata, to the payment of any amounts owing by such Defaulting
Lender to the Issuing Lenders or Swingline Lender hereunder, (iii) third, if so
determined by the Administrative Agent or requested by an Issuing Lender or
Swingline Lender, held in such account as cash collateral for future funding
obligations of the Defaulting Lender in respect of any existing or future
participating interest in any Swingline Loan or Letter of Credit, (iv) fourth,
to the funding of any Loan in respect of which such Defaulting Lender has failed
to fund its portion thereof as required by this Agreement, as determined by the
Administrative Agent, (v) fifth, if so determined by the Administrative Agent
and the Company, held in such account as cash collateral for future funding
obligations of the Defaulting Lender in respect of any Loans under this
Agreement, and (vi) sixth, to such Defaulting Lender or as otherwise directed by
a court of competent jurisdiction.
          In the event that the Administrative Agent, the Company, the Issuing
Lenders and the Swingline Lender each agrees that a Defaulting Lender has
adequately remedied all matters that caused such Lender to be a Defaulting
Lender, then the Revolving Percentages of the non-Defaulting Lenders shall be
readjusted to reflect the inclusion of such Lender’s Revolving Commitment and on
such date such Lender shall purchase at par such of the Loans of the other
Lenders (other than Swingline Loans) as the Administrative shall determine may
be necessary in order for such Lender to hold such Loans in accordance with its
Revolving Percentage.
           2.22 Borrowing Subsidiaries. The Company may designate any Restricted
Subsidiary that is (i) a Wholly Owned Subsidiary of the Company and (ii) a
Manufacturing Subsidiary, as a Borrowing Subsidiary upon ten Business Days
notice, or shorter notice if acceptable to the Administrative Agent, to the
Administrative Agent and the Lenders (such notice to include the name, primary
business address and tax identification number of such proposed Borrowing
Subsidiary). Upon proper notice and receipt by the Administrative Agent of such
documents and legal opinions as the Administrative Agent may reasonably request
and subject to the Administrative Agent’s determining in consultation with all
the Lenders that designating such Restricted Subsidiary as a Borrowing
Subsidiary would not cause any Lender to suffer any economic, legal or
regulatory disadvantage, such Restricted Subsidiary shall be a Borrowing
Subsidiary and a party to this Agreement and the other Loan Documents. A
Restricted Subsidiary shall cease to be a Borrowing Subsidiary hereunder at such
time the Company gives at least ten Business Days prior notice (or, shorter
notice if acceptable to the Administrative Agent) to the Administrative Agent
and the Lenders of its intention of terminating such Restricted Subsidiary as a
Borrowing Subsidiary, provided that any such termination shall not be effective
and such Restricted Subsidiary shall remain a Borrowing Subsidiary until such
time as Loans to such Borrowing Subsidiary and accrued interest thereon and all
other amounts then due from such Borrowing Subsidiary have been paid in full. In
this connection, if outstanding Letters of Credit have been issued for the
account of a Borrowing Subsidiary but all its Loans and accrued interest thereon
have been paid in full, the Company shall be permitted to reallocate such
Letters of Credit to another Borrower for the purpose of terminating such
Borrowing Subsidiary as a Borrowing Subsidiary, provided that such reallocation
would not cause the applicable Issuing Lender to suffer any economic, legal or
regulatory disadvantage and such reallocation is documented in a manner
reasonably satisfactory to the Administrative Agent and the Issuing Lender.
SECTION 3. LETTERS OF CREDIT
           3.1 L/C Commitment. (a) Subject to the terms and conditions hereof,
each Issuing Lender, in reliance on the agreements of the other Revolving
Lenders set forth in Section 3.4(a), agrees to

36



--------------------------------------------------------------------------------



 



issue letters of credit (“Letters of Credit”) for the account of the Company or
any Borrowing Subsidiary on any Business Day during the Revolving Commitment
Period in such form as may be approved from time to time by such Issuing Lender;
provided that no Issuing Lender shall have any obligation to issue any Letter of
Credit if, after giving effect to such issuance, (i) the L/C Obligations would
exceed the L/C Commitment or (ii) the aggregate amount of the Available
Revolving Commitments would be less than zero. Each Letter of Credit shall
(i) be denominated in Dollars or Euro, as the case may be, and (ii) expire no
later than the earlier of (x) the first anniversary of its date of issuance and
(y) the date that is five Business Days prior to the Revolving Termination Date,
provided that any Letter of Credit may provide for the renewal thereof for
additional periods of up to one year (but in no event shall any such renewal
extend beyond the date referred to in clause (y) above). The letters of credit
identified on Schedule 3.1 (the “Existing Letters of Credit”) shall be deemed to
be “Letters of Credit” issued on the Closing Date for all purposes of this
Agreement and the other Loan Documents.
          (b) No Issuing Lender shall at any time be obligated to issue any
Letter of Credit if such issuance would conflict with, or cause such Issuing
Lender or any L/C Participant to exceed any limits imposed by, any applicable
Requirement of Law.
           3.2 Procedure for Issuance of Letter of Credit. Each Borrower may
from time to time request that an Issuing Lender issue a Letter of Credit by
delivering to such Issuing Lender at its address for notices specified herein an
Application therefor, completed to the satisfaction of such Issuing Lender, and
such other certificates, documents and other papers and information as the
Issuing Lender may request. Upon receipt of any Application, such Issuing Lender
will verify with the Administrative Agent whether the requested Letter of Credit
is permitted under Section 3.1 and following the receipt of such verification,
such Issuing Lender will process such Application and the certificates,
documents and other papers and information delivered to it in connection
therewith in accordance with its customary procedures and shall promptly issue
the Letter of Credit requested thereby (but in no event shall such Issuing
Lender be required to issue any Letter of Credit earlier than three Business
Days after its receipt of the Application therefor and all such other
certificates, documents and other papers and information relating thereto) by
issuing the original of such Letter of Credit to the beneficiary thereof or as
otherwise may be agreed to by such Issuing Lender and the applicable Borrower.
Following receipt of such notice and prior to the issuance of a requested Letter
of Credit, the Administrative Agent shall calculate the Dollar Equivalent of
such Letter of Credit if it is to be denominated in Euro and shall notify the
Company and such Issuing Lender of the amount of the Total Revolving Extensions
of Credit after giving effect to (i) the issuance of such Letter of Credit,
(ii) the issuance or expiration of any other Letter of Credit that is to be
issued or will expire prior to the requested date of issuance of such Letter of
Credit and (iii) the borrowing or repayment of any Revolving Loans or Swingline
Loans that (based upon notices delivered to the Administrative Agent by the
Company) are to be borrowed or repaid prior to the requested date of issuance of
such Letter of Credit. A Letter of Credit shall be issued only if (and upon
issuance of each Letter of Credit the relevant Borrower shall be deemed to
represent and warrant that), after giving effect to such issuance, amendment,
renewal or extension (i) the L/C Obligations shall not exceed the L/C Commitment
and (ii) the amount of the Revolving Extensions of Credit shall not exceed the
Total Revolving Commitments. Such Issuing Lender shall promptly furnish to the
Administrative Agent, which shall in turn promptly furnish to the Lenders,
notice of the issuance of each Letter of Credit (including the amount thereof).
           3.3 Fees and Other Charges. (a) Each Borrower will pay a fee on all
outstanding Letters of Credit issued for its account at a per annum rate equal
to the Applicable Margin then in effect with respect to Eurocurrency Loans under
the Revolving Loans, shared ratably among the Lenders and payable quarterly in
arrears on each Fee Payment Date after the issuance date. In addition, such
Borrower shall pay to the applicable Issuing Lender for its own account a
fronting fee in an amount agreed by the

37



--------------------------------------------------------------------------------



 



Company and such Issuing Lender on the undrawn and unexpired amount of each
Letter of Credit issued by such Issuing Lender, payable quarterly in arrears on
each Fee Payment Date after the issuance date.
          (b) In addition to the foregoing fees, each Borrower shall pay or
reimburse each Issuing Lender for such normal and customary costs and expenses
as are incurred or charged by such Issuing Lender in issuing, negotiating,
effecting payment under, amending or otherwise administering any Letter of
Credit issued for the account of such Borrower.
           3.4 L/C Participations. (a) Each Issuing Lender irrevocably agrees to
grant and hereby grants to each L/C Participant, and, to induce such Issuing
Lender to issue Letters of Credit, each L/C Participant irrevocably agrees to
accept and purchase and hereby accepts and purchases from such Issuing Lender,
on the terms and conditions set forth below, for such L/C Participant’s own
account and risk an undivided interest equal to such L/C Participant’s Revolving
Percentage in such Issuing Lender’s obligations and rights under and in respect
of each Letter of Credit issued by it and the amount of each draft paid by such
Issuing Lender thereunder. Each L/C Participant agrees with each Issuing Lender
that, if a draft is paid under any Letter of Credit issued by such Issuing
Lender for which such Issuing Lender is not reimbursed in full by the applicable
Borrower in accordance with the terms of this Agreement, such L/C Participant
shall pay to such Issuing Lender upon demand at such Issuing Lender’s address
for notices specified herein an amount equal to such L/C Participant’s Revolving
Percentage of the amount of such draft, or any part thereof, that is not so
reimbursed. Each L/C Participant’s obligation to pay such amount shall be
absolute and unconditional and shall not be affected by any circumstance,
including (i) any setoff, counterclaim, recoupment, defense or other right that
such L/C Participant may have against such Issuing Lender, the applicable
Borrower or any other Person for any reason whatsoever, (ii) the occurrence or
continuance of a Default or an Event of Default or the failure to satisfy any of
the other conditions specified in Section 5, (iii) any adverse change in the
condition (financial or otherwise) of the applicable Borrower, (iv) any breach
of this Agreement or any other Loan Document by any Borrower, any other Loan
Party or any other L/C Participant or (v) any other circumstance, happening or
event whatsoever, whether or not similar to any of the foregoing.
          (b) If any amount required to be paid by any L/C Participant to an
Issuing Lender pursuant to Section 3.4(a) in respect of any unreimbursed portion
of any payment made by such Issuing Lender under any Letter of Credit is paid to
such Issuing Lender within three Business Days after the date such payment is
due, such L/C Participant shall pay to such Issuing Lender on demand an amount
equal to the product of (i) in the case of Letters of Credit denominated in
Dollars, (x) such amount, times (y) the daily average Federal Funds Effective
Rate during the period from and including the date such payment is required to
the date on which such payment is immediately available to such Issuing Lender,
times (z) a fraction the numerator of which is the number of days that elapse
during such period and the denominator of which is 360 and (ii) in the case of
Letters of Credit denominated in Euro, (x) such amount, times (y) a rate
determined by such Issuing Lender to represent its cost of overnight or
short-term funds in Euro (which determination shall be conclusive absent
manifest error), times (z) a fraction the numerator of which is the number of
days that elapse during such period and the denominator of which is 360. If any
such amount required to be paid by any L/C Participant pursuant to
Section 3.4(a) is not made available to such Issuing Lender by such L/C
Participant within three Business Days after the date such payment is due, such
Issuing Lender shall be entitled to recover from such L/C Participant, on
demand, such amount with interest thereon calculated from such due date (i) in
the case of Letters of Credit denominated in Dollars, at the rate per annum
applicable to ABR Loans under the Revolving Loans and (ii) in the case of
Letters of Credit denominated in Euro, at a rate determined by such Issuing
Lender to represent the cost of overnight or short-term funds in Euro (which
determination shall be conclusive in the absence of manifest error plus the
Applicable Margin for Eurocurrency Loans). A certificate of such Issuing Lender
submitted to any L/C Participant with respect to any amounts owing under this
Section shall be conclusive in the absence of manifest error.

38



--------------------------------------------------------------------------------



 



          (c) Whenever, at any time after an Issuing Lender has made payment
under any Letter of Credit and has received from any L/C Participant its pro
rata share of such payment in accordance with Section 3.4(a), such Issuing
Lender receives any payment related to such Letter of Credit (whether directly
from the applicable Borrower or otherwise, including proceeds of collateral
applied thereto by such Issuing Lender), or any payment of interest on account
thereof, such Issuing Lender will distribute to such L/C Participant its pro
rata share thereof; provided, however, that in the event that any such payment
received by such Issuing Lender shall be required to be returned by such Issuing
Lender, such L/C Participant shall return to such Issuing Lender the portion
thereof previously distributed by such Issuing Lender to it.
           3.5 Reimbursement Obligation of the Borrowers. If any draft is paid
under any Letter of Credit, the applicable Borrower shall reimburse the
applicable Issuing Lender for the amount of (a) the draft so paid and (b) any
Taxes, fees, charges or other costs or expenses incurred by such Issuing Lender
in connection with such payment, not later than 2:00 P.M., Local Time, on (A) if
such Letter of Credit is denominated in Dollars, (i) the Business Day after such
Borrower receives notice of such draft, if such notice is received on such day
prior to 10:00 A.M., New York City time, or (ii) if clause (i) above does not
apply, the second Business Day following the day that such Borrower receives
notice of such draft or (B) if such Letter of Credit is denominated in Euro,
three Business Days immediately following the day that such Borrower receives
notice of such draft. Each such payment shall be made to such Issuing Lender at
its address for notices referred to herein in Dollars or Euro, as the case may
be, and in immediately available funds. Interest shall be payable on any such
amounts from the date on which the relevant draft is paid until payment in full
at the rate set forth in (x) until the Business Day next succeeding the date
such payment is due pursuant to clause (a) or (b) above, Section 2.12(b) and
(y) thereafter, Section 2.12 (c).
           3.6 Obligations Absolute. Each Borrower’s obligations under this
Section 3 with respect to any Letter of Credit issued for its account shall be
absolute and unconditional under any and all circumstances and irrespective of
any setoff, counterclaim or defense to payment that such Borrower may have or
have had against the applicable Issuing Lender, any beneficiary of a Letter of
Credit or any other Person. Each Borrower also agrees with each Issuing Lender
that such Issuing Lender shall not be responsible for, and such Borrower’s
Reimbursement Obligations under Section 3.5 shall not be affected by, among
other things, the validity or genuineness of documents or of any endorsements
thereon, even though such documents shall in fact prove to be invalid,
fraudulent or forged, or any dispute between or among such Borrower and any
beneficiary of any Letter of Credit or any other party to which such Letter of
Credit may be transferred or any claims whatsoever of such Borrower against any
beneficiary of such Letter of Credit or any such transferee. An Issuing Lender
shall not be liable for any error, omission, interruption or delay in
transmission, dispatch or delivery of any message or advice, however
transmitted, in connection with any Letter of Credit, except for errors or
omissions found to have resulted from the gross negligence or willful misconduct
of such Issuing Lender. Each Borrower agrees that any action taken or omitted by
each Issuing Lender under or in connection with any Letter of Credit issued for
the account of such Borrower or the related drafts or documents, if done in the
absence of gross negligence or willful misconduct, shall be binding on such
Borrower and shall not result in any liability of the Issuing Lenders to such
Borrower.
           3.7 Letter of Credit Payments. If any draft shall be presented for
payment under any Letter of Credit, the applicable Issuing Lender shall promptly
notify the Company of the date and amount thereof. The responsibility of such
Issuing Lender to a Borrower in connection with any draft presented for payment
under any Letter of Credit issued for the account of such Borrower shall, in
addition to any payment obligation expressly provided for in such Letter of
Credit, be limited to determining that the documents (including each draft)
delivered under such Letter of Credit in connection with such presentment are
substantially in conformity with such Letter of Credit.

39



--------------------------------------------------------------------------------



 



          3.8 Applications. To the extent that any provision of any Application
related to any Letter of Credit is inconsistent with the provisions of this
Section 3, the provisions of this Section 3 shall apply.
SECTION 4. REPRESENTATIONS AND WARRANTIES
          To induce the Administrative Agent and the Lenders to enter into this
Agreement and to make the Loans and issue or participate in the Letters of
Credit, each of the Borrowers hereby jointly and severally represent and warrant
to the Administrative Agent and each Lender that:
           4.1 Financial Condition. The audited consolidated and unaudited
consolidating balance sheets of the Company as at December 30, 2006,
December 29, 2007 and December 27, 2008, and the related consolidated statements
of operations and of cash flows for the fiscal years ended on such dates,
reported on by and accompanied by an unqualified report (in the case of such
consolidated financial statements) from PricewaterhouseCoopers LLP, present
fairly the consolidated financial condition of the Company as at such date, and
the consolidated and consolidating results of its operations and its
consolidated and consolidating cash flows for the respective fiscal years then
ended. The unaudited consolidated balance sheet of the Company as at March 28,
2009 and June 27, 2009, and the related unaudited consolidated statements of
operations and cash flows for the respective 3-month and 6-month periods ended
on such dates, present fairly the consolidated financial condition of the
Company as at such date, and the consolidated results of its operations and its
consolidated cash flows for the respective 3-month and 6-month periods then
ended (subject to normal year-end audit adjustments, if any). All such financial
statements, including the related schedules and notes thereto, have been
prepared in accordance with GAAP applied consistently throughout the periods
involved (except, in the case of audited financial statements, as approved by
the aforementioned firm of accountants and disclosed therein), subject to normal
year-end audit adjustments, if any.
           4.2 No Change. Since December 27, 2008, there has been no development
or event that has had a Material Adverse Effect.
           4.3 Existence; Compliance with Law. Each Group Member (a) is duly
organized, validly existing and (where such concept is legally relevant) in good
standing under the laws of the jurisdiction of its organization, (b) has the
power and authority, and the legal right, to own and operate its property, to
lease the property it operates as lessee and to conduct the business in which it
is currently engaged, (c) is duly qualified as a foreign corporation or other
organization and (where such concept is legally relevant) in good standing under
the laws of each jurisdiction where its ownership, lease or operation of
property or the conduct of its business requires such qualification and (d) is
in compliance with all Requirements of Law except to the extent that the failure
to comply therewith could not, in the aggregate, reasonably be expected to have
a Material Adverse Effect.
           4.4 Power; Authorization; Enforceable Obligations. Each Loan Party
has the power and authority, and the legal right, to make, deliver and perform
the Loan Documents to which it is a party and, in the case of each Borrower, to
obtain extensions of credit hereunder. Each Loan Party has taken all necessary
organizational action to authorize the execution, delivery and performance of
the Loan Documents to which it is a party and, in the case of each Borrower, to
authorize the extensions of credit on the terms and conditions of this
Agreement. No consent or authorization of, filing with, notice to or other act
by or in respect of, any Governmental Authority or any other Person is required
in connection with the extensions of credit hereunder or with the execution,
delivery, performance, validity or enforceability of this Agreement or any of
the Loan Documents, except (i) consents, authorizations, filings and notices
described in Schedule 4.4, which consents, authorizations, filings and notices
have been obtained or made and are in full force and effect, (ii) the filings
referred to in Section 4.19 or

40



--------------------------------------------------------------------------------



 



otherwise required in order to perfect, record or maintain the security
interests granted under the Security Documents and (iii) those that, if not
obtained or made, could not reasonably be expected to have a Material Adverse
Effect. Each Loan Document has been duly executed and delivered on behalf of
each Loan Party party thereto. This Agreement constitutes, and each other Loan
Document upon execution will constitute, a legal, valid and binding obligation
of each Loan Party party thereto, enforceable against each such Loan Party in
accordance with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting the
enforcement of creditors’ rights generally and by general equitable principles
(whether enforcement is sought by proceedings in equity or at law) or, with
respect to Loan Documents governed by the laws of the Federal Republic of
Germany, conflicts of law and similar principles.
           4.5 No Legal Bar. The execution, delivery and performance of this
Agreement and the other Loan Documents, the issuance of Letters of Credit, the
borrowings hereunder and the use of the proceeds thereof will not violate any
Requirement of Law or any Contractual Obligation of any Group Member in any
material respect and will not result in, or require, the creation or imposition
of any Lien on any of their respective properties or revenues pursuant to any
Requirement of Law or any such Contractual Obligation (other than the Liens
created by the Security Documents).
           4.6 Litigation. No litigation, investigation or proceeding of or
before any arbitrator or Governmental Authority is pending or, to the knowledge
of the Company, threatened by or against any Group Member or against any of its
respective properties or revenues (a) with respect to any of the Loan Documents
or any of the transactions contemplated hereby or thereby, or (b) that could
reasonably be expected to have a Material Adverse Effect.
           4.7 No Default. No Default or Event of Default has occurred and is
continuing.
           4.8 Ownership of Property. Each Group Member has title in fee simple
to (or, to the extent such concept is not applicable in a foreign jurisdiction,
the legal equivalent in such jurisdiction of “legal title”), or a valid
leasehold interest in, all its real property, and good title to, or a valid
leasehold interest in, all its other property, and none of such property is
subject to any Lien except as permitted by Section 7.3, except in any such case
to the extent that it could not reasonably be expected to have a Material
Adverse Effect.
           4.9 Intellectual Property. To the Company’s knowledge, each Group
Member owns, or is licensed to use, all Intellectual Property necessary for the
conduct of its business as currently conducted. No material claim has been
asserted and is pending by any Person challenging the use of any Intellectual
Property or the validity or effectiveness of any Intellectual Property, nor does
the Company know of any valid basis for any such claim. To the Company’s
knowledge, the use of Intellectual Property by each Group Member does not
infringe on the rights of any Person in any material respect.
           4.10 Taxes. Each Group Member has filed or caused to be filed all
Federal Tax returns that are required to be filed and has paid all Taxes shown
to be due and payable on said returns. Except to the extent that it could not
reasonably be expected to have a Material Adverse Effect, (i) each Group Member
has filed or caused to be filed all state, foreign and other Tax returns that
are required to be filed and has paid all Taxes shown to be due and payable on
said returns, (ii) each Group Member has paid any assessments made against it or
any of its property and all other Taxes, fees or other charges imposed on it
(including in its capacity as withholding agent) or any of its property by any
Governmental Authority (other than any the amount or validity of which are
currently being contested in good faith by appropriate proceedings or with
respect to which reserves in conformity with GAAP have been provided on the
books of the relevant Group Member), and (iii) no Tax Lien has been filed, and,
to the knowledge of the Company, no claim is being asserted, with respect to any
such Tax, fee or other charge.

41



--------------------------------------------------------------------------------



 



           4.11 Federal Regulations. No part of the proceeds of any Loans, and
no other extensions of credit hereunder, will be used (a) for “buying” or
“carrying” any “margin stock” within the respective meanings of each of the
quoted terms under Regulation U as now and from time to time hereafter in effect
for any purpose that violates the provisions of the Regulations of the Board or
(b) for any purpose that violates the provisions of the Regulations of the
Board. No more than 25% of the assets of the Group Members consist of “margin
stock” as so defined. If requested by any Lender or the Administrative Agent,
the Company will furnish to the Administrative Agent and each Lender a statement
to the foregoing effect in conformity with the requirements of FR Form G-3 or FR
Form U-1, as applicable, referred to in Regulation U.
           4.12 Labor Matters. Except as, in the aggregate, could not reasonably
be expected to have a Material Adverse Effect, there are no strikes or other
labor disputes against any Group Member pending or, to the knowledge of the
Company, threatened.
           4.13 ERISA; Foreign Benefit Arrangements and Plans. (a) Except as
could not reasonably be expected, individually or in the aggregate, to have a
Material Adverse Effect: (i) each Group Member and each of their respective
ERISA Affiliates is in compliance with the applicable provisions of ERISA and
the provisions of the Code relating to Plans and the regulations and published
interpretations thereunder and with the terms of such Plan; and (ii) no ERISA
Event has occurred or is reasonably expected to occur.
          (b) Except as, in the aggregate, could not reasonably be expected to
have a Material Adverse Effect, (i) all employer and employee contributions
required by applicable law or by the terms of any Foreign Benefit Arrangement or
Foreign Plan have been made, or, if applicable, accrued in accordance with
normal accounting practices; (ii) each Foreign Plan that is required to be
registered has been registered and has been maintained in good standing with
applicable regulatory authorities; and (iii) each such Foreign Benefit
Arrangement and Foreign Plan is in compliance (A) with all material provisions
of applicable law and all applicable regulations and published interpretations
thereunder with respect to such Foreign Benefit Arrangement or Foreign Plan and
(B) with the terms of such plan or arrangement.
           4.14 Investment Company Act; Other Regulations. No Loan Party is an
“investment company”, or a company “controlled” by an “investment company”,
within the meaning of the Investment Company Act of 1940, as amended. No Loan
Party is subject to regulation under any Requirement of Law (other than
Regulation X of the Board) that limits its ability to incur Indebtedness.
           4.15 Restricted Subsidiaries. Schedule 4.15 sets forth as of the
Closing Date the name and jurisdiction of incorporation of each Restricted
Subsidiary and, as to each such Restricted Subsidiary, the percentage of each
class of Capital Stock owned by any Loan Party.
           4.16 Use of Proceeds. The proceeds of the Revolving Loans and the
Swingline Loans, and the Letters of Credit, shall be used for general corporate
purposes.
           4.17 Environmental Matters. Except as, individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect:
          (a) the facilities and properties owned, leased or operated by any
Group Member (the “Properties”) do not contain, and have not previously
contained, any Materials of Environmental Concern in amounts or concentrations
or under circumstances that constitute or constituted a violation of, or could
reasonably be expected to give rise to liability under, any applicable
Environmental Law;

42



--------------------------------------------------------------------------------



 



          (b) no Group Member has received or is aware of any written notice of
violation or other written notice, alleging a violation, non-compliance,
liability or potential liability under or relating to Environmental Laws with
regard to any of the Properties or the business operated by any Group Member
(the “Business”), nor does the Company have knowledge of any reason for
believing that any such notice will be received;
          (c) Materials of Environmental Concern have not been transported or
disposed of from the Properties in violation of, or in a manner or to a location
that could reasonably be expected to give rise to liability under, any
applicable Environmental Law, nor have any Materials of Environmental Concern
been generated, treated, stored or disposed of at, on or under any of the
Properties in violation of, or in a manner that could reasonably be expected to
give rise to liability under, any applicable Environmental Law;
          (d) no judicial proceeding or governmental or administrative action is
pending or, to the knowledge of the Company, threatened, under any Environmental
Law to which any Group Member is or could reasonably be expected to be named as
a party with respect to the Properties or the Business, nor are there any
consent decrees or other decrees, consent orders, administrative orders or other
orders, or other administrative or judicial requirements outstanding under any
Environmental Law with respect to the Properties or the Business;
          (e) there has been no release or threatened release of Materials of
Environmental Concern at or from the Properties, or arising from or related to
the operations of any Group Member in connection with the Properties or
otherwise in connection with the Business, in violation of or in amounts or in a
manner that could reasonably be expected to give rise to liability under
applicable Environmental Laws;
          (f) all operations at the Properties are in compliance, and have in
the last five years been in compliance, with all applicable Environmental Laws,
and there is no outstanding violation of any Environmental Law with respect to
the Properties or the Business; and
          (g) no Group Member has assumed any liability of any other Person
under applicable Environmental Laws.
           4.18 Accuracy of Information, etc. No statement or information
contained in this Agreement, any other Loan Document, the Confidential
Information Memorandum or any other document, certificate or statement furnished
by or on behalf of any Loan Party to the Administrative Agent or the Lenders, or
any of them, for use in connection with the transactions contemplated by this
Agreement or the other Loan Documents, contained as of the date such statement,
information, document or certificate was so furnished and taken together with
any prior statements and information (or, in the case of the Confidential
Information Memorandum, as of the date of this Agreement), any untrue statement
of a material fact or omitted to state a material fact necessary to make the
statements contained herein or therein not misleading. The projections contained
in the materials referenced above are based upon good faith estimates and
assumptions believed by management of the Company to be reasonable at the time
made, it being recognized by the Lenders that such financial information as it
relates to future events is not to be viewed as fact and that actual results
during the period or periods covered by such financial information may differ
from the projected results set forth therein by a material amount.
           4.19 Security Documents. The Guarantee and Collateral Agreement is
effective to create in favor of the Administrative Agent, for the benefit of the
Lenders, a legal, valid and enforceable security interest in the Collateral
described therein and proceeds thereof. In the case of the certificated Pledged
Stock described in the Guarantee and Collateral Agreement, when stock
certificates representing

43



--------------------------------------------------------------------------------



 



such Pledged Stock are delivered to the Administrative Agent (together with a
properly completed and signed stock power or endorsement), and in the case of
the other Collateral described in the Guarantee and Collateral Agreement, when
financing statements and other filings specified on Schedule 4.19 in appropriate
form are filed in the offices specified on Schedule 4.19, the Guarantee and
Collateral Agreement shall constitute a fully perfected Lien on, and security
interest in, all right, title and interest of the Loan Parties in such
Collateral and the proceeds thereof, as security for the Obligations (as defined
in the Guarantee and Collateral Agreement), in each case prior and superior in
right to any other Person (except, in the case of Collateral other than
certificated Pledged Stock, Liens permitted by Section 7.3).
           4.20 Repayment of Debt. As of the Closing Date, the satisfaction of
the payment or redemption of all Indebtedness (including the release by the
lenders under such indebtedness of any Liens in respect thereof or, the
unenforceability of such Liens with respect to such Indebtedness) under the
Amended Facility Agreement among First Solar Manufacturing GmbH, IKB Deutsche
Industriebank AG and the other parties thereto dated as of March 15, 2007 has
been completed.
SECTION 5. CONDITIONS PRECEDENT
           5.1 Conditions to Initial Extension of Credit. The agreement of each
Lender to make the initial extension of credit requested to be made by it is
subject to the satisfaction, prior to or concurrently with the Closing Date, of
the following conditions precedent:
     (a) Credit Agreement; Guarantee and Collateral Agreement. The
Administrative Agent shall have received (i) this Agreement, executed and
delivered by the Administrative Agent, each Borrower and each Person listed on
Schedule 1.1A, (ii) the Guarantee and Collateral Agreement, executed and
delivered by the Company; (iii) the German Security Documents, executed and
delivered by the Company and the Foreign Subsidiary Guarantors organized under
the laws of Germany, as applicable; and (iv) the Singapore Security Documents,
executed and delivered by the Company.
     Financial Statements. The Lenders shall have received (i) the audited
consolidated and unaudited consolidating financial statements of the Company for
the December 30, 2006, December 29, 2007 and December 27, 2008 fiscal years and
(ii) unaudited interim consolidated financial statements of the Company for each
fiscal quarter ended after the date of the latest applicable financial
statements delivered pursuant to clause (i) of this paragraph as to which such
financial statements are available.
     Approvals. All governmental and third party approvals necessary in
connection with the transactions contemplated hereby shall have been obtained
and be in full force and effect.
     Lien Searches. The Administrative Agent shall have received the results of
a recent lien search in each of the jurisdictions where the Company is
organized, and such search shall reveal no liens on any of the assets of the
Company except for liens permitted by Section 7.3 or discharged on or prior to
the Closing Date pursuant to documentation satisfactory to the Administrative
Agent.
     Fees. The Administrative Agent shall have received all fees required to be
paid by the Company to the Administrative Agent or the Lenders in connection
with this Agreement, and all expenses for which invoices have been presented
before the Closing Date (including the reasonable fees and expenses of legal
counsel).

44



--------------------------------------------------------------------------------



 



     Closing Certificate; Certified Certificate of Incorporation; Good Standing
Certificates. The Administrative Agent shall have received a certificate of each
Loan Party, dated the Closing Date, substantially in the form of Exhibit E, with
appropriate insertions and attachments relating to the organization, existence
and good standing of such Loan Party (or equivalent certificate to the extent
available in the case of any Foreign Subsidiary), with such adjustments and
modifications with respect to any Foreign Subsidiary as the Administrative Agent
may reasonably request.
     Legal Opinions. The Administrative Agent shall have received the following
executed legal opinions:
          (i) the legal opinion of Cravath, Swaine & Moore LLP, counsel to the
Company and its Subsidiaries, substantially in the form of Exhibit F;
          (ii) the legal opinion of local counsel in each of Germany and
Singapore, and of such other special and local counsel as may be required by the
Administrative Agent.
Each such legal opinion shall cover such other matters incident to the
transactions contemplated by this Agreement as the Administrative Agent may
reasonably require.
     Pledged Stock; Stock Powers; Pledged Notes. The Administrative Agent shall
have received (i) the certificates (if any) representing the shares of Capital
Stock pledged pursuant to the Guarantee and Collateral Agreement, together with
an undated stock power for each such certificate executed in blank by a duly
authorized officer of the pledgor thereof and (ii) each promissory note (if any)
pledged to the Administrative Agent pursuant to the Guarantee and Collateral
Agreement endorsed (without recourse) in blank (or accompanied by an executed
transfer form in blank) by the pledgor thereof.
     Filings, Registrations and Recordings. Each document (including any Uniform
Commercial Code financing statement) required by the Security Documents or under
law or reasonably requested by the Administrative Agent to be filed, registered
or recorded in order to create in favor of the Administrative Agent, for the
benefit of the Lenders, a perfected Lien on the Collateral described therein,
prior and superior in right to any other Person (other than with respect to
Liens expressly permitted by Section 7.3), shall be in proper form for filing,
registration or recordation.
For the purpose of determining compliance with the conditions specified in this
Section 5.1, each Lender that has signed this Agreement shall be deemed to have
accepted, and to be satisfied with, each document or other matter required under
this Section 5.1 unless the Administrative Agent shall have received written
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.
           5.2 Conditions to Each Extension of Credit. The agreement of each
Lender to make any extension of credit requested to be made by it on any date
(including its initial extension of credit) is subject to the satisfaction of
the following conditions precedent:
     (a) Representations and Warranties. Each of the representations and
warranties made by any Loan Party in or pursuant to the Loan Documents shall be
true and correct in all material respects on and as of such date as if made on
and as of such date, except for representations and warranties expressly stated
to relate to a specific earlier date, in which case such representations and
warranties shall be true and correct in all material respects as of such earlier
date.

45



--------------------------------------------------------------------------------



 



     (b) No Default. No Default or Event of Default shall have occurred and be
continuing on such date, both before and after giving effect to the extensions
of credit requested to be made on such date.
Each borrowing by and issuance of a Letter of Credit on behalf of each Borrower
hereunder shall constitute a representation and warranty by the Company and such
Borrower as of the date of such extension of credit that the conditions
contained in this Section 5.2 have been satisfied.
SECTION 6. AFFIRMATIVE COVENANTS
          The Company hereby agrees that, so long as the Revolving Commitments
remain in effect, any Letter of Credit remains outstanding or any Loan or other
amount is owing to any Lender or the Administrative Agent hereunder, it shall
and shall cause each of its Restricted Subsidiaries to:
           6.1 Financial Statements. In the case of the Company, furnish to the
Administrative Agent:
     (a) as soon as available, but in any event within 90 days after the end of
each fiscal year of the Company, a copy of the audited consolidated balance
sheet of the Company and its consolidated Subsidiaries as at the end of such
year and the related audited consolidated statements of income and of cash flows
for such year, and setting forth in each case in comparative form the figures
for the previous year, reported (in the case of audited financial statements) on
without a “going concern” or like qualification or exception, or qualification
arising out of the scope of the audit, by PricewaterhouseCoopers LLP or other
independent certified public accountants of nationally recognized standing,
together with an unaudited summary of the consolidating balance sheet and
statements of income and of cash flow as of the end of such fiscal year for the
Company and the Restricted Subsidiaries setting forth in reasonable detail the
figures required to allow the Administrative Agent and the Lenders to determine
compliance by the Company with the covenants set forth in Section 7.1 as of such
end of fiscal year; and
     (b) as soon as available, but in any event not later than 45 days after the
end of each of the first three quarterly periods of each fiscal year of the
Company, the unaudited consolidated balance sheet of the Company and its
consolidated Subsidiaries as at the end of such quarter and the related
unaudited consolidated of income and of cash flows for such quarter and the
portion of the fiscal year through the end of such quarter, setting forth in
each case in comparative form the figures for the previous year, certified by a
Responsible Officer as being fairly stated in all material respects (subject to
normal year-end audit adjustments), together with an unaudited summary of the
consolidating balance sheet and statements of income and of cash flow as at the
end of such quarter for the Company and the Restricted Subsidiaries setting
forth in reasonable detail the figures required to allow the Administrative
Agent and the Lenders to determine compliance by the Company with the covenants
set forth in Section 7.1 as of the end of such quarter;
All such financial statements shall be complete and correct in all material
respects and shall be prepared in accordance with GAAP applied (except as
disclosed in reasonable detail therein) consistently throughout the periods
reflected therein and with prior periods.
           6.2 Certificates; Other Information. Furnish to the Administrative
Agent:

46



--------------------------------------------------------------------------------



 



     (a) concurrently with the delivery of the audited financial statements
referred to in Section 6.1(a), and to the extent such independent certified
public accountants provide such certificates to the Company, a certificate of
the independent certified public accountants reporting on such financial
statements stating that in making the examination necessary therefor no
knowledge was obtained of any Default or Event of Default pursuant to Section
7.1, except as specified in such certificate;
     (b) concurrently with the delivery of any financial statements pursuant to
Section 6.1, (i) a certificate of a Responsible Officer stating that such
Responsible Officer has obtained no knowledge of any Default or Event of Default
except as specified in such certificate, (ii) in the case of quarterly or annual
financial statements, (x) a Compliance Certificate containing all information
and calculations necessary for determining compliance by the Company and the
Restricted Subsidiaries with the provisions of this Agreement referred to
therein as of the last day of the fiscal quarter or fiscal year of the Company,
as the case may be, and (y) to the extent not previously disclosed to the
Administrative Agent, (1) a description of any change in the jurisdiction of
organization of any Loan Party and (2) a description of any Person that has
become a Group Member, in each case since the date of the most recent report
delivered pursuant to this clause (y) (or, in the case of the first such report
so delivered, since the Closing Date) and (iii) a certificate of a Responsible
Officer of the Company disclosing all Guarantee Obligations by a Group Member of
Indebtedness of any Person (other than a Group Member) and including, with
respect to each such Guarantee Obligations, the identity of the parties to the
Indebtedness and other obligations covered by such Guarantee Obligations, the
notice information for each such party and any change in the identity of any
party, whether such Guarantee Obligations constitute Specified Guarantee
Obligations, the aggregate amount of the Indebtedness and other obligations
covered by such Guarantee Obligations, the amount of such Indebtedness and other
obligations that is outstanding or accrued, the accrued interest on the
outstanding or accrued amount and the date of payments and any other information
that the Administrative Agent may reasonably request;
     (c) upon reasonable request of the Administrative Agent, copies of (i) any
documents described in Section 101(k) of ERISA that any Group Member or any
ERISA Affiliate may request with respect to any Multiemployer Plan and (ii) any
notices described in Section 101(l) of ERISA that any Group Member or any ERISA
Affiliate may request with respect to any Multiemployer Plan;
     (d) promptly, such additional financial and other information as the
Administrative Agent (including at the request of any Lender) may from time to
time reasonably request; and
     (e) promptly, after any Person (other than a Group Member) enters into
Indebtedness covered by Guarantee Obligations of a Group Member, a copy of the
documents evidencing the Guarantee Obligations and notice of any default under
such documents.
          Information required to be delivered pursuant to Section 6.1 and this
Section 6.2 shall be deemed to have been effectively delivered on the date on
which the Company provides notice to the Administrative Agent (which notice the
Administrative Agent shall promptly provide to the Lenders) that such
information has been posted on the Securities and Exchange Commission website on
the Internet, on the Company’s IntraLinks site at intralinks.com or at another
relevant website identified in such notice and accessible by the Lenders without
charge. Any such notice by the Company or the Administrative Agent may be made
by e-mail.

47



--------------------------------------------------------------------------------



 



          6.3 Payment of Obligations. Pay, discharge or otherwise satisfy at or
before maturity or before they become delinquent, as the case may be, all
obligations (including Taxes but excluding Indebtedness) of whatever nature,
except where the amount or validity thereof is being contested in good faith by
appropriate proceedings and reserves in conformity with GAAP with respect
thereto have been provided on the books of the relevant Group Member and except
to the extent that any failure to pay, discharge or otherwise satisfy any such
obligation could not reasonably be expected to have a Material Adverse Effect.
          6.4 Maintenance of Existence; Compliance. (a)(i) Preserve, renew and
keep in full force and effect its organizational existence and (ii) take all
reasonable action to maintain all rights, privileges and franchises necessary or
desirable in the normal conduct of its business, except, in each case, as
otherwise permitted by Section 7.4 and except, in the case of clause (ii) above,
to the extent that failure to do so could not reasonably be expected to have a
Material Adverse Effect; and (b) comply with all Contractual Obligations and
Requirements of Law except to the extent that failure to comply therewith could
not, in the aggregate, reasonably be expected to have a Material Adverse Effect.
          6.5 Maintenance of Property; Insurance. (a) Keep all property useful
and necessary in its business in good working order and condition, ordinary wear
and tear excepted and (b) maintain with financially sound and reputable
insurance companies insurance in at least such amounts and against at least such
risks as are usually insured against in the same general area by companies
engaged in the same or a similar business.
          6.6 Inspection of Property; Books and Records; Discussions. (a) Keep
proper books of records and account in which full, true and correct entries in
conformity with GAAP and all Requirements of Law shall be made of all dealings
and transactions in relation to its business and activities and (b) permit
representatives of the Administrative Agent or any Lender to (i) visit and
inspect any of its properties and examine and make abstracts from any of its
books and records and (ii) to discuss the business, operations, properties and
financial and other condition of the Group Members with officers and employees
of the Company and with its independent certified public accountants, in each of
clause (i) and (ii), during regular business hours upon reasonable advance
notice and at any reasonable time but not more than once per year (or, during
the occurrence and continuation of an Event of Default, as often as may
reasonably be requested); provided that the Company shall have the right to be
present at any such visit, inspection or discussion.
          6.7 Notices. Promptly give notice to the Administrative Agent and each
Lender upon a Responsible Officer obtaining knowledge of:
     (a) the occurrence of any Default or Event of Default;
     (b) any (i) default or event of default under any Contractual Obligation of
any Group Member or (ii) litigation, investigation or proceeding that may exist
at any time between any Group Member and any Governmental Authority, that in
either case could reasonably be expected to have a Material Adverse Effect;
     (c) any litigation or proceeding affecting any Group Member that could
reasonably be expected to have a Material Adverse Effect or which relates to any
Loan Document;
     (d) an ERISA Event; and
     (e) any development or event that is reasonably expected to have a Material
Adverse Effect.

48



--------------------------------------------------------------------------------



 



Each notice pursuant to this Section 6.7 shall be accompanied by a statement of
a Responsible Officer setting forth details of the occurrence referred to
therein and stating what action the relevant Group Member proposes to take with
respect thereto.
          6.8 Environmental Laws. (a) Comply in all material respects with, and
ensure compliance in all material respects by all of its tenants and subtenants,
if any, with, all applicable Environmental Laws, and obtain and comply in all
material respects with and maintain, and ensure that all of its tenants and
subtenants obtain and comply in all material respects with and maintain, any and
all licenses, approvals, notifications, registrations or permits required by
applicable Environmental Laws.
          (b) Conduct and complete all investigations, studies, sampling and
testing, and all remedial, removal and other actions required under
Environmental Laws and promptly comply in all material respects with all lawful
orders and directives of all Governmental Authorities regarding Environmental
Laws, except, in each case, to the extent the Company is diligently disputing
its responsibility or liability for any such matter in a reasonably appropriate
forum or manner and such disputation could not reasonably be expected to result,
individually or in the aggregate, in a Material Adverse Effect.
          6.9 Additional Collateral, etc. (a) With respect to any property in
the form of Capital Stock of a Restricted Subsidiary or intercompany notes or
intercompany receivables (but, in the case of any intercompany note or
receivable owing by an Unrestricted Subsidiary, only if it arises out of the
sale of solar modules) acquired after the Closing Date by any Loan Party (other
than any such property described in paragraph (b) or (c) below and such property
acquired by any Excluded Foreign Subsidiary) as to which the Administrative
Agent, for the benefit of the Lenders, does not have a perfected Lien, promptly
(i) execute and deliver to the Administrative Agent such amendments to the
Guarantee and Collateral Agreement, the Foreign Collateral Agreements or such
other documents as the Administrative Agent deems necessary or advisable to
grant to the Administrative Agent, for the benefit of the Lenders, a security
interest in such property and (ii) take all actions necessary or advisable to
grant to the Administrative Agent, for the benefit of the Lenders, a perfected
first priority security interest in such property, including the filing of
Uniform Commercial Code financing statements in such jurisdictions as may be
required by the Guarantee and Collateral Agreement or by law or as may be
requested by the Administrative Agent.
          (b) With respect to any new Domestic Subsidiary that is a Restricted
Subsidiary created or acquired after the Closing Date (which, for the purposes
of this paragraph (b), shall include any such existing Unrestricted Subsidiary
that is subsequently designated as a Restricted Subsidiary), promptly
(i) execute and deliver to the Administrative Agent such amendments to the
Guarantee and Collateral Agreement as the Administrative Agent deems necessary
or advisable to grant to the Administrative Agent, for the benefit of the
Lenders, a perfected first priority security interest in the Capital Stock of
such new Restricted Subsidiary that is owned by the Company or any Domestic
Subsidiary Guarantor, (ii) deliver to the Administrative Agent the certificates
representing such Capital Stock, together with undated stock powers, in blank,
executed and delivered by a duly authorized officer of the relevant Group
Member, (iii) cause such new Restricted Subsidiary, if it is a Wholly Owned
Subsidiary of the Company, (A) to become a party to the Guarantee and Collateral
Agreement, (B) to take such actions necessary or advisable to grant to the
Administrative Agent for the benefit of the Lenders a perfected first priority
security interest in the Collateral described in the Guarantee and Collateral
Agreement (but, in the case of any intercompany note or receivable owing by an
Unrestricted Subsidiary, only if it arises out of the sale of solar modules)
owned by such Restricted Subsidiary, including the filing of Uniform Commercial
Code financing statements in such jurisdictions as may be required by the
Guarantee and Collateral Agreement or by law or as may be requested by the
Administrative Agent and (C) to deliver to the Administrative Agent a
certificate of such Restricted Subsidiary, substantially in the form of
Exhibit E,

49



--------------------------------------------------------------------------------



 



with appropriate insertions and attachments, and (iv) if requested by the
Administrative Agent, deliver to the Administrative Agent legal opinions
relating to the matters described above, which opinions shall be in form and
substance, and from counsel, reasonably satisfactory to the Administrative
Agent.
          (c) With respect to any new Foreign Subsidiary that is a Restricted
Subsidiary created or acquired after the Closing Date (which, for the purposes
of this paragraph (c), shall include any such existing Unrestricted Subsidiary
that is subsequently designated as a Restricted Subsidiary), to the extent
permitted and practicable and as reasonably requested by the Administrative
Agent, and unless material adverse Tax or other legal effects would result
therefrom (as assessed by the Company and the Administrative Agent) promptly
(i) execute and deliver to the Administrative Agent such amendments to the
applicable Security Documents or execute such new Security Documents as the
Administrative Agent reasonably deems necessary or advisable to grant to the
Administrative Agent, for the benefit of the Lenders, a perfected first priority
security interest in the Capital Stock of such new Foreign Subsidiary that is
owned by a Loan Party (provided that, only with respect to the Obligations of
the Company or any Domestic Subsidiary Guarantor, the amount pledged pursuant to
this Section 6.9(c) shall be limited to 66% of the total outstanding voting
Capital Stock and 100% of the total outstanding non-voting Capital Stock of any
first-tier Foreign Subsidiary owned by the Company or any Domestic Subsidiary
Guarantor), (ii) deliver to the Administrative Agent the certificates (if any)
representing such Capital Stock, together with undated stock powers, in blank,
executed and delivered by a duly authorized officer of the relevant Group
Member, and take such other action as may be necessary or, in the opinion of the
Administrative Agent, desirable to perfect the Administrative Agent’s security
interest therein, (iii) cause such new Restricted Subsidiary, if it is a Wholly
Owned Subsidiary of the Company (A) to execute and deliver any new Security
Documents or become a party to the applicable Security Documents (provided that
such new Restricted Subsidiary shall only guarantee Obligations of the Borrowing
Subsidiaries that are Foreign Subsidiaries), (B) to take such actions necessary
or advisable to grant to the Administrative Agent for the benefit of the Lenders
a perfected first priority security interest in its property in the form of
Capital Stock of a Restricted Subsidiary or intercompany notes or intercompany
receivables of such new Restricted Subsidiary (but, in the case of any
intercompany note or receivable owing by an Unrestricted Subsidiary, only if it
arises out of the sale of solar modules), including the applicable filings in
such jurisdictions as may be required by the applicable Security Document or by
law or as may be requested by the Administrative Agent and (C) to deliver to the
Administrative Agent a certificate of such Restricted Subsidiary, substantially
in the form of Exhibit E, with appropriate insertions and attachments and
(iii) if requested by the Administrative Agent, deliver to the Administrative
Agent legal opinions relating to the matters described above, which opinions
shall be in form and substance, and from counsel, reasonably satisfactory to the
Administrative Agent.
          6.10 Designation of Subsidiaries. The Company may at any time
designate any Restricted Subsidiary other than a Manufacturing Subsidiary as an
Unrestricted Subsidiary or any Unrestricted Subsidiary as a Restricted
Subsidiary, provided that (i) immediately after giving effect to such
designation, the Company and the Restricted Subsidiaries shall be in compliance,
on a pro forma basis with the covenants set forth in Section 7.1(a), 7.1(b) and
7.1(c), and (ii) the Company may only designate any existing Restricted
Subsidiary other than a Manufacturing Subsidiary as an Unrestricted Subsidiary
if immediately before and after such designation, no Default shall have occurred
and be continuing. The designation of any Unrestricted Subsidiary as a
Restricted Subsidiary shall constitute the incurrence at the time of designation
of any Indebtedness or Liens of such Subsidiary existing at such time. Each
designation or redesignation must be evidenced by a notice from a Responsible
Officer to the Administrative Agent together with a certificate of a Responsible
Officer of the Company certifying that such designation complies with the
foregoing conditions and setting forth in reasonable detail the calculations
demonstrating compliance with the covenants set forth in Section 7.1(a), 7.1(b)
and 7.1(c).

50



--------------------------------------------------------------------------------



 



          6.11 Post-Closing Obligations. Take each action set forth on
Schedule 6.11 within the time period set forth on Schedule 6.11 for such action;
provided that in each case, the Administrative Agent may, in its sole
discretion, grant extensions of the time periods set forth in this
Schedule 6.11.
SECTION 7. NEGATIVE COVENANTS
          The Company hereby agrees that, so long as the Revolving Commitments
remain in effect, any Letter of Credit remains outstanding or any Loan or other
amount is owing to any Lender or the Administrative Agent hereunder, it shall
not, and shall not permit any of its Restricted Subsidiaries to, directly or
indirectly:
          7.1 Financial Condition Covenants.
          (a) Consolidated Leverage Ratio. Permit the Consolidated Leverage
Ratio as at any time to exceed 1.75 to 1.00, provided, that for purpose of
calculating the Consolidated Leverage Ratio, Consolidated EBITDA during any
fiscal quarter (but excluding the last day of such fiscal quarter) shall be
deemed to be equal to the Consolidated EBITDA as at the end of the immediately
preceding fiscal quarter.
          (b) Consolidated EBITDA. Permit Consolidated EBITDA for any period of
four consecutive fiscal quarters of the Company (i) ending with any fiscal
quarter ending after the Closing Date and prior to the second anniversary of the
Closing Date, so long as the Total Revolving Commitments have at all times been
equal to or less than $300,000,000, to be less than $250,000,000 and (ii) ending
with any fiscal quarter ending after the second anniversary of the Closing Date
and prior to the Revolving Termination Date, or once the Total Revolving
Commitments are greater than $300,000,000 and any time thereafter, to be less
than $300,000,000.
          (c) Minimum Liquidity. Permit the Liquidity Availability at any time
to be less than (i) from the Closing Date until the second anniversary of the
Closing Date, $250,000,000 and (ii) after the second anniversary of the Closing
Date until the Revolving Termination Date, $300,000,000.
          7.2 Indebtedness and Guarantee Obligations. (A) In the case of any
Restricted Subsidiary, create, issue, incur, assume, become liable in respect of
or suffer to exist any Indebtedness, except:
     (a) Indebtedness of any Restricted Subsidiary pursuant to any Loan
Document;
     (b) Indebtedness of any Restricted Subsidiary to the Company or any other
Restricted Subsidiary;
     (c) Indebtedness of any Domestic Subsidiary Guarantor not secured by any
Lien on its property;
     (d) Indebtedness of any Restricted Subsidiary listed on Schedule 7.2(A)(d)
and any refinancings, refundings, renewals or extensions thereof (without
increasing, or shortening the maturity of, the principal amount thereof);
     (e) Indebtedness of any Restricted Subsidiary incurred to finance the
construction or acquisition of fixed or capital assets or any data or software
in an aggregate principal amount for all Restricted Subsidiaries not to exceed
$25,000,000 at any one time outstanding;

51



--------------------------------------------------------------------------------



 



     (f) additional Indebtedness of the Restricted Subsidiaries other than the
Specified Restricted Subsidiaries incurred to finance the construction or
acquisition of new manufacturing facilities and assets relating thereto in an
aggregate principal amount, together with the aggregate principal amount of any
Indebtedness of the Company secured as permitted under Section 7.3(u), not to
exceed $400,000,000 at any one time outstanding;
     (g) Guarantee Obligations permitted under Section 7.2(B); and
     (h) unsecured Indebtedness of First Solar France Manufacturing SAS that is
not covered by an explicit Guarantee Obligation by any Group Member (other than
a French parent company of First Solar France Manufacturing SAS), incurred
pursuant to a joint venture arrangement more fully described to the
Administrative Agent and the Lenders in an aggregate principal amount not to
exceed €50,000,000 at any one time outstanding and any refinancings, refundings,
renewals or extensions thereof (without increasing, or shortening the maturity
of, the principal amount thereof).
          For purposes of determining compliance with this Section 7.2(A), the
amount of any Indebtedness denominated in any currency other than Dollars shall
be calculated based on customary currency exchange rates in effect on the date
that such Indebtedness was incurred.
          (B) In the case of any Restricted Subsidiary (other than a Domestic
Subsidiary Guarantor), create, issue, incur, assume, become liable in respect of
or suffer to exist any Guarantee Obligation, except:
     (a) Guarantee Obligations by any Restricted Subsidiary in respect of the
obligations of the Company or any other Restricted Subsidiary;
     (b) Guarantee Obligations by any Restricted Subsidiary in respect of
obligations of any Unrestricted Subsidiary or another Person that is not a Group
Member that are recommended as a result of tax savings, Requirement of Law or
other reasons in the operation of the business of the Company and its Restricted
Subsidiaries and that in each case are reasonably satisfactory to the
Administrative Agent; and
     (c) Guarantee Obligations of any Restricted Subsidiary outstanding on the
date hereof and listed on Schedule 7.2(B)(c) and any renewal or extension
thereof (including in connection with any refinancing or refunding of the
obligations guaranteed).
     7.3 Liens. Create, incur, assume or suffer to exist any Lien upon any of
its property, whether now owned or hereafter acquired, except:
     (a) Liens for Taxes and other governmental charges not overdue by more than
30 days or that are being contested in good faith by appropriate proceedings,
provided that adequate reserves with respect thereto are maintained on the books
of the applicable Group Member in conformity with GAAP;
     carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s,
landlord’s or other like Liens arising in the ordinary course of business that
are not overdue for a period of more than 30 days or that are being contested in
good faith by appropriate proceedings;
     pledges, deposits or similar Liens in connection with workers’
compensation, unemployment insurance and other social security legislation or
regulation;

52



--------------------------------------------------------------------------------



 



     deposits to secure the performance of bids, trade contracts (other than for
borrowed money), leases, statutory obligations, utilities, surety and appeal
bonds, performance bonds and other obligations of a like nature incurred in the
ordinary course of business;
     easements, rights-of-way, restrictions and other similar encumbrances
incurred in the ordinary course of business that, in the aggregate do not in any
case materially detract from the value of the property subject thereto or
materially interfere with the ordinary conduct of the business of any Group
Member;
     Liens in existence on the date hereof listed on Schedule 7.3(f), provided
that no such Lien is spread to cover any additional property after the Closing
Date and that the amount of Indebtedness secured thereby is not increased;
     Liens created pursuant to the Security Documents;
     Liens created pursuant to the Malaysian Facility Agreement and the State of
Ohio Facility Agreements;
     any interest or title of a lessor under any lease entered into by any Group
Member in the ordinary course of its business and covering only the assets so
leased;
     (j) Liens securing Indebtedness of any Restricted Subsidiary to finance the
acquisition or construction of fixed or capital assets or any data or software,
provided that (i) such Liens shall be created prior to or within 180 days after
the acquisition or completion of construction of such fixed or capital assets or
data or software, (ii) such Liens do not at any time encumber any property other
than the property financed by such Indebtedness, (iii) the amount of
Indebtedness secured thereby does not exceed $25,000,000 at any one time
outstanding and (iv) such secured Indebtedness shall not be incurred to finance
the construction or acquisition of new manufacturing facilities and assets
relating thereto;
     (k) Liens securing Indebtedness of the Company to finance the acquisition
or construction of fixed or capital assets or any data or software, provided
that (i) such Liens shall be created prior to or within 180 days after the
acquisition or completion of construction of such fixed or capital assets or
data or software, (ii) such Liens do not at any time encumber any property other
than the property financed by such Indebtedness, (iii) the amount of
Indebtedness secured thereby, together with any obligations of the Company and
the Restricted Subsidiaries permitted by Section 7.3(v), does not exceed
$75,000,000 at any one time outstanding and (iv) such secured Indebtedness shall
not be incurred to finance the construction or acquisition of new manufacturing
facilities and assets relating thereto;
     (l) any Lien on any property acquired after the Closing Date and existing
prior to the acquisition thereof by any Group Member or existing on any property
of any Person that becomes a Restricted Subsidiary after the Closing Date that
exists prior to the time such Person becomes a Restricted Subsidiary; provided
that in each case such Lien is not created in contemplation of or in connection
with such acquisition or such Person becoming a Restricted Subsidiary, as the
case may be;
     (m) customary rights of set-off, revocation, refund or chargeback under
deposit agreements or under the Uniform Commercial Code of banks or other
financial institutions where any Group Member maintains deposits (other than
deposits intended as cash collateral) in the ordinary course of business;

53



--------------------------------------------------------------------------------



 



     (n) Liens in favor of customs and revenue authorities arising as a matter
of law to secure payment of customs duties in connection with the importation of
goods;
     (o) Liens on insurance policies and the proceeds thereof securing the
financing of the premiums with respect thereto;
     (p) licenses, sublicenses, leases and subleases entered into in the
ordinary course of business and any landlords’ liens arising under any such
leases;
     (q) obligations with respect to repurchase agreements of the type described
in the definition of Cash Equivalents;
     (r) Liens arising out of conditional sale, title retention, consignment or
similar arrangements for the sale of goods by any Group Member entered into by
such Group Member in the ordinary course of its business;
     (s) Liens on property of a Group Member securing obligations owed to
another Group Member;
     (t) Liens securing judgments in an aggregate amount not exceeding
$20,000,000 at any one time;
     (u) Liens not otherwise permitted by this Section securing Indebtedness of
the Company incurred to finance the construction or acquisition of new
manufacturing facilities and assets relating thereto, or Indebtedness of any
Restricted Subsidiary permitted by Section 7.2(A)(f), so long as the aggregate
outstanding principal amount of such Indebtedness does not exceed (as to all
Group Members) $400,000,000 at any one time and such Liens are on the new
manufacturing facilities and assets relating thereto financed thereby and other
related assets; and
     (v) other Liens not otherwise permitted by this Section 7.3 securing
obligations in an aggregate amount for all Group Members, together with any
Indebtedness of the Company secured by Liens permitted by Section 7.3(k), not
exceeding $75,000,000 at any time outstanding.
          For purposes of determining compliance with this Section 7.3, the
amount of obligations secured by Liens denominated in any currency other than
Dollars shall be calculated based on customary currency exchange rates in effect
on the date that obligations secured by such Liens were incurred.
          7.4 Fundamental Changes. Enter into any merger, consolidation or
amalgamation, or liquidate, wind up or dissolve itself (or suffer any
liquidation or dissolution), or Dispose of all or substantially all of its
property or business, except that:
     (a) any Restricted Subsidiary may be merged, consolidated or amalgamated
with or into the Company (provided that the Company shall be the continuing or
surviving corporation) or with or into any other Restricted Subsidiary (provided
that if either Restricted Subsidiary is a Subsidiary Guarantor or Wholly Owned
Subsidiary, the survivor shall be a Subsidiary Guarantor or a Wholly Owned
Subsidiary, as applicable);
     (b) any Person may be merged, consolidated or amalgamated with or into any
Group Member in order to effect an acquisition;

54



--------------------------------------------------------------------------------



 



     (c) any Restricted Subsidiary may Dispose of any or all of its assets
(i) to the Company or any Wholly Owned Subsidiary Guarantor (upon voluntary
liquidation or otherwise) or (ii) pursuant to a Disposition permitted by
Section 7.5;
     (d) any Restricted Subsidiary may be liquidated, wound up or dissolved if
such liquidation, winding up or dissolution is not materially disadvantageous to
the Lenders, provided that if such Restricted Subsidiary is a Subsidiary
Guarantor any liquidation, winding up or dissolution thereof shall be into a
Borrower or a Subsidiary Guarantor; and
     (e) any Restricted Subsidiary may be merged, consolidated or amalgamated
with or into another Person to effect a Disposition permitted by Section 7.5.
          7.5 Disposition of Property. Dispose of any of its property (other
than cash), whether now owned or hereafter acquired, or, in the case of any
Restricted Subsidiary, issue or sell any shares of such Restricted Subsidiary’s
Capital Stock to any Person, except:
     (a) the Disposition of obsolete or worn out property, used equipment or
other property no longer useful in the business of the Group Members, in each
case in the ordinary course of business;
     (b) the sale of inventory in the ordinary course of business;
     (c) Dispositions permitted by clause (i) of Section 7.4(c);
     (d) the sale or issuance of any Restricted Subsidiary’s Capital Stock to
the Company or any Wholly Owned Subsidiary Guarantor;
     (e) Dispositions of Cash Equivalents;
     (f) Dispositions of accounts receivable in connection with the collection
or compromise thereof in the ordinary course of business;
     (g) Dispositions by any Group Member to any other Group Member;
     (h) Dispositions permitted by Section 7.9;
     (i) Dispositions constituting investments in another Person;
     (j) Dispositions of a portion of any property acquired after the Closing
Date pursuant to an Acquisition, provided such Dispositions are effected within
360 days after such Acquisition;
     (k) issuance by a newly-formed Restricted Subsidiary of its Capital Stock
to any Group Member in connection with its formation;
     (l) issuance by any Restricted Subsidiary of additional Capital Stock to
any Group Member that already owns Capital Stock of such Restricted Subsidiary
or to any other Group Member that is the Company or is a wholly owned Restricted
Subsidiary, provided that if the Capital Stock of such Restricted Subsidiary is
already owned directly by a Loan Party, then such Capital Stock shall be issued
to such Loan Party;
     (m) issuance by any non-wholly owned Restricted Subsidiary of additional
Capital Stock to Persons that are not Group Members, if such issuance does not
result in the dilution of the

55



--------------------------------------------------------------------------------



 



interests in the Capital Stock of such non-wholly owned Restricted Subsidiary
held by the Group Members or, to the extent resulting in a dilution, is treated
as a Disposition and is permitted under Section 7.5(n);
     (n) the Disposition during any fiscal year of the Company of other property
having an aggregate fair market value not to exceed 5% of Consolidated Tangible
Assets of the Company as of the end of the immediately preceding fiscal year;
and
     (o) any Disposition to an Unrestricted Subsidiary so long as such
Disposition is not of assets used in, and does not impair, the manufacturing or
sales operations of any Group Member.
          7.6 Restricted Payments. Declare or pay any dividend (other than
dividends payable solely in common stock of the Person making such dividend) on,
or make any payment on account of, or set apart assets for a sinking or other
analogous fund for, the purchase, redemption, defeasance, retirement or other
acquisition of, any Capital Stock of any Group Member, whether now or hereafter
outstanding, or make any other distribution in respect thereof, either directly
or indirectly, whether in cash or property or in obligations of any Group Member
(collectively, “Restricted Payments”), except that:
     (a) any Restricted Subsidiary may make Restricted Payments to any Group
Member that holds any of its Capital Stock, as well as ratable Restricted
Payments to the other holders of its Capital Stock; and
     (b) so long as no Default or Event of Default shall have occurred and be
continuing at the time thereof and after giving effect thereto, the Company may
purchase the Company’s Capital Stock from present or former directors, officers
or employees of the Company or any Subsidiary (or their estates or heirs)
(i) upon the death, disability or termination of employment of such officer or
employee or (ii) pursuant to Contractual Obligations or compensation plans.
          7.7 Acquisitions. Make any Acquisition, except for Permitted
Acquisitions.
          7.8 Transactions with Affiliates. Enter into any transaction,
including any purchase, sale, lease or exchange of property, the rendering of
any service or the payment of any management, advisory or similar fees, with any
Affiliate (other than the Company or any Subsidiary) unless such transaction is
(a) otherwise permitted under this Agreement, and (b) upon terms no less
favorable to the relevant Group Member than it would obtain in a comparable
arm’s length transaction with a Person that is not an Affiliate.
          7.9 Sales and Leasebacks. Enter into any arrangement with any Person
providing for the leasing by any Group Member other than a Systems Subsidiary of
real or personal property that has been or is to be sold or transferred by such
Group Member to such Person or to any other Person to whom funds have been or
are to be advanced by such Person on the security of such property or rental
obligations of such Group Member (a “Sale and Leaseback”), other than Sale and
Leasebacks of real or personal property by a Group Member effected within
180 days after the date of the acquisition of such property if sold or
transferred for a price equal or higher than the acquisition price paid by such
Group Member.
          7.10 Swap Agreements. Enter into any Swap Agreement, except (a) Swap
Agreements entered into to hedge or mitigate risks to which the Company or any
Restricted Subsidiary has actual exposure and (b) Swap Agreements entered into
in order to effectively cap, collar or exchange interest rates (from fixed to
floating rates, from one floating rate to another floating rate or otherwise)
with respect to any interest-bearing liability or investment of the Company or
any Restricted Subsidiary.

56



--------------------------------------------------------------------------------



 



          7.11 Changes in Fiscal Periods. Change the fiscal year of the Company
or change the Company’s method of determining fiscal quarters, provided that the
Company is permitted to change its fiscal year to end on December 31 and its
fiscal quarters to calendar quarters.
          7.12 Negative Pledge Clauses. Enter into or suffer to exist or become
effective any agreement that prohibits or limits the ability of any Loan Party
to create, incur, assume or suffer to exist any Lien upon any of its property or
revenues, whether now owned or hereafter acquired, to secure its obligations
under the Loan Documents to which it is a party other than this Agreement and
the other Loan Documents, other than (i) the agreements existing on the date
hereof and listed on Schedule 7.12, (ii) any restrictions with respect to a
Restricted Subsidiary imposed pursuant to an agreement that has been entered
into in connection with the Disposition of all or substantially all of the
Capital Stock or assets of any Restricted Subsidiary, (iii) any customary
provisions in leases, licenses and other agreements restricting assignment
thereof, (iv) restrictions that are binding on a Restricted Subsidiary at the
time it becomes a Restricted Subsidiary and that were not entered into in
contemplation of its becoming a Restricted Subsidiary (v) agreements entered
into after the Closing Date with limitations or prohibitions on the ability to
create or incur Liens that are not more restrictive to such Loan Party than
those contained in the Malaysian Facility Agreement that do not restrict the
ability of the Loan Party to secure its obligations under the Loan Documents and
(vi) restrictions imposed by any agreement relating to secured obligations that
apply only to the property securing such obligations.
          7.13 Clauses Restricting Subsidiary Distributions. Enter into or
suffer to exist or become effective any consensual encumbrance or restriction on
the ability of any Restricted Subsidiary to (a) make Restricted Payments in
respect of any Capital Stock of such Restricted Subsidiary held by, or pay any
Indebtedness owed to, the Company or any other Restricted Subsidiary, (b) make
loans or advances to the Company or any other Restricted Subsidiary or (c)
transfer any of its assets to the Company or any other Restricted Subsidiary,
except for such encumbrances or restrictions existing under or by reason of
(i) any restrictions existing under the Loan Documents, (ii) any restrictions
with respect to a Restricted Subsidiary imposed pursuant to an agreement that
has been entered into in connection with the Disposition of all or substantially
all of the Capital Stock or assets of such Restricted Subsidiary, (iii) any
customary provisions in leases, licenses and other agreements restricting
assignment thereof, (iv) restrictions that are binding on a Restricted
Subsidiary at the time it becomes a Restricted Subsidiary and that were not
entered into in contemplation of its becoming a Restricted Subsidiary and
(v) restrictions imposed by any agreement relating to secured obligations that
apply only to the property securing such obligations.
          7.14 Lines of Business. Enter into, to any material extent, any
business, either directly or through any Restricted Subsidiary, except for those
businesses in which the Company and its Restricted Subsidiaries are engaged on
the date of this Agreement or that are reasonably related thereto or otherwise
related to the energy business.
SECTION 8. EVENTS OF DEFAULT
          If any of the following events shall occur and be continuing:
     (a) any Borrower shall fail to pay any principal of any Loan or
Reimbursement Obligation when due in accordance with the terms hereof; or any
Borrower shall fail to pay any interest on any Loan or Reimbursement Obligation,
or any other amount payable hereunder or under any other Loan Document, within
five days after any such interest or other amount becomes due in accordance with
the terms hereof; or

57



--------------------------------------------------------------------------------



 



     (b) any representation or warranty made or deemed made by any Loan Party
herein or in any other Loan Document or that is contained in any certificate,
document or financial or other statement furnished by it at any time under or in
connection with this Agreement or any such other Loan Document shall prove to
have been inaccurate in any material respect on or as of the date made or deemed
made; or
     (c) any Loan Party shall default in the observance or performance of any
agreement contained in clause (i) of Section 6.4(a) (with respect to the Company
only), Section 6.7(a) or Section 7 of this Agreement; or
     any Loan Party shall default in the observance or performance of any other
agreement contained in this Agreement or any other Loan Document (other than as
provided in paragraphs (a) through (c) of this Section), and such default shall
continue unremedied for a period of 30 days after notice to the Company from the
Administrative Agent or the Required Lenders; or
     (d) (A) any Group Member shall (i) default in making any payment of any
principal of any Indebtedness (including any Guarantee Obligation, but excluding
the Loans) on the scheduled or original due date with respect thereto; or
(ii) default in making any payment of any interest on any such Indebtedness; or
(iii) default in the observance or performance of any other agreement or
condition relating to any such Indebtedness or contained in any instrument or
agreement evidencing, securing or relating thereto, or any other event shall
occur or condition exist, in each of clauses (ii) and (iii) beyond the period of
grace, if any, provided in the instrument or agreement under which such
Indebtedness was created, the effect of which default or other event or
condition is to cause, or to permit the holder or beneficiary of such
Indebtedness (or a trustee or agent on behalf of such holder or beneficiary) to
cause, with the giving of notice if required (or, in the case of any such
Indebtedness constituting a Guarantee Obligation, the taking of enforcement
action against the underlying obligor), such Indebtedness to become due prior to
its stated maturity or (in the case of any such Indebtedness constituting a
Guarantee Obligation) to become payable; or (B) any Person (other than a Group
Member) shall (i) default in making any payment of any principal of any
Indebtedness covered by a Guarantee Obligation of a Group Member on the
scheduled or original due date with respect thereto; or (ii) default in making
any payment of any interest on any such Indebtedness; or (iii) default in the
observance or performance of any other agreement or condition relating to any
such Indebtedness or contained in any instrument or agreement evidencing,
securing or relating thereto, or any other event shall occur or condition exist,
in each of clauses (ii) and (iii) beyond the period of grace, if any, provided
in the instrument or agreement under which such Indebtedness was created, the
effect of which default or other event or condition is to cause, or to permit
the holder or beneficiary of such Indebtedness (or a trustee or agent on behalf
of such holder or beneficiary) to cause, with the giving of notice if required,
such Indebtedness to become due prior to its stated maturity or to become
payable; provided, that a default, event or condition described in clause
(A)(i), (A)(ii), (A)(iii), (B)(i), (B)(ii) or (B)(iii) of this paragraph
(e) shall not at any time constitute an Event of Default unless, at such time,
one or more defaults, events or conditions of the type described in clauses
(A)(i), (A)(ii), (A)(iii), (B)(i), (B)(ii) or (B)(iii) of this paragraph
(e) shall have occurred and be continuing with respect to Indebtedness the
outstanding principal amount of which exceeds in the aggregate $20,000,000,
provided that this paragraph (e) shall not apply to Indebtedness that becomes
due, or under which a default occurs, as a result of the voluntary sale or
transfer of property or assets if such sale or transfer is permitted hereunder
and such Indebtedness is paid by the relevant obligor; or
     (e) (i) any Group Member shall commence any case, proceeding or other
action (A) under any existing or future law of any jurisdiction, domestic or
foreign, relating to bankruptcy,

58



--------------------------------------------------------------------------------



 



insolvency, reorganization or relief of debtors, seeking to have an order for
relief entered with respect to it, or seeking to adjudicate it a bankrupt or
insolvent, or seeking reorganization, arrangement, adjustment, winding-up,
liquidation, dissolution, composition or other relief with respect to it or its
debts, or (B) seeking appointment of a receiver, trustee, custodian, conservator
or other similar official for it or for all or any substantial part of its
assets; or (ii) there shall be commenced against any Group Member any case,
proceeding or other action of a nature referred to in clause (i) above that (A)
results in the entry of an order for relief or any such adjudication or
appointment or (B) remains undismissed or undischarged for a period of 60 days;
or (iii) there shall be commenced against any Group Member any case, proceeding
or other action seeking issuance of a warrant of attachment, execution,
distraint or similar process against all or any substantial part of its assets
that results in the entry of an order for any such relief that shall not have
been vacated, discharged, or stayed or bonded pending appeal within 60 days from
the entry thereof; or (iv) any Group Member shall take any action in furtherance
of, or indicating its consent to, approval of, or acquiescence in, any of the
acts set forth in clause (i), (ii), or (iii) above; or (v) any Group Member
shall generally not, or shall be unable to, or shall admit in writing its
inability to, pay its debts as they become due; or (vi) or any Group Member
shall make a general assignment for the benefit of its creditors; or
     (f) (i) an ERISA Event shall have occurred, (ii) a trustee shall be
appointed by a United States district court to administer any Pension Plan,
(iii) the PBGC shall institute proceedings to terminate any Pension Plan(s),
(iv) any Group Member or any of their respective ERISA Affiliates shall have
been notified by the sponsor of a Multiemployer Plan that it has incurred or
will be assessed Withdrawal Liability to such Multiemployer Plan and such entity
does not have reasonable grounds for contesting such Withdrawal Liability or is
not contesting such Withdrawal Liability in a timely and appropriate manner; or
(v) any other event or condition shall occur or exist with respect to a Plan;
and in each case in clauses (i) through (v) above, such event or condition,
together with all other such events or conditions, if any, could reasonably be
expected to result in a Material Adverse Effect; or
     one or more judgments or decrees shall be entered against any Group Member
involving in the aggregate a liability (not paid and to the extent not fully
covered by insurance as to which the relevant insurance company has been
notified and has not denied coverage) of $20,000,000 or more, and all such
judgments or decrees shall not have been vacated, discharged, stayed or bonded
pending appeal within 30 days from the entry thereof; or
     any of the Security Documents shall cease, for any reason, to be in full
force and effect, or any Loan Party shall so assert, or any Lien with respect to
any Collateral consisting of Collateral (other than Pledged Stock) having an
aggregate value in excess of $10,000,000 created by any of the Security
Documents shall cease to be enforceable and of the same effect and priority
purported to be created thereby; or
     the guarantee contained in Section 2 of the Guarantee and Collateral
Agreement shall cease, for any reason, to be in full force and effect or any
Loan Party or any Affiliate of any Loan Party shall so assert; or
     (i) any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”)),
excluding the Walton Interests, shall become, or obtain rights (whether by means
or warrants, options or otherwise) to become, the “beneficial owner” (as defined
in Rules 13(d)-3 and 13(d)-5 under the Exchange Act), directly or indirectly, of
more than 35% of the outstanding common stock of the Company or (ii) the Company
shall cease to be the beneficial owner, directly or indirectly, of 100% of the

59



--------------------------------------------------------------------------------



 



Capital Stock of each other Loan Party, other than pursuant to a Disposition
permitted by Section 7.5;
then, and in any such event, (A) if such event is an Event of Default specified
in clause (i) or (ii) of paragraph (f) above with respect to the Company or any
other Borrower with outstanding Loans, automatically the Revolving Commitments
shall immediately terminate and the Loans (with accrued interest thereon) and
all other amounts owing under this Agreement and the other Loan Documents
(including all amounts of L/C Obligations, whether or not the beneficiaries of
the then outstanding Letters of Credit shall have presented the documents
required thereunder) shall immediately become due and payable, and (B) if such
event is any other Event of Default, either or both of the following actions may
be taken: (i) with the consent of the Required Lenders, the Administrative Agent
may, or upon the request of the Required Lenders, the Administrative Agent
shall, by notice to the Company declare the Revolving Commitments to be
terminated forthwith, whereupon the Revolving Commitments shall immediately
terminate; and (ii) with the consent of the Required Lenders, the Administrative
Agent may, or upon the request of the Required Lenders, the Administrative Agent
shall, by notice to the Company, declare the Loans (with accrued interest
thereon) and all other amounts owing under this Agreement and the other Loan
Documents (including all amounts of L/C Obligations, whether or not the
beneficiaries of the then outstanding Letters of Credit shall have presented the
documents required thereunder) to be due and payable forthwith, whereupon the
same shall immediately become due and payable. With respect to all Letters of
Credit with respect to which presentment for honor shall not have occurred at
the time of an acceleration pursuant to this paragraph, the applicable Borrower
shall at such time deposit in a cash collateral account opened by the
Administrative Agent an amount equal to the aggregate then undrawn and unexpired
amount of such Letters of Credit. Amounts held in such cash collateral account
shall be applied by the Administrative Agent to the payment of drafts drawn
under such Letters of Credit, and the unused portion thereof after all such
Letters of Credit shall have expired or been fully drawn upon, if any, shall be
applied to repay other obligations of the Borrowers hereunder and under the
other Loan Documents. After all such Letters of Credit shall have expired or
been fully drawn upon, all Reimbursement Obligations shall have been satisfied
and all other obligations of the Borrowers hereunder and under the other Loan
Documents shall have been paid in full, the balance, if any, in such cash
collateral account shall be returned to the Borrowers (or such other Person as
may be lawfully entitled thereto). Except as expressly provided above in this
Section, presentment, demand, protest and all other notices of any kind are
hereby expressly waived by each Borrower.
SECTION 9. THE AGENTS
          9.1 Appointment. Each Lender hereby irrevocably designates and
appoints the Administrative Agent as the agent of such Lender under this
Agreement and the other Loan Documents, and each such Lender irrevocably
authorizes the Administrative Agent, in such capacity, to take such action on
its behalf under the provisions of this Agreement and the other Loan Documents
and to exercise such powers and perform such duties as are expressly delegated
to the Administrative Agent by the terms of this Agreement and the other Loan
Documents, together with such other powers as are reasonably incidental thereto.
Notwithstanding any provision to the contrary elsewhere in this Agreement, the
Administrative Agent shall not have any duties or responsibilities, except those
expressly set forth herein, or any fiduciary relationship with any Lender, and
no implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this Agreement or any other Loan Document or
otherwise exist against the Administrative Agent.
          9.2 Delegation of Duties. The Administrative Agent may execute any of
its duties under this Agreement and the other Loan Documents by or through
agents or attorneys-in-fact and shall be entitled to advice of counsel
concerning all matters pertaining to such duties. The Administrative

60



--------------------------------------------------------------------------------



 



Agent shall not be responsible for the negligence or misconduct of any agents or
attorneys in-fact selected by it with reasonable care.
          9.3 Exculpatory Provisions. Neither any Agent nor any of their
respective officers, directors, employees, agents, advisors, attorneys-in-fact
or affiliates shall be (i) liable for any action lawfully taken or omitted to be
taken by it or such Person under or in connection with this Agreement or any
other Loan Document (except to the extent that any of the foregoing are found by
a final and nonappealable decision of a court of competent jurisdiction to have
resulted from its or such Person’s own gross negligence or willful misconduct)
or (ii) responsible in any manner to any of the Lenders for any recitals,
statements, representations or warranties made by any Loan Party or any officer
thereof contained in this Agreement or any other Loan Document or in any
certificate, report, statement or other document referred to or provided for in,
or received by the Agents under or in connection with, this Agreement or any
other Loan Document or for the value, validity, effectiveness, genuineness,
enforceability or sufficiency of this Agreement or any other Loan Document or
for any failure of any Loan Party a party thereto to perform its obligations
hereunder or thereunder. The Agents shall not be under any obligation to any
Lender to ascertain or to inquire as to the observance or performance of any of
the agreements contained in, or conditions of, this Agreement or any other Loan
Document, or to inspect the properties, books or records of any Loan Party.
          9.4 Reliance by Administrative Agent. The Administrative Agent shall
be entitled to rely, and shall be fully protected in relying, upon any
instrument, writing, resolution, notice, consent, certificate, affidavit,
letter, telecopy or email message, statement, order or other document or
conversation believed by it to be genuine and correct and to have been signed,
sent or made by the proper Person or Persons and upon advice and statements of
legal counsel (including counsel to the Borrowers), independent accountants and
other experts selected by the Administrative Agent. The Administrative Agent may
deem and treat the payee of any Note as the owner thereof for all purposes
unless a written notice of assignment, negotiation or transfer thereof shall
have been filed with the Administrative Agent. The Administrative Agent shall be
fully justified in failing or refusing to take any action under this Agreement
or any other Loan Document unless it shall first receive such advice or
concurrence of the Required Lenders (or, if so specified by this Agreement, all
Lenders) as it deems appropriate or it shall first be indemnified to its
satisfaction by the Lenders against any and all liability and expense that may
be incurred by it by reason of taking or continuing to take any such action. The
Administrative Agent shall in all cases be fully protected in acting, or in
refraining from acting, under this Agreement and the other Loan Documents in
accordance with a request of the Required Lenders (or, if so specified by this
Agreement, all Lenders), and such request and any action taken or failure to act
pursuant thereto shall be binding upon all the Lenders and all future holders of
the Loans.
          9.5 Notice of Default. The Administrative Agent shall not be deemed to
have knowledge or notice of the occurrence of any Default or Event of Default
unless the Administrative Agent has received notice from a Lender or the Company
referring to this Agreement, describing such Default or Event of Default and
stating that such notice is a “notice of default”. In the event that the
Administrative Agent receives such a notice, the Administrative Agent shall give
notice thereof to the Lenders. The Administrative Agent shall take such action
with respect to such Default or Event of Default as shall be reasonably directed
by the Required Lenders (or, if so specified by this Agreement, all Lenders);
provided that unless and until the Administrative Agent shall have received such
directions, the Administrative Agent may (but shall not be obligated to) take
such action, or refrain from taking such action, with respect to such Default or
Event of Default as it shall deem advisable in the best interests of the
Lenders.
          9.6 Non-Reliance on Agents and Other Lenders. Each Lender expressly
acknowledges that neither the Agents nor any of their respective officers,
directors, employees, agents,

61



--------------------------------------------------------------------------------



 



advisors, attorneys-in-fact or affiliates have made any representations or
warranties to it and that no act by any Agent hereafter taken, including any
review of the affairs of a Loan Party or any affiliate of a Loan Party, shall be
deemed to constitute any representation or warranty by any Agent to any Lender.
Each Lender represents to the Agents that it has, independently and without
reliance upon any Agent or any other Lender, and based on such documents and
information as it has deemed appropriate, made its own appraisal of and
investigation into the business, operations, property, financial and other
condition and creditworthiness of the Loan Parties and their affiliates and made
its own decision to make its Loans hereunder and enter into this Agreement. Each
Lender also represents that it will, independently and without reliance upon any
Agent or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit analysis,
appraisals and decisions in taking or not taking action under this Agreement and
the other Loan Documents, and to make such investigation as it deems necessary
to inform itself as to the business, operations, property, financial and other
condition and creditworthiness of the Loan Parties and their affiliates. Except
for notices, reports and other documents expressly required to be furnished to
the Lenders by the Administrative Agent hereunder, the Administrative Agent
shall not have any duty or responsibility to provide any Lender with any credit
or other information concerning the business, operations, property, condition
(financial or otherwise), prospects or creditworthiness of any Loan Party or any
affiliate of a Loan Party that may come into the possession of the
Administrative Agent or any of its officers, directors, employees, agents,
advisors, attorneys-in-fact or affiliates.
          9.7 Indemnification. The Lenders agree to indemnify each Agent and its
officers, directors, employees, affiliates, agents, advisors and controlling
persons (each, an “Agent Indemnitee”) (to the extent not reimbursed by the
Borrowers and without limiting the obligation of the Borrowers to do so),
ratably according to their respective Revolving Percentage in effect on the date
on which indemnification is sought under this Section (or, if indemnification is
sought after the date upon which the Revolving Commitments shall have terminated
and the Loans shall have been paid in full, ratably in accordance with such
Revolving Percentage immediately prior to such date), from and against any and
all liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, costs, expenses or disbursements of any kind whatsoever that may at any
time (whether before or after the payment of the Loans) be imposed on, incurred
by or asserted against such Agent Indemnitee in any way relating to or arising
out of, the Revolving Commitments, this Agreement, any of the other Loan
Documents or any documents contemplated by or referred to herein or therein or
the transactions contemplated hereby or thereby or any action taken or omitted
by such Agent Indemnitee under or in connection with any of the foregoing;
provided that no Lender shall be liable for the payment of any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements that are found by a final and nonappealable
decision of a court of competent jurisdiction to have resulted from such Agent
Indemnitee’s gross negligence or willful misconduct. The agreements in this
Section shall survive the payment of the Loans and all other amounts payable
hereunder.
          9.8 Agent in Its Individual Capacity. Each Agent and its affiliates
may make loans to, accept deposits from and generally engage in any kind of
business with any Loan Party as though such Agent were not an Agent. With
respect to its Loans made or renewed by it and with respect to any Letter of
Credit issued or participated in by it, each Agent shall have the same rights
and powers under this Agreement and the other Loan Documents as any Lender and
may exercise the same as though it were not an Agent, and the terms “Lender” and
“Lenders” shall include each Agent in its individual capacity.
          9.9 Successor Administrative Agent. The Administrative Agent may
resign as Administrative Agent upon 15 days’ notice to the Lenders and the
Company. If the Administrative Agent shall resign as Administrative Agent under
this Agreement and the other Loan Documents, then the Required Lenders shall
appoint from among the Lenders a successor agent for the Lenders, which
successor agent shall (unless an Event of Default under Section 8(a) or Section
8(f) with respect to any

62



--------------------------------------------------------------------------------



 



Borrower shall have occurred and be continuing) be subject to approval by the
Company (which approval shall not be unreasonably withheld or delayed),
whereupon such successor agent shall succeed to the rights, powers and duties of
the Administrative Agent, and the term “Administrative Agent” shall mean such
successor agent effective upon such appointment and approval, and the former
Administrative Agent’s rights, powers and duties as Administrative Agent shall
be terminated, without any other or further act or deed on the part of such
former Administrative Agent or any of the parties to this Agreement or any
holders of the Loans. If no successor agent has accepted appointment as
Administrative Agent by the date that is 15 days following a retiring
Administrative Agent’s notice of resignation, the retiring Administrative
Agent’s resignation shall nevertheless thereupon become effective, and the
Lenders shall assume and perform all of the duties of the Administrative Agent
hereunder until such time, if any, as the Required Lenders appoint a successor
agent as provided for above. After any retiring Administrative Agent’s
resignation as Administrative Agent, the provisions of this Section 9 and of
Section 10.5 shall continue to inure to its benefit.
          9.10 Documentation Agent and Syndication Agent. Neither the
Documentation Agents nor the Syndication Agent shall have any duties or
responsibilities hereunder in its capacity as such.
SECTION 10. MISCELLANEOUS
          10.1 Amendments and Waivers. Neither this Agreement, any other Loan
Document, nor any terms hereof or thereof may be amended, supplemented or
modified except in accordance with the provisions of this Section 10.1 or as
provided in Section 2.3. The Required Lenders and each Loan Party party to the
relevant Loan Document may, or, with the written consent of the Required
Lenders, the Administrative Agent and each Loan Party party to the relevant Loan
Document may, from time to time, (a) enter into written amendments, supplements
or modifications hereto and to the other Loan Documents for the purpose of
adding any provisions to this Agreement or the other Loan Documents or changing
in any manner the rights of the Lenders or of the Loan Parties hereunder or
thereunder or (b) waive, on such terms and conditions as the Required Lenders or
the Administrative Agent, as the case may be, may specify in such instrument,
any of the requirements of this Agreement or the other Loan Documents or any
Default or Event of Default and its consequences; provided, however, that no
such waiver and no such amendment, supplement or modification shall (i) forgive
the principal amount or extend the final scheduled date of maturity of any Loan,
reduce the stated rate of any interest or fee payable hereunder (except (x) in
connection with the waiver of applicability of any post-default increase in
interest rates (which waiver shall be effective with the consent of the Required
Lenders) and (y) that any amendment or modification of defined terms used in the
financial covenants in this Agreement shall not constitute a reduction in the
rate of interest or fees for purposes of this clause (i)) or extend the
scheduled date of any payment thereof, or increase the amount or extend the
expiration date of any Lender’s Revolving Commitment, in each case without the
written consent of each Lender directly affected thereby, provided that in the
event of increases to the Total Revolving Commitment pursuant to Section 2.3,
only the consent of the Lenders committing to such increase shall be required;
(ii) eliminate or reduce the voting rights of any Lender under this Section 10.1
without the written consent of such Lender; (iii) reduce any percentage
specified in the definition of Required Lenders, consent to the assignment or
transfer by the Borrowers of any of their rights and obligations under this
Agreement and the other Loan Documents, release all or substantially all of the
Collateral or release the Company or release all or substantially all of the
Subsidiary Guarantors from their obligations under the Guarantee and Collateral
Agreement or the Foreign Collateral Agreements, in each case without the written
consent of all Lenders; (iv) change Section 2.15(b) in a manner that would alter
the pro rata sharing of payments required thereby without the written consent of
all Lenders (except such changes in connection with an amendment, waiver or
modification (A) that provides for a rate of interest for consenting Lenders
that is different than the rate of interest for non-consenting Lenders, or
provides for accrued interest to be paid pro rata to Lenders in

63



--------------------------------------------------------------------------------



 



accordance with the amount of interest owed to such Lenders, (B) to permit the
Company or any of its Affiliates to purchase, redeem, exchange or prepay the
Loans or (C) relating to the application of the provisions of this Agreement
with respect to a Defaulting Lender) (v) amend, modify or waive any provision of
Section 9 or any other provision of any Loan Document that affects the
Administrative Agent without the written consent of the Administrative Agent;
(vi) amend, modify or waive any provision of Section 2.4 or 2.5 without the
written consent of the Swingline Lender; or (vii) amend, modify or waive any
provision of Section 3 without the written consent of each Issuing Lender
affected thereby. Any such waiver and any such amendment, supplement or
modification shall be binding upon the Loan Parties, the Lenders, the
Administrative Agent and all future holders of the Loans. In the case of any
waiver, the Loan Parties, the Lenders and the Administrative Agent shall be
restored to their former position and rights hereunder and under the other Loan
Documents, and any Default or Event of Default waived shall be deemed to be
cured and not continuing; but no such waiver shall extend to any subsequent or
other Default or Event of Default, or impair any right consequent thereon.
          Notwithstanding the foregoing, this Agreement may be amended (or
amended and restated) with the written consent of the Required Lenders, the
Administrative Agent and the Borrowers (a) to add one or more additional credit
facilities to this Agreement or to increase the aggregate Revolving Commitments
by adding one or more lenders or increasing the Revolving Commitments of one or
more Lenders that have agreed to such increase, and to permit the extensions of
credit from time to time outstanding thereunder and the accrued interest and
fees in respect thereof to share ratably in the benefits of this Agreement and
the other Loan Documents with the Revolving Extensions of Credit and the accrued
interest and fees in respect thereof and (b) to include appropriately the
Lenders holding such credit facilities in any determination of the Required
Lenders.
          10.2 Notices. All notices, requests and demands to or upon the
respective parties hereto to be effective shall be in writing (including by
telecopy), and, unless otherwise expressly provided herein, shall be deemed to
have been duly given or made when delivered, or three Business Days after being
deposited in the mail, postage prepaid, or, in the case of telecopy notice, when
received, addressed as follows in the case of the Company and the other
Borrowers and the Administrative Agent, and as set forth in an administrative
questionnaire delivered to the Administrative Agent in the case of the Lenders,
or to such other address as may be hereafter notified by the respective parties
hereto:

     
Borrowers:
  First Solar, Inc.
 
  350 West Washington Street,
Suite 600
 
  Tempe, Arizona 85281
 
  Attention: David Brady
 
  Telecopy: (602) 414-9462
 
  Telephone: (602) 414-9362
 
   
 
  First Solar, Inc.
 
  350 West Washington Street,
Suite 600
 
  Tempe, Arizona 85281
 
  Attention: Peter Bartolino, Esq.
 
  Telecopy: (602) 414-9423
 
  Telephone: (602) 414-9323
 
   
Administrative Agent and JPMorgan Chase Bank, N.A. as Issuing Lender:
  JPMorgan Chase Bank, N.A.
10 South Dearborn, 7th Floor
Chicago, IL 60603

64



--------------------------------------------------------------------------------



 



     
 
  Attention: Creston Wren
 
  Telecopy: (312) 385-7097
 
  Telephone: (312) 385-7016
 
   
 
  JPMorgan Chase Bank, N.A.
 
  125 London Wall
 
  London
 
  EC2Y 5AJ
 
  Attention: Lucy Chick
 
  Telecopy: +44(0)20 7325 6835
 
  Telephone: +44(0)20 7325 6926
 
   
 
  JPMorgan Chase Bank, N.A.
 
  201 North Central Avenue,
Floor 21
 
  Phoenix, AZ 85004
 
  Attention: Mark Chambers
 
  Telecopy: (602) 221-1502
 
  Telephone: (602) 221-2290

provided that any notice, request or demand to or upon the Administrative Agent
or the Lenders shall not be effective until received.
          Notices and other communications to the Lenders hereunder may be
delivered or furnished by electronic communications pursuant to procedures
approved by the Administrative Agent; provided that the foregoing shall not
apply to notices pursuant to Section 2 unless otherwise agreed by the
Administrative Agent and the applicable Lender. The Administrative Agent or the
Company may, in its discretion, agree to accept notices and other communications
to it hereunder by electronic communications pursuant to procedures approved by
it; provided that approval of such procedures may be limited to particular
notices or communications.
          10.3 No Waiver; Cumulative Remedies. No failure to exercise and no
delay in exercising, on the part of the Administrative Agent or any Lender, any
right, remedy, power or privilege hereunder or under the other Loan Documents
shall operate as a waiver thereof; nor shall any single or partial exercise of
any right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges herein provided are cumulative and
not exclusive of any rights, remedies, powers and privileges provided by law.
          10.4 Survival of Representations and Warranties. All representations
and warranties made hereunder, in the other Loan Documents and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement and the making of the
Loans and other extensions of credit hereunder.
          10.5 Payment of Expenses and Taxes. The Company agrees (a) to pay or
reimburse the Administrative Agent for all its reasonable costs and expenses
incurred in connection with the development, preparation and execution of, and
any amendment, supplement or modification to, this Agreement and the other Loan
Documents and any other documents prepared in connection herewith or therewith,
and the consummation and administration of the transactions contemplated hereby
and thereby, including the reasonable fees and disbursements of one domestic
counsel and one counsel in each foreign

65



--------------------------------------------------------------------------------



 



jurisdiction of the Borrowers to the Administrative Agent and filing and
recording fees and expenses, with statements with respect to the foregoing to be
submitted to the Company prior to the Closing Date (in the case of amounts to be
paid on the Closing Date) and from time to time thereafter on a quarterly basis
or such other periodic basis as the Administrative Agent shall deem appropriate,
(b) to pay or reimburse each Lender and the Administrative Agent for all its
costs and expenses incurred in connection with the enforcement or preservation
of any rights under this Agreement, the other Loan Documents and any such other
documents, including the fees and disbursements of counsel to each Lender and of
counsel to the Administrative Agent, (c) to pay, indemnify, and hold each Lender
and the Administrative Agent harmless from, any and all recording and filing
fees and any and all liabilities with respect to, or resulting from any delay in
paying, stamp, excise and similar Taxes, if any, that may be payable or
determined to be payable in connection with the execution and delivery of, or
consummation or administration of any of the transactions contemplated by, or
any amendment, supplement or modification of, or any waiver or consent under or
in respect of, this Agreement, the other Loan Documents and any such other
documents, and (d) to indemnify, and hold each Lender and the Administrative
Agent and their respective officers, directors, employees, agents and advisors
(each, an “Indemnitee”) harmless from and against any and all other liabilities,
obligations, losses, damages, penalties, actions, judgments, and suits of any
kind or nature whatsoever arising out of the execution, delivery, enforcement,
performance and administration of this Agreement, the other Loan Documents and
any such other documents, including any of the foregoing relating to the use of
proceeds of the Loans or the violation of, noncompliance with or liability
under, any Environmental Law applicable to the operations of any Group Member or
any of the Properties and the reasonable fees and expenses of legal counsel in
connection with claims, actions or proceedings relating to the foregoing (all
the foregoing in this clause (d), collectively, the “Indemnified Liabilities”),
provided, that the Company shall have no obligation hereunder to any Indemnitee
with respect to Indemnified Liabilities to the extent such Indemnified
Liabilities resulted from the gross negligence or willful misconduct of such
Indemnitee or any of its affiliates or their respective officers, directors or
employees. Without limiting the foregoing, and to the extent permitted by
applicable law and to the extent relating to Indemnified Liabilities (other than
those covered by the proviso to the preceding sentence), the Company agrees not
to assert and to cause its Subsidiaries not to assert, and hereby waives and
agrees to cause its Subsidiaries to waive, all rights for contribution or any
other rights of recovery with respect to all claims, demands, penalties, fines,
liabilities, settlements, damages, costs and expenses of whatever kind or
nature, under or related to Environmental Laws, that any of them might have by
statute or otherwise against any Indemnitee. All amounts due under this
Section 10.5 shall be payable promptly after written demand therefor. Statements
payable by the Company pursuant to this Section 10.5 shall be submitted to David
Brady (Telephone No. (602) 414-9362) (Telecopy No. (602) 414-9462), at the
address of the Company set forth in Section 10.2, or to such other Person or
address as may be hereafter designated by the Company in a written notice to the
Administrative Agent. The agreements in this Section 10.5 shall survive
repayment of the Loans and all other amounts payable hereunder. This
Section 10.5 shall not apply with respect to any Taxes other than as provided in
paragraph (c) or any Taxes that represent losses or damages arising from any
non-Tax claim.
          10.6 Successors and Assigns; Participations and Assignments. (a) The
provisions of this Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns permitted hereby
(including any affiliate of the Issuing Lender that issues any Letter of
Credit), except that (i) no Borrower may assign or otherwise transfer any of its
rights or obligations hereunder without the prior written consent of each Lender
(and any attempted assignment or transfer by such Borrower without such consent
shall be null and void) and (ii) no Lender may assign or otherwise transfer its
rights or obligations hereunder except in accordance with this Section.
          (b)(i) Subject to the conditions set forth in paragraph (b)(ii) below,
any Lender may (and, within five days after notice by the Company to a Lender in
accordance with Section 2.20, shall) assign to one or more Eligible Assignees
(each, an “Assignee”) all or a portion of its rights and obligations under

66



--------------------------------------------------------------------------------



 



this Agreement (including all or a portion of its Revolving Commitments and the
Loans at the time owing to it) with the prior written consent of:
     (A) the Company (such consent not to be unreasonably withheld), provided
that no consent of the Company shall be required for an assignment to a Lender,
an affiliate of a Lender, an Approved Fund (as defined below) or, if an Event of
Default under Section 8(a) or (f) has occurred and is continuing, any other
Person; and
     (B) the Administrative Agent and each Issuing Lender (each such consent not
to be unreasonably withheld), provided that no consent of the Administrative
Agent or the Issuing Lenders shall be required for an assignment to a Lender, an
affiliate of a Lender or an Approved Fund.
     (ii) Assignments shall be subject to the following additional conditions:
     (A) except in the case of an assignment to a Lender, an affiliate of a
Lender or an Approved Fund or an assignment of the entire remaining amount of
the assigning Lender’s Revolving Commitments and Loans, the amount of the
Revolving Commitments and Loans of the assigning Lender subject to each such
assignment (determined as of the date the Assignment and Assumption with respect
to such assignment is delivered to the Administrative Agent) shall not be less
than $5,000,000 in the case of a Revolving Commitment (and the corresponding
ratable portion of the Loans) unless each of the Company and the Administrative
Agent otherwise consent, provided that (1) no such consent of the Company shall
be required if an Event of Default under Section 8(a) or (f) has occurred and is
continuing and (2) such amounts shall be aggregated in respect of each Lender
and its affiliates or Approved Funds, if any;
     (B) any assignment of all or any part of the Revolving Commitment of any
Lender shall include a ratable assignment of its Loans, and vice versa;
     (C)(1) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500 and (2) the assigning Lender shall have paid in
full any amounts owing by it to the Administrative Agent; and
     (D) the Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an administrative questionnaire in which the Assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about the Company and its
Affiliates and their related parties or their respective securities) will be
made available and who may receive such information in accordance with the
assignee’s compliance procedures and applicable laws, including Federal and
state securities laws.
          For the purposes of this Section 10.6, “Approved Fund” means any
Person (other than a natural person) that is engaged in making, purchasing,
holding or investing in bank loans and similar extensions of credit in the
ordinary course of its business and that is administered or managed by (a) a
Lender, (b) an affiliate of a Lender or (c) an entity or an affiliate of an
entity that administers or manages a Lender.
          (iii) Subject to acceptance and recording thereof pursuant to
paragraph (b)(iv) below, from and after the effective date specified in each
Assignment and Assumption the Assignee thereunder shall be a party hereto and,
to the extent of the interest assigned by such Assignment and Assumption, have
the rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder

67



--------------------------------------------------------------------------------



 



shall, to the extent of the interest assigned by such Assignment and Assumption,
be released from its obligations under this Agreement (and, in the case of an
Assignment and Assumption covering all of the assigning Lender’s rights and
obligations under this Agreement, such Lender shall cease to be a party hereto
but shall continue to be entitled to the benefits of Sections 2.16, 2.17, 2.18
and 10.5). Any assignment or transfer by a Lender of rights or obligations under
this Agreement that does not comply with this Section 10.6 shall be treated for
purposes of this Agreement as a sale by such Lender of a participation in such
rights and obligations in accordance with paragraph (c) of this Section.
          (iv) The Administrative Agent, acting for this purpose as an agent of
the Company, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Revolving Commitments of, and principal amount
of the Loans and L/C Obligations owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”). The entries in the Register shall be
conclusive, and the Company, each other Borrower, the Administrative Agent, each
Issuing Lender and the Lenders shall treat each Person whose name is recorded in
the Register pursuant to the terms hereof as a Lender hereunder for all purposes
of this Agreement, notwithstanding notice to the contrary.
          (v) Upon its receipt of a duly completed Assignment and Assumption
executed by an assigning Lender and an Assignee, the Assignee’s completed
administrative questionnaire (unless the Assignee shall already be a Lender
hereunder), the processing and recordation fee referred to in paragraph (b) of
this Section and any written consent to such assignment required by paragraph
(b) of this Section, the Administrative Agent shall accept such Assignment and
Assumption and record the information contained therein in the Register. No
assignment shall be effective for purposes of this Agreement unless it has been
recorded in the Register as provided in this paragraph.
          (c)(i) Any Lender may, without the consent of the Borrower or the
Administrative Agent, sell participations to one or more banks or other entities
(a “Participant”) in all or a portion of such Lender’s rights and obligations
under this Agreement (including all or a portion of its Revolving Commitments
and the Loans owing to it); provided that (A) such Lender’s obligations under
this Agreement shall remain unchanged, (B) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations,
(C) any Person that would be a Fee Receiver is a Permitted Fee Receiver, unless
such Fee Receiver receives written consent of the Borrower and the
Administrative Agent and (D) the Borrower, the Administrative Agent, the Issuing
Lenders and the other Lenders shall continue to deal solely and directly with
such Lender in connection with such Lender’s rights and obligations under this
Agreement. For the avoidance of doubt, each Lender shall be responsible for the
indemnity under Section 2.17(d) with respect to any payments made by such Lender
to its Participant(s). Any agreement pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement may provide that
such Lender will not, without the consent of the Participant, agree to any
amendment, modification or waiver that (1) requires the consent of each Lender
directly affected thereby pursuant to the proviso to the second sentence of
Section 10.1 and (2) directly affects such Participant. Subject to paragraph
(c)(ii) of this Section, each Borrower agrees that each Participant shall be
entitled to the benefits of (and the limitations of) Sections 2.16, 2.17 and
2.18 to the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to paragraph (b) of this Section. To the extent permitted by
law, each Participant also shall be entitled to the benefits of Section 10.7(b)
as though it were a Lender, provided such Participant shall be subject to
Section 10.7(a) as though it were a Lender. Each Lender that sells a
participation shall, acting solely for this purpose as an agent of the Borrower,
maintain a register on which it enters the name and address of each Participant
and the principal amounts (and stated interest) of each participant’s interest
in the Loans or other obligations under this Agreement (the “Participant
Register”). The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall

68



--------------------------------------------------------------------------------



 



treat each person whose name is recorded in the Participant Register as the
owner of such participation for all purposes of this Agreement notwithstanding
any notice to the contrary.
          (ii) A Participant shall not be entitled to receive any greater
payment under Section 2.16 or 2.17 than the applicable Lender would have been
entitled to receive with respect to the participation sold to such Participant,
unless the sale of the participation to such Participant is made with the
Borrower’s prior written consent (not to be unreasonably withheld or delayed),
provided that the Participant shall be subject to the provisions of
Sections 2.15, 2.19 and 2.20 as if it were an assignee under this Section 10.6.
          (d) Any Lender may at any time pledge or assign a security interest in
all or any portion of its rights under this Agreement to secure obligations of
such Lender, including any pledge or assignment to secure obligations to a
Federal Reserve Bank, and this Section shall not apply to any such pledge or
assignment of a security interest; provided that no such pledge or assignment of
a security interest shall release a Lender from any of its obligations hereunder
or substitute any such pledgee or Assignee for such Lender as a party hereto.
          (e) Each Borrower, upon receipt of written notice from the relevant
Lender, agrees to issue Notes to any Lender requiring Notes to facilitate
transactions of the type described in paragraph (d) above.
          (f) Notwithstanding the foregoing, any Conduit Lender may assign any
or all of the Loans it may have funded hereunder to its designating Lender
without the consent of the Company or the Administrative Agent and without
regard to the limitations set forth in Section 10.6(b). Each Borrower, each
Lender and the Administrative Agent hereby confirms that it will not institute
against a Conduit Lender or join any other Person in instituting against a
Conduit Lender any bankruptcy, reorganization, arrangement, insolvency or
liquidation proceeding under any state bankruptcy or similar law, for one year
and one day after the payment in full of the latest maturing commercial paper
note issued by such Conduit Lender; provided, however, that each Lender
designating any Conduit Lender hereby agrees to indemnify, save and hold
harmless each other party hereto for any loss, cost, damage or expense arising
out of its inability to institute such a proceeding against such Conduit Lender
during such period of forbearance.
          10.7 Adjustments; Set-off. (a) Except to the extent that this
Agreement, any other Loan Document or a court order expressly provides for
payments to be allocated to a particular Lender, if any Lender (a “Benefitted
Lender”) shall receive any payment of all or part of the Obligations owing to it
(other than in connection with an assignment made pursuant to Section 10.6), or
receive any collateral in respect thereof (whether voluntarily or involuntarily,
by set-off, pursuant to events or proceedings of the nature referred to in
Section 8(f), or otherwise), in a greater proportion than any such payment to or
collateral received by any other Lender, if any, in respect of the Obligations
owing to such other Lender, such Benefitted Lender shall purchase for cash from
the other Lenders a participating interest in such portion of the Obligations
owing to each such other Lender, or shall provide such other Lenders with the
benefits of any such collateral, as shall be necessary to cause such Benefitted
Lender to share the excess payment or benefits of such collateral ratably with
each of the Lenders; provided, however, that if all or any portion of such
excess payment or benefits is thereafter recovered from such Benefitted Lender,
such purchase shall be rescinded, and the purchase price and benefits returned,
to the extent of such recovery, but without interest.
          (b) In addition to any rights and remedies of the Lenders provided by
law, each Lender shall have the right, without notice to the Borrowers, any such
notice being expressly waived by each Borrower to the extent permitted by
applicable law, upon the Obligations becoming due and payable at the stated
maturity or by acceleration, to apply to the payment of such Obligations, by
setoff or otherwise,

69



--------------------------------------------------------------------------------



 



any and all deposits (general or special, time or demand, provisional or final),
in any currency, and any other credits, indebtedness or claims, in any currency,
in each case whether direct or indirect, absolute or contingent, matured or
unmatured, at any time held or owing by such Lender, any affiliate thereof or
any of their respective branches or agencies to or for the credit or the account
of the Borrowers. Each Lender agrees promptly to notify the applicable Borrower
and the Administrative Agent after any such application made by such Lender,
provided that the failure to give such notice shall not affect the validity of
such application.
          10.8 Counterparts. This Agreement may be executed by one or more of
the parties to this Agreement on any number of separate counterparts, and all of
said counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed signature page of this Agreement by email or
facsimile transmission shall be effective as delivery of a manually executed
counterpart hereof. A set of the copies of this Agreement signed by all the
parties shall be lodged with the Company and the Administrative Agent.
          10.9 Severability. Any provision of this Agreement that is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.
          10.10 Integration. This Agreement and the other Loan Documents
represent the entire agreement of the Borrowers, the Administrative Agent and
the Lenders with respect to the subject matter hereof and thereof, and there are
no promises, undertakings, representations or warranties by the Administrative
Agent or any Lender relative to the subject matter hereof not expressly set
forth or referred to herein or in the other Loan Documents.
          10.11 GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
          10.12 Submission To Jurisdiction; Waivers. Each Borrower hereby
irrevocably and unconditionally:
     (a) submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Loan Documents to which it is a party,
or for recognition and enforcement of any judgment in respect thereof, to the
non-exclusive general jurisdiction of the courts of the State of New York, the
courts of the United States for the Southern District of New York, and appellate
courts from any thereof;
     consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;
     agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to each Borrower, as the
case may be at its address set forth in Section 10.2 or at such other address of
which the Administrative Agent shall have been notified pursuant thereto;

70



--------------------------------------------------------------------------------



 



     agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and
     waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
Section any special, exemplary, punitive or consequential damages.
          10.13 Acknowledgements. Each Borrower hereby acknowledges that:
     (a) it has been advised by counsel in the negotiation, execution and
delivery of this Agreement and the other Loan Documents;
     (b) neither the Administrative Agent nor any Lender has any fiduciary
relationship with the Borrowers arising out of or in connection with this
Agreement or any of the other Loan Documents, and the relationship between
Administrative Agent and Lenders, on one hand, and the Borrowers, on the other
hand, in connection herewith or therewith is solely that of debtor and creditor;
and
     (c) no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among the Borrowers and the Lenders.
          10.14 Releases of Guarantees and Liens. (a) Notwithstanding anything
to the contrary contained herein or in any other Loan Document, the
Administrative Agent is hereby irrevocably authorized by each Lender (without
requirement of notice to or consent of any Lender except as expressly required
by Section 10.1) to take any action reasonably requested by the Company having
the effect of releasing any Collateral or Guarantee Obligations (i) in
connection with consummation of any transaction not prohibited by any Loan
Document or that has been consented to in accordance with Section 10.1
(including release of Liens on Collateral Disposed of or release of Guarantee
Obligations of, and Collateral owned by, any Restricted Subsidiary that ceases
to be a Restricted Subsidiary) or (ii) under the circumstances described in
paragraph (b) below.
          (b) At such time as the Loans, the Reimbursement Obligations and the
other obligations under the Loan Documents (other than obligations under or in
respect of Swap Agreements or obligations in respect of indemnities or expense
reimbursement obligations for which no amount is claimed owing at the time)
shall have been paid in full, the Revolving Commitments have been terminated and
no Letters of Credit shall be outstanding (other than those Letters of Credit to
which the applicable Issuing Lender has agreed to an alternate arrangement), the
Collateral shall be released from the Liens created by the Security Documents,
and the Security Documents and all obligations (other than those expressly
stated to survive such termination) of the Administrative Agent and each Loan
Party under the Security Documents shall terminate, all without delivery of any
instrument or performance of any act by any Person.
          10.15 Confidentiality. Each of the Administrative Agent and each
Lender agrees to keep confidential all non-public information provided to it by
any Loan Party, the Administrative Agent or any Lender pursuant to or in
connection with this Agreement in accordance with the customary procedures of
such agent or such Lender; provided that nothing herein shall prevent the
Administrative Agent or any Lender from disclosing any such information (a) to
the Administrative Agent, any other Lender or any affiliate thereof, (b) subject
to an agreement to comply with the provisions of this Section, to any actual or
prospective Transferee or any direct or indirect counterparty to any Swap
Agreement or other derivatives (or any professional advisor to such
counterparty), (c) on a confidential basis, to its employees, directors, agents,
attorneys, accountants and other professional advisors or those of any of its

71



--------------------------------------------------------------------------------



 



affiliates, (d) upon the request or demand of any Governmental Authority, (e) in
response to any order of any court or other Governmental Authority or as may
otherwise be required pursuant to any Requirement of Law, (f) if requested or
required to do so in connection with any litigation or similar proceeding (after
giving notice to the Company), (g) that has been publicly disclosed, (h) on a
confidential basis, to the National Association of Insurance Commissioners or
any similar organization or any nationally recognized rating agency that
requires access to information about a Lender’s investment portfolio in
connection with ratings issued with respect to such Lender, or (i) in connection
with the exercise of any remedy hereunder or under any other Loan Document, or
(j) if agreed by the Company in its sole discretion, to any other Person.
          Each Lender acknowledges that information furnished to it pursuant to
this Agreement or the other Loan Documents may include material non-public
information concerning the Borrowers and their Affiliates and their related
parties or their respective securities, and confirms that it has developed
compliance procedures regarding the use of material non-public information and
that it will handle such material non-public information in accordance with
those procedures and applicable law, including Federal and state securities
laws.
          All information, including requests for waivers and amendments,
furnished by the Borrowers or the Administrative Agent pursuant to, or in the
course of administering, this Agreement or the other Loan Documents will be
syndicate-level information, which may contain material non-public information
about the Borrowers and their Affiliates and their related parties or their
respective securities. Accordingly, each Lender represents to the Borrowers and
the Administrative Agent that it has identified in its administrative
questionnaire a credit contact who may receive information that may contain
material non-public information in accordance with its compliance procedures and
applicable law, including Federal and state securities laws.
          10.16 WAIVERS OF JURY TRIAL. EACH BORROWER, THE ADMINISTRATIVE AGENT
AND THE LENDERS HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE TRIAL BY JURY IN
ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.
          10.17 No Fiduciary Duty. The Borrowers agree that nothing in the Loan
Documents or otherwise will be deemed to create an advisory, fiduciary or agency
relationship or fiduciary or other implied duty between any Lender, on the one
hand, and the Borrowers, their stockholders or their affiliates, on the other.
The Loan Parties acknowledge and agree that (i) the transactions contemplated by
the Loan Documents (including the exercise of rights and remedies hereunder and
thereunder) are arm’s-length commercial transactions between the Lenders, on the
one hand, and the Borrowers, on the other, and (ii) in connection therewith and
with the process leading thereto, (x) no Lender has assumed an advisory or
fiduciary responsibility in favor of the Borrowers, their stockholders or their
affiliates with respect to the transactions contemplated hereby (or the exercise
of rights or remedies with respect thereto) or the process leading thereto
(irrespective of whether any Lender has advised, is currently advising or will
advise the Borrowers, their stockholders or their Affiliates on other matters)
or any other obligation to the Borrowers except the obligations expressly set
forth in the Loan Documents and (y) each Lender is acting solely as principal
and not as the agent or fiduciary of the Borrowers, their management,
stockholders, creditors or any other Person. The Borrowers acknowledge and agree
that the Borrowers have consulted their own legal and financial advisors to the
extent they deemed appropriate and that they are responsible for making their
own independent judgment with respect to such transactions and the process
leading thereto. The Borrowers agree that it will not claim that any Lender has
rendered advisory services of any nature or respect, or owes a fiduciary or
similar duty to the Borrowers, in connection with such transaction or the
process leading thereto.

72



--------------------------------------------------------------------------------



 



          10.18 USA Patriot Act. Each Lender hereby notifies the Borrowers that
pursuant to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Patriot Act”), it is required to
obtain, verify and record information that identifies each Borrower, which
information includes the name and address of the Borrowers and other information
that will allow such Lender to identify the Borrowers in accordance with the
Patriot Act.

73



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this Agreement to
be duly executed and delivered by their proper and duly authorized officers as
of the day and year first above written.

            FIRST SOLAR, INC.
      By:   /s/ Jens Meyerhoff         Name:   Jens Meyerhoff        Title:  
CFO        FIRST SOLAR MANUFACTURING GmbH
      By:   /s/ David Brady         Name:   David Brady        Title:  
Authorized Officer (Prokurist)     

[Signature Page to Credit Agreement]





--------------------------------------------------------------------------------



 



            JPMORGAN CHASE BANK, N.A., as Administrative
Agent and as a Lender
      By:   /s/ R. Mark Chambers         Name:   R. Mark Chambers       
Title:   Senior Vice President     

[Signature Page to Credit Agreement]





--------------------------------------------------------------------------------



 



            BANK OF AMERICA, N.A., as a Documentation Agent
and as a Lender
      By:   /s/ David R. Barney         Name:   David R. Barney        Title:  
Senior Vice President     

[Signature Page to Credit Agreement]





--------------------------------------------------------------------------------



 



            THE ROYAL BANK OF SCOTLAND PLC, as a Documentation Agent and as a
Lender
      By:   /s/ Peter Bickford         Name:   Peter Bickford        Title:  
Managing Director     

[Signature Page to Credit Agreement]





--------------------------------------------------------------------------------



 



            CREDIT SUISSE, CAYMAN ISLANDS BRANCH, as
Syndication Agent and as a Lender
      By:   /s/ Bill O’Daly         Name:   Bill O’Daly        Title:  
Director              By:   /s/ Ilya Ivashkov         Name:   Ilya Ivashkov     
  Title:   Associate     

[Signature Page to Credit Agreement]





--------------------------------------------------------------------------------



 



            GOLDMAN SACHS BANK (EUROPE), PLC, as a Lender
      By:   /s/ David Buckley         Name:   David Buckley        Title:  
Director     

[Signature Page to Credit Agreement]





--------------------------------------------------------------------------------



 



            WELLS FARGO BANK, N.A., as a Lender
      By:   /s/ Ken Edens         Name:   Ken Edens        Title:   Vice
President     

[Signature Page to Credit Agreement]





--------------------------------------------------------------------------------



 



            HSBC BANK USA, NATIONAL ASSOCIATION, as a Lender
      By:   /s/ Steven F. Larsen         Name:   Steven F. Larsen       
Title:   First Vice President     

[Signature Page to Credit Agreement]





--------------------------------------------------------------------------------



 



            ROYAL BANK OF CANADA, as a Lender
      By:   /s/ Jay T. Sartain         Name:   Jay T. Sartain        Title:  
Authorized Signatory     

[Signature Page to Credit Agreement]





--------------------------------------------------------------------------------



 



            MORGAN STANLEY BANK, N.A., as a Lender
      By:   /s/ Paul Fossati         Name:   Paul Fossati        Title:  
Authorized Signatory     

[Signature Page to Credit Agreement]

